                              81,7(' 67$7(6 ',675,&7 &2857
                              :(67(51 ',675,&7 2) 0,66285,
                                   6287+(51 ',9,6,21

%5$' -(11,1*6

                         3ODLQWLII

Y
                                                       &DVH 1R FY1./
'$1,(/ ) 1$6+
-$0(6 0,&+$(/ 5$&./(<
'$//$6 &2817< 0,66285,
*(25*( .12:/(6

                         'HIHQGDQWV


                                               25'(5

          %HIRUH WKH &RXUW DUH WKUHH PRWLRQV IRU VXPPDU\ MXGJPHQW E\ 'HIHQGDQW 'DQLHO ) 1DVK

'RF  'HIHQGDQW *HRUJH .QRZOHV 'RF  DQG 'HIHQGDQWV 'DOODV &RXQW\ DQG -DPHV

5DFNOH\ 'RF  )RU WKH UHDVRQV GLVFXVVHG EHORZ WKH PRWLRQV IRU VXPPDU\ MXGJPHQW E\

'HIHQGDQWV .QRZOHV 5DFNOH\ DQG 'DOODV &RXQW\ DUH JUDQWHG 'HIHQGDQW 1DVK¶V PRWLRQ IRU

VXPPDU\ MXGJPHQW LV GHQLHG DV WR &RXQW , EXW JUDQWHG RQ &RXQWV ,, ,,, 9, DQG 9,,

     ,   %$&.*5281'

          7KLV FDVH DURVH RXW RI WKH  GHDWK RI /LVD -HQQLQJV WKH ZLIH RI 3ODLQWLII %UDG

-HQQLQJV $IWHU D MRLQW LQYHVWLJDWLRQ E\ 'DOODV &RXQW\ 6KHULII¶V 'HSDUWPHQW DQG 0LVVRXUL 6WDWH

+LJKZD\ 3DWURO %UDG -HQQLQJV ZDV FRQYLFWHG RI /LVD¶V PXUGHU DQG ZDV VHQWHQFHG WR WZHQW\ILYH

\HDUV LQ SULVRQ ,Q  WKH &LUFXLW &RXUW RI 7H[DV &RXQW\ 0LVVRXUL YDFDWHG -HQQLQJV¶

FRQYLFWLRQV GXH WR D Brady YLRODWLRQ -HQQLQJV VXEVHTXHQWO\ ILOHG WKLV ODZVXLW DOOHJLQJ

'HIHQGDQW ODZ HQIRUFHPHQW RIILFHUV 1DVK .QRZOHV DQG 5DFNOH\ DV ZHOO DV 'DOODV &RXQW\




                                                   
YLRODWHG KLV FRQVWLWXWLRQDO ULJKWV GXULQJ WKH LQYHVWLJDWLRQ RI KLV ZLIH¶V GHDWK DQG KLV VXEVHTXHQW

SURVHFXWLRQ 6SHFLILFDOO\ -HQQLQJV DOOHJHV WKH IROORZLQJ FDXVHV RI DFWLRQ

          •   &RXQW ,  86&   3URFHGXUDO 'XH 3URFHVV FODLP DJDLQVW 'HIHQGDQWV 1DVK DQG
              5DFNOH\ IRU GHOLEHUDWH VXSSUHVVLRQ RI H[FXOSDWRU\ HYLGHQFH
          •   &RXQW ,,  86&   6XEVWDQWLYH 'XH 3URFHVV FODLP DJDLQVW 'HIHQGDQW 1DVK IRU
              IDEULFDWLRQ RI HYLGHQFH
          •   &RXQW ,,,  86&   &RQVSLUDF\ WR GHSULYH FRQVWLWXWLRQDO ULJKWV FODLP DJDLQVW
              'HIHQGDQWV 1DVK DQG 5DFNOH\
          •   &RXQW ,9  86&   )DLOXUH WR 6XSHUYLVH FODLP DJDLQVW 'HIHQGDQW .QRZOHV
          •   &RXQW 9  86&   Monell OLDELOLW\ FODLP DJDLQVW 'HIHQGDQW 'DOODV &RXQW\ DQG
              5DFNOH\ LQ KLV RIILFLDO FDSDFLW\
          •   &RXQW 9, &RPPRQ ODZ IDOVH DUUHVW FODLP DJDLQVW 'HIHQGDQW 1DVK
          •   &RXQW 9,, &RPPRQ ODZ PDOLFLRXV SURVHFXWLRQ FODLP DJDLQVW 'HIHQGDQW 1DVK

$OO 'HIHQGDQWV QRZ VHHN VXPPDU\ MXGJPHQW DV WR HDFK FODLP DJDLQVW WKHP


    ,,       )$&76

                 D 'HDWK RI /LVD -HQQLQJV DQG 'DOODV &RXQW\ ,QYHVWLJDWLRQ

              2Q 'HFHPEHU   'DOODV &RXQW\ 6KHULII¶V 'HSDUWPHQW UHVSRQGHG WR D FDOO WKDW /LVD

-HQQLQJV KDG GLHG RI D JXQVKRW ZRXQG WR WKH KHDG /LVD -HQQLQJV¶ KXVEDQG %UDG -HQQLQJV

    ³-HQQLQJV´ RU ³%UDG´  LQIRUPHG RIILFHUV WKDW KH KDG EHHQ RXW ZRUNLQJ LQ KLV JDUDJH DQG XSRQ

UHWXUQLQJ WR WKH KRXVH KH IRXQG KLV ZLIH LQ WKHLU FORVHW ZLWK D JXQVKRW ZRXQG 'RF 

    06+3 LQYHVWLJDWLYH UHSRUW H[FHUSWV  $*2± 8SRQ ILQGLQJ KHU -HQQLQJV KHOG KHU LQ

KLV DUPV SULRU WR FDOOLQJ WKH DXWKRULWLHV Id 'DOODV &RXQW\ RIILFHUV LQFOXGLQJ 6KHULII 0LFKDHO

5DFNOH\ DQG 'HSXW\ 6FRWW 5LFH FROOHFWHG HYLGHQFH WRRN SKRWRV DQG VSRNH WR ZLWQHVVHV DW WKH

VFHQH 'RF   KDEHDV SURFHHGLQJ WUDQVFULSW  S  DV ZHOO DV SHUIRUPHG D JXQVKRW

UHVLGXH *65 WHVW RQ ERWK /LVD -HQQLQJV¶ DQG %UDG -HQQLQJV¶ KDQGV 'RF  $*2±

 /LVD¶V KDQG WHVWHG SRVLWLYH IRU *65 EXW %UDG¶V KDQGV WHVWHG QHJDWLYH IRU *65 Id $Q



 $OO IDFWV DUH YLHZHG LQ WKH OLJKW PRVW IDYRUDEOH WR WKH QRQPRYLQJ SDUW\ Cottrell v. Am. Family
Mut. Ins. Co., S.I.  )G   WK &LU 
                                                     
DXWRSV\ FRQFOXGHG WKDW WKH FDXVH RI GHDWK ZDV D FRQWDFW JXQVKRW ZRXQG WR WKH KHDG DQG WKDW /LVD

-HQQLQJV ZDV LQWR[LFDWHG DW WKH WLPH RI KHU GHDWK 'RF  $*2 'DOODV &RXQW\

RIILFLDOV LQFOXGLQJ 5DFNOH\ 5LFH WKH ORFDO SURVHFXWRU DQG WKH FRURQHU DOO GHWHUPLQHG WKDW /LVD

-HQQLQJV KDG FRPPLWWHG VXLFLGH 'RF  S  +HU GHDWK FHUWLILFDWH OLVWHG ³VXLFLGH´ DQG

³VHOI LQIOLFWHG JXQVKRW ZRXQG WR WKH KHDG´ DV WKH FDXVH RI GHDWK DQG QRWHG WKDW VKH KDG HOHYDWHG

EORRG DOFRKRO OHYHOV 'RF  /LVD -HQQLQJV GHDWK FHUWLILFDWH 


           E 0LVVRXUL 6WDWH +LJKZD\ 3DWURO ,QYHVWLJDWLRQ

       2Q -DQXDU\   /LVD -HQQLQJV¶ VLVWHU YLVLWHG WKH 0LVVRXUL 6WDWH +LJKZD\ 3DWURO

06+3  ZKHUH VKH VSRNH WR 'DQ 1DVK D 6HUJHDQW LQ WKH 06+3 'LYLVLRQ RI 'UXJ DQG &ULPH

&RQWURO 'RF  $*2 /LVD¶V VLVWHU H[SUHVVHG GRXEWV WKDW WKH FDXVH RI /LVD¶V GHDWK

ZDV VXLFLGH DQG UHTXHVWHG WKDW 06+3 FRQWLQXH WKH LQYHVWLJDWLRQ LQWR /LVD¶V GHDWK Id 1DVK

FRQWDFWHG 5DFNOH\ DQG UHTXHVWHG WR UHYLHZ WKH FDVH WKRXJK WKH WZR GLG QRW NQRZ HDFK RWKHU DQG

KDG QRW SUHYLRXVO\ ZRUNHG WRJHWKHU 'RF  5DFNOH\  GHSRVLWLRQ  S  5DFNOH\

DJUHHG DQG SURYLGHG 1DVK ZLWK WKH 'DOODV &RXQW\ 6KHULII¶V 'HSDUWPHQW¶V UHSRUWV DQG FULPH

VFHQH SKRWRV IURP WKH /LVD -HQQLQJV LQYHVWLJDWLRQ 'RF  -HQQLQJV  FULPLQDO WULDO

WUDQVFULSW  S  $PRQJ RWKHU EORRGVWDLQ SDWWHUQV WKH FULPH VFHQH SKRWRV GHSLFWHG D VLQJOH

GURS RI EORRG RQ /LVD -HQQLQJV¶ GRPLQDQW KDQG Id DW  1DVK GHWHUPLQHG WKDW WKH VLQJOH

GURS RI EORRG ZDV LQFRQVLVWHQW ZLWK VXLFLGH EHFDXVH WKH JXQVKRW ZRXQG VKRXOG KDYH FDXVHG D

VLJQLILFDQW DPRXQW RI EORRG LPSDFW VWDLQ RQ KHU KDQG DQG DUP UDWKHU WKDQ D VLQJOH GURS Id $W

WKH WLPH 1DVK KDG QRW WDNHQ D EDVLF EORRGVWDLQ SDWWHUQ DQDO\VLV FRXUVH 'RF  1DVK 

&HUWLILFDWH RI 7UDLQLQJ IRU %DVLF %ORRGVWDLQ 3DWWHUQ $QDO\VLV  1DVK WKHQ VRXJKW WKH RSLQLRQ RI

06+3 6HUJHDQW 5RJHU 5HQNHQ ZKR KDG PRUH H[SHULHQFH ZLWK EORRGVWDLQ SDWWHUQ DQDO\VLV

WKRXJK 5HQNHQ GLG QRW FRQVLGHU KLPVHOI DQ H[SHUW 'RF  S  5HQNHQ DOVR GHWHUPLQHG


                                                 
WKH EORRGVWDLQ SDWWHUQV ZHUH PRUH FRQVLVWHQW ZLWK KRPLFLGH WKDQ VXLFLGH 'RF 

$*2±

       1DVK VSRNH WR 5DFNOH\ DERXW KLV FRQFOXVLRQV DQG 1DVK DQG 5DFNOH\ GHWHUPLQHG WKDW

06+3 DQG 'DOODV &RXQW\ ZRXOG UHRSHQ WKH FDVH DQG EHJLQ D MRLQW LQYHVWLJDWLRQ LQWR WKH GHDWK

RI /LVD -HQQLQJV ZLWK 1DVK DV WKH OHDG LQYHVWLJDWRU IRU 06+3 DQG 5DFNOH\ DV WKH OHDG

LQYHVWLJDWRU IRU 'DOODV &RXQW\ 6KHULII¶V 'HSDUWPHQW 'RF  1DVK  GHSRVLWLRQ  S 

06+3 DVVXPHG FRQWURO RI DOO RI WKH SK\VLFDO HYLGHQFH FROOHFWHG LQ WKH FDVH DQG EHFDPH WKH

UHSRVLWRU\ IRU DOO LQYHVWLJDWLYH UHSRUWV 'RF  S  2YHU WKH IROORZLQJ PRQWKV 1DVK

5DFNOH\ DQG RWKHU RIILFHUV RQ WKH LQYHVWLJDWLYH WHDP SDUWLFLSDWHG LQ UHJXODU PHHWLQJV DQG

FRPPXQLFDWHG XSGDWHV RQ WKH LQYHVWLJDWLRQ 7KH WHDP FRQGXFWHG LQWHUYLHZV ZLWK /LVD¶V IULHQGV

DQG IDPLO\ DVNLQJ DERXW WKH VWDWH RI WKH -HQQLQJV¶ PDUULDJH WKH DOOHJHG KLVWRU\ RI DEXVH

ZKHWKHU /LVD ZDV PDNLQJ SODQV WR PRYH RXW RI WKH -HQQLQJV¶ KRPH ZKHWKHU /LVD ZDV VXLFLGDO RU

GHSUHVVHG DQG ZKHWKHU /LVD ZDV KDYLQJ DQ DIIDLU See generally 'RF 

       $URXQG 0DUFK   1DVK FUHDWHG D FULPH VFHQH UHFRQVWUXFWLRQ UHSRUW ZKHUHLQ KH

GHWDLOHG KLV EDVLV IRU GHWHUPLQLQJ /LVD -HQQLQJV¶ GHDWK ZDV QRW D VXLFLGH EXW UDWKHU D KRPLFLGH

SHUSHWUDWHG E\ %UDG -HQQLQJV LQFOXGLQJ WKH EORRGVWDLQ SDWWHUQV WKH KLVWRU\ RI PDULWDO FRQIOLFW

EHWZHHQ /LVD DQG %UDG DQG WKH ODFN RI HYLGHQFH RI DQ LQWUXGHU 'RF  &ULPH 6FHQH

5HFRQVWUXFWLRQ  7KH UHSRUW DOVR LQFOXGHG WZR ILOODEOH IRUPV DWWDFKHG DV DSSHQGLFHV WKDW QRWHG

1DVK¶V FRQFOXVLRQV DV WR ZKHWKHU WKH HYLGHQFH FRUUHVSRQGLQJ WR D OLVW RI IDFWRUV ZDV FRQVLVWHQW

ZLWK RU LQFRQVLVWHQW ZLWK VXLFLGH DQG ZKHWKHU DQ\ HYLGHQFH RI KRPLFLGH ZDV FRQVLVWHQW ZLWK WKH

KXVEDQG RU DQ LQWUXGHU DV WKH SHUSHWUDWRU Id 1DVK GHWHUPLQHG WKDW RQO\ IRXU RI WKH VL[WHHQ

IDFWRUV ZHUH FRQVLVWHQW ZLWK VXLFLGH ZKHUHDV WHQ RI WKH IDFWRUV ZHUH QRW FRQVLVWHQW ZLWK VXLFLGH

Id 2QH RI WKH IDFWRUV OLVWHG DV ³1RW &RQVLVWHQW Z 6XLFLGH´ ZDV ³3DVW 6XLFLGH DWWHPSW´ Id



                                                 
+RZHYHU 'DOODV &RXQW\ WKHQ'HSXW\ 6FRWW 5LFH FRQWHQGV WKDW XSRQ VHHLQJ 1DVK¶V UHSRUW GXULQJ

D PHHWLQJ ZLWK 1DVK DQG 5DFNOH\ KH LQIRUPHG ERWK 1DVK DQG 5DFNOH\ WKDW ZKHQ 5LFH DQG /LVD

-HQQLQJV ZHUH WHHQDJHUV /LVD KDG DWWHPSWHG VXLFLGH 'RF  5LFH  GHSRVLWLRQ  S 

5DFNOH\ FRQFHGHV WKDW 6FRWW 5LFH LQIRUPHG KLP WKDW /LVD SUHYLRXVO\ DWWHPSWHG VXLFLGH DQG KH

EHOLHYHV 1DVK NQHZ WKLV IDFW DV ZHOO DOWKRXJK 1DVK GLVSXWHV KDYLQJ NQRZQ RI WKH SULRU DWWHPSW

'RF  SS  'RF  1DVK  GHSRVLWLRQ  S  1DVK GLG QRW FKDQJH WKH

GHVLJQDWLRQ RI ³3DVW 6XLFLGH DWWHPSW´ DV ³1RW &RQVLVWHQW Z 6XLFLGH´ RQ WKH FULPH VFHQH

UHFRQVWUXFWLRQ UHSRUW 'RF 

       2Q 0DUFK   1DVK DQG 5DFNOH\ SHUIRUPHG D FRQVHQW VHDUFK RI -HQQLQJV¶ KRPH

VHL]LQJ WKH EODFN UREH DQG VOLSSHUV -HQQLQJV ZRUH WKH QLJKW RI /LVD¶V GHDWK 'RF  IXOO

GLVFRYHU\ SURGXFHG WR -HQQLQJV SULRU WR  FULPLQDO WULDO  $*2 1DVK DQG 5DFNOH\

GLVFXVVHG VHQGLQJ WKH UREH LQ IRU IRUHQVLF WHVWLQJ DQG 1DVK ODWHU VHQW WKH UREH WR WKH 06+3

FULPH ODE IRU EORRG DQG *65 WHVWLQJ 'RF  S  /DE UHFRUGV LQGLFDWH WKDW 1DVK

UHLWHUDWHG WR WKH ODE RYHU WKH SKRQH RQ -XQH   WKDW KH ZDQWHG *65 WHVWLQJ SHUIRUPHG RQ

WKH LWHPV 'RF  06+3 FULPH ODE FDVH QRWHV  S 

       7KH ODE IRXQG WKDW WKH UREH WHVWHG SRVLWLYH IRU /LVD -HQQLQJV¶ EORRG EXW QHJDWLYH IRU *65

'RF  IRUHQVLF WHVWLQJ UHVXOWV RQ UREH  $OWKRXJK WKH ODE¶V W\SLFDO SUDFWLFH ZDV WR VHQG E\

86 PDLO FRSLHV RI DOO UHVXOWV WR WKH UHTXHVWLQJ DJHQF\ 'RF  LQWHUYLHZ ZLWK 06+3 ODE

WHFKQLFLDQ 1LFKRODV *HUKDUGW  SS ± ODE UHFRUGV LQGLFDWH WKDW RQ -XO\   1DVK DOVR

UHTXHVWHG RYHU WKH SKRQH WKDW DOO WHVWLQJ UHSRUWV EH ID[HG WR 06+3 7URRS ' KHDGTXDUWHUV ZKHUH

1DVK ZDV VWDWLRQHG 'RF  06+3 FULPH ODE FDVH QRWH  7KH ODE¶V ID[ FRQILUPDWLRQV DQG

FDVH UHFRUGV LQGLFDWH WKDW ODE UHVXOWV ZHUH ID[HG WR 7URRS ' RQ -XO\  DQG -XO\   SHU

1DVK¶V UHTXHVW DQG WKDW D SKRQH FDOO WRRN SODFH EHWZHHQ 1DVK DQG D ODE WHFKQLFLDQ RQ -XO\ 



                                                
 UHJDUGLQJ WKH ID[HG UHSRUWV 'RF  06+3 FULPH ODE ID[ FRQILUPDWLRQV  'RF 

 'RF  06+3 FULPH ODE FDVH QRWH  1DVK UHFHLYHG WKH SRVLWLYH EORRG WHVW UHVXOWV EXW

GHQLHV HYHU UHFHLYLQJ WKH QHJDWLYH *65 UHVXOWV 'RF  SS ± :KLOH WKH SRVLWLYH

EORRG WHVWLQJ ZDV ODWHU GLVFORVHG WR WKH GHIHQVH DQG XVHG DV D EDVLV IRU -HQQLQJV¶ DUUHVW DQG WKH

SURVHFXWLRQ¶V FDVH DW WULDO WKH QHJDWLYH *65 UHVXOWV ZHUH QHYHU SURYLGHG WR WKH GHIHQVH RU WKH

SURVHFXWRU

       2Q -DQXDU\   'DOODV &RXQW\ VHL]HG D FRPSXWHU DQG WZR KDUG GULYHV IURP WKH

-HQQLQJV¶ UHVLGHQFH 'RF  $*2 DQG RQ )HEUXDU\   06+3 SHUIRUPHG DQ

LPDJLQJ RI WKH GDWD FRQWDLQHG RQ RQH RI WKH KDUG GULYHV 'RF  06+3 &RPSXWHU

)RUHQVLFV 8QLW VXPPDU\ RI FRPSXWHU H[DPLQDWLRQ GDWHG   2Q $SULO   1DVK

VHL]HG WZR WKXPE GULYHV IURP WKH -HQQLQJV¶ UHVLGHQFH 'RF  $*2 WKRXJK WKHUH

LV QR UHFRUG RI 1DVK VXEPLWWLQJ WKH WKXPE GULYHV IRU IRUHQVLF H[DPLQDWLRQ 'RF  06+3

&RPSXWHU )RUHQVLFV 8QLW 2IILFHU &RUGLD  GHSRVLWLRQ  S 

       2Q -XO\   1DVK SUHSDUHG D SUREDEOH FDXVH VWDWHPHQW LQ VXSSRUW RI -HQQLQJV¶

DUUHVW 'RF  1DVK  SUREDEOH FDXVH VWDWHPHQW  7KH UHSRUW VWDWHG WKDW WKH IDFWV

VXSSRUWLQJ SUREDEOH FDXVH LQFOXGHG WKH -HQQLQJV¶ PDULWDO VWULIH WKH EORRGVWDLQ SDWWHUQ DQDO\VLV

VWDWHPHQWV IURP /LVD -HQQLQJV¶ GDXJKWHU WKDW FRQWUDGLFWHG %UDG¶V YHUVLRQ RI HYHQWV DQG WKDW

LQGLFDWHG KH DSSHDUHG WR KDYH ³FOHDQHG XS´ DIWHU WKH VKRRWLQJ WKH SRVLWLYH EORRG UHVXOWV IURP WKH

UREH DQG WKH IDFW WKDW WKH JXQ XVHG EHORQJHG WR %UDG -HQQLQJV Id 7KH SUREDEOH FDXVH

VWDWHPHQW GLG QRW LQFOXGH DQ\ PHQWLRQ RI /LVD -HQQLQJV¶ SULRU VXLFLGH DWWHPSW RU WKH QHJDWLYH

*65 UHVXOWV Id 2Q -XO\   D ZDUUDQW ZDV LVVXHG E\ WKH 'DOODV &RXQW\ &LUFXLW &RXUW IRU

-HQQLQJV¶ DUUHVW 'RF  -HQQLQJV¶ FULPLQDO WULDO GRFNHW  -HQQLQJV ZDV FKDUJHG ZLWK

PXUGHU DQG DUPHG FULPLQDO DFWLRQ 'RF  S 



                                                 
           F &ULPLQDO 7ULDO RI -HQQLQJV

       -HQQLQJV¶ WULDO IRU PXUGHU DQG DUPHG FULPLQDO DFWLRQ EHJDQ RQ $XJXVW   'RF

 7KH HYLGHQFH DJDLQVW -HQQLQJV LQFOXGHG 1DVK¶V WHVWLPRQ\ DV D EORRG VWDLQ SDWWHUQ DQDO\VW

DV ZHOO DV ZLWQHVVHV GHVFULELQJ %UDG DQG /LVD¶V WXPXOWXRXV PDUULDJH /LVD¶V SODQV RQ PRYLQJ RXW

RI WKH -HQQLQJV¶ KRPH DQG WKDW /LVD¶V DFWLYLWLHV SULRU WR KHU GHDWK ZHUH QRW LQGLFDWLYH RI

VRPHRQH ZKR ZDV VXLFLGDO Id DW ± ± 5DFNOH\ WHVWLILHG DERXW 'DOODV &RXQW\¶V

LQYROYHPHQW LQ WKH FDVH LQFOXGLQJ WKH SURFHVVLQJ RI WKH VFHQH WKDW 'DOODV &RXQW\ RULJLQDOO\

GHWHUPLQHG /LVD -HQQLQJV¶ GHDWK ZDV D VXLFLGH DQG WKDW SULRU WR 06+3¶V LQYROYHPHQW 5DFNOH\

GLG QRW IHHO VWURQJ HQRXJK WR DVN WKH SURVHFXWRU WR SXUVXH FKDUJHV DJDLQVW -HQQLQJV Id DW ±

 1DVK WHVWLILHG DV WR KLV LQLWLDWLRQ RI WKH KRPLFLGH LQYHVWLJDWLRQ DIWHU 'DOODV &RXQW\¶V VXLFLGH

GHWHUPLQDWLRQ WKH EORRGVWDLQ SDWWHUQ DQDO\VLV ZKLFK KH FRQWHQGHG ZDV PRUH LQGLFDWLYH RI D

KRPLFLGH WKDQ D VXLFLGH WKH EORRG HYLGHQFH RQ -HQQLQJV¶ UREH DQG D SUHDUUHVW LQWHUYLHZ KH DQG

5DFNOH\ FRQGXFWHG ZLWK -HQQLQJV Id DW ± 7KH IRUHQVLF H[DPLQHU WHVWLILHG GHWDLOLQJ WKH

DXWRSV\ UHVXOWV Id DW ± DQG ODE WHFKQLFLDQV WHVWLILHG UHJDUGLQJ WKH SRVLWLYH *65 WHVW RQ

/LVD¶V KDQGV DQG WKH QHJDWLYH *65 WHVW RQ %UDG¶V KDQGV Id DW ± DV ZHOO DV WKH '1$

WHVWLQJ RI WKH EORRG RQ -HQQLQJV¶ UREH Id DW ± 'XULQJ FORVLQJ DUJXPHQWV -HQQLQJV¶

DWWRUQH\ UHPDUNHG DW WKH IDFW WKDW 06+3 KDG WKH UREH LQ FXVWRG\ IRU RYHU WZR \HDUV DQG \HW WKH\

KDG QRW SHUIRUPHG D *65 WHVW 'RF  S 

       2Q $XJXVW   WKH MXU\ IRXQG -HQQLQJV JXLOW\ RI PXUGHU LQ WKH VHFRQG GHJUHH DQG

DUPHG FULPLQDO DFWLRQ DQG KH ZDV VHQWHQFHG WR WZHQW\ILYH \HDUV LQ SULVRQ


           G 3RVW&RQYLFWLRQ 5HOLHI

       -HQQLQJV DSSHDOHG KLV FRQYLFWLRQ 'RF  Missouri v. Jennings  6:G 

0R &W $SS   DQG VRXJKW SRVWFRQYLFWLRQ UHOLHI FODLPLQJ LQHIIHFWLYH DVVLVWDQFH RI


                                                 
FRXQVHO 'RF  Jennings v. Missouri  6:G  0R &W $SS   DOO WR QR DYDLO

,Q  -HQQLQJV¶ DWWRUQH\ ILOHG D SXEOLF UHFRUGV UHTXHVW VSHFLILFDOO\ VHHNLQJ *65 UHVXOWV IURP

WKH 06+3 FULPH ODE IRU WKH -HQQLQJV FDVH DQG WKH UHTXHVW ZDV VXFFHVVIXO 7KH QHJDWLYH *65

UHVXOWV ZHUH ILQDOO\ GLVFORVHG

       %DVHG RQ WKHVH XQGLVFORVHG *65 UHVXOWV -HQQLQJV ILOHG D 3HWLWLRQ IRU :ULW RI +DEHDV

&RUSXV LQ WKH &LUFXLW &RXUW RI 7H[DV &RXQW\ DQG RQ )HEUXDU\   WKH &LUFXLW &RXUW RI

7H[DV &RXQW\ LVVXHG LWV 2UGHU JUDQWLQJ -HQQLQJV¶ 3HWLWLRQ 'RF  &LUFXLW &RXUW RI 7H[DV

&RXQW\  2UGHU  7KH &LUFXLW &RXUW IRXQG WKDW WKH IDLOXUH WR GLVFORVH WKH QHJDWLYH *65

UHVXOWV FRQVWLWXWHG D YLRODWLRQ RI WKH SULQFLSOHV LQ Brady v. Maryland  86   

EHFDXVH WKH UHVXOWV ZHUH H[FXOSDWRU\ LPSHDFKLQJ DQG PDWHULDO WR WKH RXWFRPH RI WKH FDVH Id

$W -HQQLQJV¶ FULPLQDO WULDO WKH SURVHFXWLRQ KDG DGYDQFHG WKH WKHRU\ WKDW %UDG¶V KDQGV ZHUH

QHJDWLYH IRU *65 EHFDXVH KH KDG ZDVKHG KLV KDQGV DQG WKDW WKH DWRPL]HG EORRG GHWHFWHG RQ KLV

UREH LQGLFDWHG WKDW KH ZDV LQ IDFW SUHVHQW IRU WKH VKRRWLQJ 7KH &LUFXLW &RXUW UHDVRQHG WKDW

HYLGHQFH WKDW KLV UREH WHVWHG QHJDWLYH IRU *65 ZRXOG KDYH ³VXEVWDQWLDOO\ FRUURERUDWHG WKH

LQIHUHQFH RI KLV LQQRFHQFH IURP WKH QHJDWLYH >*65@ RQ KLV KDQGV´ Id. DW   )XUWKHU WKH ODFN

RI *65 RQ WKH UREH FRPELQHG ZLWK WKH SUHVHQFH RI GHWHFWDEOH EORRG ³VXSSRUW>HG@ DQ LQIHUHQFH

WKDW WKH UREH ZDV QRW ZDVKHG RU VLJQLILFDQWO\ PROHVWHG´ DQG WKDW WKH EORRG GHWHFWHG KDG FRPH

IURP KLV KROGLQJ /LVD XSRQ ILQGLQJ KHU GHDG PDNLQJ WKH ODFN RI *65 HYLGHQFH VLJQLILFDQW Id

       ,Q DVVHVVLQJ WKH PDWHULDOLW\ RI WKH HYLGHQFH WKH &LUFXLW &RXUW GHWHUPLQHG WKH HYLGHQFH

SUHVHQWHG DW -HQQLQJV¶ FULPLQDO WULDO ZDV ³WKLQ´ DQG ³FLUFXPVWDQWLDO´ Id DW  7KH &LUFXLW

&RXUW QRWHG WKDW WKH WULDO MXGJH KDG UHPDUNHG LQ UXOLQJ RQ -HQQLQJV¶ PRWLRQ IRU D QHZ WULDO WKDW

³WKLV LV D FLUFXPVWDQWLDO HYLGHQFH FDVH´ Id DW  $V WKH FDVH ZDV ODUJHO\ EDVHG RQ 1DVK¶V DQG

5HQNHQ¶V EORRGVWDLQ SDWWHUQ DQDO\VLV WKH &LUFXLW &RXUW FRQVLGHUHG WKHVH RSLQLRQV DV ZHOO DV



                                                
-HQQLQJV¶ SURIIHUHG EORRGVWDLQ SDWWHUQ H[SHUW DQG GHWHUPLQHG 1DVK¶V DQG 5HQNHQ¶V EORRGVWDLQ

SDWWHUQ DQDO\VLV ZDV ³XQVXEVWDQWLDWHG DQG LOORJLFDO RSLQLRQ HYLGHQFH´ WKDW ³DV SUHVHQWHG DW WULDO

GRHV QRW FRQVWLWXWH VWURQJ FUHGLEOH HYLGHQFH RI 3HWLWLRQHU¶V JXLOW´ Id 7KH UHPDLQLQJ HYLGHQFH

ZDV WHVWLPRQ\ UHJDUGLQJ %UDG¶V EDG FKDUDFWHU LQGLFDWLQJ /LVD¶V DFWLRQV SULRU WR GHDWK ZHUH QRW

FRQVLVWHQW ZLWK VRPHRQH VHHNLQJ WR HQG WKHLU OLIH LQGLFDWLQJ /LVD ZDV SODQQLQJ RQ OHDYLQJ %UDG

DQG GHVFULELQJ WKH DUJXPHQW EHWZHHQ %UDG DQG /LVD WKH GD\ VKH GLHG Id DW  5HYLHZLQJ WKH

WULDO UHFRUG WKH &LUFXLW &RXUW IRXQG WKDW WKH QRQGLVFORVXUH RI WKH H[FXOSDWRU\ *65 UHVXOWV ZDV

VXIILFLHQW WR XQGHUPLQH WKH YHUGLFW DQG YDFDWHG -HQQLQJV¶ FRQYLFWLRQV Id 7KH 0LVVRXUL

$WWRUQH\ *HQHUDO GHFOLQHG WR UHWU\ -HQQLQJV IRU /LVD¶V GHDWK 'RF  0HPRUDQGXP RI

Nolle Prosequi 

           H 0DWHULDOV 5HODWLQJ WR %ULGJHWWH 0DGGX[ DQG 6FRWW 5LFH

       7ZR ZHHNV SULRU WR -HQQLQJV¶ KDEHDV KHDULQJ RQ 2FWREHU   -HQQLQJV¶ FRXQVHO

UHFHLYHG WKH IROORZLQJ HPDLO IURP WKH $VVLVWDQW $WWRUQH\ *HQHUDO

       :LWKLQ WKH ODVW IHZ GD\V RXU RIILFH GLVFRYHUHG WKDW 6KHULII 6FRWW 5LFH ZDV JLYHQ D
       SRO\JUDSK H[DPLQDWLRQ FRQGXFWHG E\ WKH 0LVVRXUL 6WDWH +LJKZD\ 3DWURO LQ ZKLFK
       KH ZDV DVNHG TXHVWLRQV UHODWHG WR WKH LQYHVWLJDWLRQ UHJDUGLQJ WKH GHDWK RI /LVD
       -HQQLQJV 7KHVH GRFXPHQWV ZHUH FRQWDLQHG LQ D ILOH PDLQWDLQHG E\ IRUPHU 6KHULII
       0LNH 5DFNOH\ ZKR JDYH WKHP WR 'DOODV &RXQW\ &OHUN 6WHSKDQLH +HQGULFNV

'RF  HPDLO IURP $VVLVWDQW $WWRUQH\ *HQHUDO &RXOWHU WR -HQQLQJV¶ FRXQVHO  7KH ILOH

FRQWDLQLQJ WKH LQIRUPDWLRQ DERXW 6FRWW 5LFH ZDV WKHQ SURYLGHG WR -HQQLQJV¶ FRXQVHO

       7KH ILOH FRQVLVWHG RI D VHULHV RI GRFXPHQWV IURP WKH SHUVRQQHO ILOH RI 6FRWW 5LFH ZKR

GXULQJ WKH -HQQLQJV LQYHVWLJDWLRQ ZDV D 'DOODV &RXQW\ GHSXW\ 5LFH SDUWLFLSDWHG LQ WKH LQLWLDO

'DOODV &RXQW\ -HQQLQJV LQYHVWLJDWLRQ DQG DJUHHG ZLWK 5DFNOH\ DQG WKH FRURQHU WKDW /LVD

-HQQLQJV¶ GHDWK KDG EHHQ D VXLFLGH 'RF  ± :KHQ 06+3 ILUVW EHFDPH LQYROYHG

DQG VKLIWHG WKH IRFXV RI WKH LQYHVWLJDWLRQ WR KRPLFLGH 5LFH LQIRUPHG 5DFNOH\ WKDW KH VWLOO



                                                 
EHOLHYHG 'DOODV &RXQW\¶V VXLFLGH GHWHUPLQDWLRQ ZDV FRUUHFW DQG IHOW WKDW 1DVK¶V EORRGVWDLQ

SDWWHUQ LQWHUSUHWDWLRQ ZDV LQVXIILFLHQW HYLGHQFH WR EHJLQ D KRPLFLGH LQYHVWLJDWLRQ 'RF 

SS ± 5LFH UHTXHVWHG WR QRW EH LQYROYHG LQ WKH MRLQW KRPLFLGH LQYHVWLJDWLRQ DQG 5DFNOH\

DJUHHG Id -HQQLQJV DUJXHV WKH 6FRWW 5LFH SHUVRQQHO GRFXPHQWV LQGLFDWH 5DFNOH\ DQG 1DVK

FRQVSLUHG FUHDWH D IDOVH VWDWHPHQW DWWULEXWHG WR %ULGJHWWH 0DGGX[ WKDW ZDV WKHQ XVHG WR

LQYHVWLJDWH 5LFH DQG XOWLPDWHO\ WR LQLWLDWH GLVFLSOLQDU\ DFWLRQ DJDLQVW 5LFH DOO LQ DQ HIIRUW WR

GLVFUHGLW KLP DV D SRWHQWLDO GHIHQVH ZLWQHVV GXH WR KLV GLVDJUHHPHQW ZLWK WKH KRPLFLGH

LQYHVWLJDWLRQ 7KH IROORZLQJ IDFWV KDYH EHHQ DOOHJHG E\ -HQQLQJV WR EH UHOHYDQW WR KLV FODLPV


                           )LUVW %ULGJHWWH 0DGGX[ &RQYHUVDWLRQ ± 1DVK )DOVH 5HSRUW 

       ,W LV XQGLVSXWHG WKDW RQ 0D\   1DVK DQG 06+3 2IILFHU &UDLQ LQWHUYLHZHG 0DGGX[

DV SDUW RI WKH KRPLFLGH LQYHVWLJDWLRQ %ULGJHWWH 0DGGX[ ZDV WKH VFKRROWHDFKHU RI /LVD DQG

%UDG¶V VRQ 'RF  $*2 1DVK¶V LQWHUYLHZ UHSRUW LQGLFDWHV WKDW 0DGGX[ VWDWHG

WKDW VKH KDG NQRZQ /LVD -HQQLQJV VLQFH KLJK VFKRRO DQG EHOLHYHG KHU WR EH D JRRG SHUVRQ DQG

PRWKHU WKDW VKH KDG KHDUG %UDG -HQQLQJV ZDV URXJK DEXVLYH DQG FRQWUROOLQJ WKDW /LVD ZDV

SODQQLQJ RQ OHDYLQJ DQG GLYRUFLQJ %UDG DIWHU WKH KROLGD\V DQG WKDW ³VKH KDG DOVR KHDUG /LVD

-HQQLQJV ZDV KDYLQJ DQ DIIDLU ZLWK D 'DOODV &RXQW\ 'HSXW\ :H WKHQ LQTXLUHG LI VKH KDG KHDUG

ZKR WKLV SHUVRQ ZDV DQG 0DGGX[ DGYLVHG 6FRWW 5LFH´ Id 7KLV 0D\   LQWHUYLHZ UHSRUW

ZDV GLVFORVHG WR -HQQLQJV SULRU WR KLV WULDO EXW QHLWKHU WKH UHSRUW QRU DQ\WKLQJ LQ LW ZDV XVHG

GXULQJ -HQQLQJV¶ WULDO E\ HLWKHU SDUW\

       -HQQLQJV¶ KDEHDV KHDULQJ ZDV KHOG LQ 1RYHPEHU  0DGGX[ WHVWLILHG WKHUH WKDW LQ

 VKH GLG QRW SHUVRQDOO\ NQRZ HLWKHU /LVD RU %UDG DQG WKDW VKH ZRXOG QRW KDYH PDGH WKH

VWDWHPHQWV UHJDUGLQJ WKHLU PDUULDJH WR 1DVK 'RF  S ± 6KH IXUWKHU WHVWLILHG WKDW




                                                  
GXULQJ WKH LQWHUYLHZ LW ZDV 1DVK ZKR UDLVHG WKH UXPRUHG DIIDLU EHWZHHQ 5LFH DQG /LVD -HQQLQJV

DQG VKH PHUHO\ FRQILUPHG WKDW VKH KDG KHDUG WKH UXPRU SULRU WR WKH LQWHUYLHZ Id DW ±


                          ,QYHVWLJDWLRQ LQWR 6FRWW 5LFH DOOHJHGO\ WULJJHUHG E\ 1DVK¶V IDOVH
                           UHSRUW DERXW KLV LQWHUYLHZ ZLWK %ULGJHWWH 0DGGX[

       8SRQ KHDULQJ RI WKH UXPRUHG DIIDLU EHWZHHQ 5LFH DQG /LVD -HQQLQJV IURP WKH 0DGGX[

LQWHUYLHZ DV ZHOO DV IURP DQ DQRQ\PRXV OHWWHU 'RF  6FRWW 5LFH SHUVRQQHO ILOH H[FHUSWV 

$*2± 5DFNOH\ UHTXHVWHG 06+3 2IILFHU 5RJHUV WR FRQGXFW DQ LQWHUYLHZ ZLWK 5LFH

ZKLFK RFFXUUHG RQ -XO\   Id 5LFH VWDWHG WKDW KH GDWHG /LVD ZKHQ KH ZDV VL[WHHQ EXW

WKDW WKH\ GLG QRW KDYH DQ DIIDLU DQG ZDV DQJHUHG WKDW VRPHRQH KDG DFFXVHG KLP RI WKLV Id 7KH

UHSRUW RI WKLV LQWHUYLHZ ZDV GLVFORVHG WR -HQQLQJV EHIRUH KLV WULDO 'HVSLWH 5LFH¶V GHQLDOV RQ

$XJXVW   5DFNOH\ ZURWH D OHWWHU WR WKH 6XSHULQWHQGHQW RI 06+3 &RORQHO -DPHV .HDWKOH\

UHOD\LQJ WKH UHFHQW DOOHJDWLRQV RI 5LFH¶V LQYROYHPHQW ZLWK /LVD DQG UHTXHVWLQJ WKDW 06+3

LQYHVWLJDWH IXUWKHU GXH WR 'DOODV &RXQW\¶V LQYROYHPHQW LQ WKH GHDWK LQYHVWLJDWLRQ 'RF  DW

$*2 &RORQHO .HDWKOH\ UHVSRQGHG VWDWLQJ WKDW 06+3 ³GRHV QRW QRUPDOO\ LQYHVWLJDWH

LQWHUQDO SROLFH PDWWHU VXFK DV H[WUD PDULWDO DIIDLUV´ EXW WKDW WKH\ ZRXOG ³SURYLGH D SRO\JUDSK

H[DPLQDWLRQ WR 'HSXW\ 5LFH RQ WKH LVVXH RI KLV NQRZOHGJH RU LQYROYHPHQW LQ WKH VXVSLFLRXV

GHDWK RI /LVD -HQQLQJV´ Id DW $*2

       5LFH WRRN D SRO\JUDSK WHVW DGPLQLVWHUHG E\ 06+3 LQTXLULQJ DV WR 5LFH¶V NQRZOHGJH RI

DQG LQYROYHPHQW LQ WKH SRWHQWLDO KRPLFLGH RI /LVD -HQQLQJV EXW WKH UHVXOWV ZHUH LQFRQFOXVLYH

Id DW $*2 2YHU WKH QH[W VL[ ZHHNV 5DFNOH\ UHSHDWHGO\ UHTXHVWHG WKDW 5LFH WDNH D

VHFRQG SRO\JUDSK RU ULVN IDFLQJ GLVFLSOLQH IRU LQVXERUGLQDWH EHKDYLRU Id DW $*2± ,Q

WKH VHULHV RI OHWWHUV DQG PHPRUDQGD WDNHQ IURP 5LFH¶V SHUVRQQHO ILOH GRFXPHQWLQJ 5LFH DQG

5DFNOH\¶V FRPPXQLFDWLRQ GXULQJ WKLV SHULRG 5LFH UHSHDWHGO\ UHLWHUDWHG WR 5DFNOH\ WKDW KH

EHOLHYHG 5DFNOH\ ZDV SXUVXLQJ WKH LQYHVWLJDWLRQ DJDLQVW KLP EHFDXVH 5LFH SODQQHG WR UXQ DJDLQVW

                                                
5DFNOH\ IRU 'DOODV &RXQW\ 6KHULII LQ  Id DW $*2 $*2 ,Q WZR OHWWHUV

IURP 5LFH¶V DWWRUQH\ WR 5DFNOH\ RQ 2FWREHU  DQG 2FWREHU   5LFH¶V DWWRUQH\ UHLWHUDWHG

5LFH¶V EHOLHI WKDW 5DFNOH\¶V LQYHVWLJDWLRQ ZDV SROLWLFDOO\ PRWLYDWHG Id DW $*2±

$*2


                            6HFRQG %ULGJHWWH 0DGGX[ &RQYHUVDWLRQ ± 1DVK )DOVH 5HSRUW 

        'XULQJ WKLV SHULRG 1DVK UHSRUWHG WR 5DFNOH\ WKDW KH KDG UHFHLYHG D FDOO RQ $XJXVW 

 IURP %ULGJHWWH 0DGGX[ LQ ZKLFK VKH VWDWHG WKDW 5LFH KDG FRQIURQWHG KHU DERXW KHU 0D\ 

 LQWHUYLHZ WKDW GLVFXVVHG 5LFH¶V UXPRUHG DIIDLU ZLWK /LVD -HQQLQJV Id DW $*2 2Q

2FWREHU   1DVK ZURWH DQ LQWHURIILFH PHPRUDQGXP WR 5DFNOH\ GHWDLOLQJ WKLV DOOHJHG

FRQYHUVDWLRQ SHU 5DFNOH\¶V UHTXHVW Id DW $*2 1DVK ZURWH WKDW ³0DGGX[ VWDWHG WKDW

6FRWW 5LFH NQRZV DERXW KHU FRQYHUVDWLRQ ZLWK PH DQG KDG FRQIURQWHG KHU DERXW WKH VDLG

FRQYHUVDWLRQ 0DGGX[ VWDWHG WKDW 5LFH LV YHU\ XSVHW ZLWK KHU DQG WKDW KHU FKLOG LV LQ FODVV ZLWK

5LFH¶V ZLIH 0DGGX[ ZDV YHU\ XSVHW WKDW 5LFH LV WHOOLQJ SHRSOH DURXQG WRZQ WHOOLQJ WKDW VKH LV

WU\LQJ WR UXLQ KLV OLIH´ Id

        0DGGX[ GHQLHV KDYLQJ HYHU PDGH WKRVH VWDWHPHQWV 'RF  SS ± 7KRXJK

0DGGX[ GRHV QRW UHFDOO WKH SUHFLVH GDWHV DW VRPH SRLQW GXULQJ WKLV WLPH SHULRG 0DGGX[ ZDV

LQIRUPHG RI D UXPRU WKDW VKH KDG PDGH D FRPSODLQW DJDLQVW 5LFH IRU KDUDVVLQJ KHU 'RF 

0DGGX[  GHSRVLWLRQ  SS ± 0DGGX[ FODLPV VKH LQIRUPHG 1DVK RQFH DQG UHSHDWHGO\

FRQYH\HG WR 5DFNOH\ WKDW VKH KDG QHYHU ORGJHG D FRPSODLQW DJDLQVW 5LFH DQG WKDW 5LFH KDG QHYHU

FRQIURQWHG KHU 'RF  S  'RF  SS ± 'HVSLWH WKLV 5DFNOH\ FRQWLQXHG WR

FRQWDFW 0DGGX[ DQG WR VD\ KH KDG EHHQ JLYHQ LQIRUPDWLRQ WKDW 0DGGX[ PDGH D FRPSODLQW WKDW

5LFH ZDV KDUDVVLQJ KHU 'RF  SS ± 0DGGX[ SHUFHLYHG 5DFNOH\ DV ³WU\LQJ WR

FRQYLQFH >KHU@ WKDW 6FRWW ZDV KDUDVVLQJ RU ZKDWHYHU >5DFNOH\@ ZDV FODLPLQJ KLP WR EH GRLQJ


                                                
$QG >0DGGX[@ DVVXUHG >5DFNOH\@ WKDW >VKH@ GLG QRW LQ DQ\ ZD\ IHHO WKDW ZD\´ Id DW 

5DFNOH\¶V UHFRUGV UHIOHFW WKDW VRPHWLPH DURXQG 2FWREHU   5DFNOH\ EHJDQ UHSULPDQGLQJ

5LFH IRU WKLV DOOHJHG FRQIURQWDWLRQ ZLWK 0DGGX[ FODLPLQJ WKDW 5LFH KDG EHHQ LQVXERUGLQDWH LQ

OLJKW RI 5DFNOH\¶V SULRU RUGHU WR 5LFH WR QRW LQWHUIHUH ZLWK WKH 06+3 LQYHVWLJDWLRQ LQWR KLV

UXPRUHG LQYROYHPHQW ZLWK /LVD 'RF  $*2±

       $OWKRXJK 0DGGX[ GRHV QRW UHPHPEHU WKH GDWHV WKDW VKH ILUVW LQIRUPHG 5DFNOH\ WKDW 5LFH

KDG QRW FRQIURQWHG KHU WKH 5LFH SHUVRQQHO GRFXPHQWV LQGLFDWH WKDW 5DFNOH\ ZDV RQ QRWLFH DW

VRPH WLPH SULRU WR 2FWREHU   2Q WKLV GDWH 5LFH¶V DWWRUQH\ FRQWDFWHG 5DFNOH\ UHJDUGLQJ

WKH DOOHJHG 0DGGX[ FRPSODLQW DJDLQVW 5LFH ZLWK WKH OHWWHU VXEMHFW KHDGLQJ ³5LFH Y 0LNH

5DFNOH\ (PSOR\PHQW LVVXH´ 'RF  S $*2± 7KH OHWWHU QRWHG WKDW 0DGGX[

KDG ³UHTXHVWHG D FRS\ RI WKH UHSRUW RI 1DVK RI D SXUSRUWHG FRPSODLQW DJDLQVW 0U 5LFH DQG LW KDV

QRW EHHQ SURYLGHG 0V 0DGGX[ KDV SHUVRQDOO\ LQIRUPHG \RX WKDW WKH SXUSRUWHG FRPSODLQW PDGH

E\ KHU DJDLQVW 0U 5LFH LV D IDOVLILFDWLRQ´ Id 7KH IROORZLQJ GD\ RQ 2FWREHU   WKH

DVVLVWDQW WR WKH 'DOODV &RXQW\ SURVHFXWRU :D\QH 5LHVFKHO HPDLOHG 5DFNOH\ WR LQIRUP KLP WKDW

³-RKQ 0DGGX[ FDOOHG WKLV PRUQLQJ DQG OHIW WKH PHVVDJH IRU :D\QH WKDW KH ZDQWHG IRU \RX WR VWRS

FDOOLQJKDUDVVLQJ KLP DQG %ULJLWWH DQG LI LW GLG QRW VWRS KH ZRXOG FRQVLGHU ILOLQJ VXLW DQG KH

ZRXOG EH GLVFXVVLQJ LW ZLWK WKH FRXQW\ FRPPLVVLRQHUV´ Id DW $*2 $W VRPH SRLQW

GXULQJ WKLV SHULRG 0DGGX[¶V VWDWH UHSUHVHQWDWLYH DOVR FRQWDFWHG 5DFNOH\ RQ KHU EHKDOI DIWHU VKH

UHTXHVWHG WKDW KH REWDLQ D FRS\ RI WKH FRPSODLQW DWWULEXWHG WR KHU 'RF  SS ± 7KH

5HSUHVHQWDWLYH UHSRUWHG WR 0DGGX[ WKDW GXULQJ KLV FRQYHUVDWLRQ ZLWK 5DFNOH\ 5DFNOH\ KHOG XS




                                                 
SLHFH RI SDSHU ZKLFK 5DFNOH\ VWDWHG ZDV D FRPSODLQW PDGH E\ 0DGGX[ DJDLQVW 5LFH EXW WKDW

5DFNOH\ ZRXOG QRW JLYH WKH 5HSUHVHQWDWLYH D FRS\ RI WKH FRPSODLQW Id


                          5DFNOH\¶V LQLWLDWLRQ RI GLVFLSOLQDU\ DFWLRQ DJDLQVW 5LFH

       7KH H[FKDQJHV EHWZHHQ 5DFNOH\ DQG 5LFH FDPH WR D KHDG ZKHQ RQ 1RYHPEHU  

5DFNOH\ ZURWH D OHWWHU WR 5LFH QRWLI\LQJ 5LFH RI 5DFNOH\¶V LQWHQW WR EHJLQ WKH GLVFLSOLQDU\ SURFHVV

IRU 5LFH¶V DOOHJHG YLRODWLRQV RI WKH 'DOODV &RXQW\ 5XOHV RI &RQGXFW UHODWHG WR WKH -HQQLQJV

LQYHVWLJDWLRQ Id DW $*2± 7KH OHWWHU OLVWV WHQ YLRODWLRQV WKDW 5DFNOH\ FODLPV DUH

VXSSRUWHG E\ ³VXEVWDQWLDO HYLGHQFH´ LQFOXGLQJ

       ³ <RX YLRODWHG D GLUHFW RUGHU DQG FRQIURQWHG ZLWQHVV %ULGJHWW 0DGGX[ UHJDUGLQJ
           VWDWHPHQWV VKH PDGH WR WKH +LJKZD\ 3DWURO LQ WKH FRXUVH RI WKH -HQQLQJV
           LQYHVWLJDWLRQ  

         <RX KDYH EHHQ LQVXERUGLQDWH WR PH LQ VSHHFK DWWLWXGH DQG DFWLRQV LQ WKH FRXUVH RI WKH
           -HQQLQJV LQYHVWLJDWLRQ E\ REMHFWLQJ WR P\ GHFLVLRQ WR LQFOXGH WKH +LJKZD\ 3DWURO LQ
           WKH LQYHVWLJDWLRQ FRQWDFWLQJ ZLWQHVV 0DGGX[ LQ GLUHFW YLRODWLRQ RI P\ RUGHUV E\
           IDLOLQJ WR EH FRRSHUDWLYH DQG EH KRQHVW ZLWK +LJKZD\ 3DWURO LQYHVWLJDWRUV   

         <RX KDYH EHHQ LQVXERUGLQDWH DQG DFWHG LQ D PDQQHU WR GDPDJH PRUDOH ZLWKLQ WKH
           GHSDUWPHQW ULVNHG GDPDJH WR GHSDUWPHQW UHODWLRQV ZLWK WKH +LJKZD\ 3DWURO DQG
           XQGHUPLQH SXEOLF FRQILGHQFH LQ WKH GHSDUWPHQW E\ SURFODLPLQJ WKDW QR PDWWHU ZKDW
           WKH +LJKZD\ 3DWURO FRQFOXGHG LQ LWV LQYHVWLJDWLRQ RI WKH -HQQLQJV LQFLGHQW \RX ZRXOG
           WHVWLI\ WKDW /LVD -HQQLQJV FRPPLWWHG VXLFLGH   


  5DFNOH\ DVVHUWV WKDW 0DGGX[¶V VWDWHPHQWV UHJDUGLQJ WKH 5HSUHVHQWDWLYH¶V PHHWLQJ ZLWK 5DFNOH\
FRQWDLQ KHDUVD\ DQG WKHUHIRUH FDQQRW EH FRQVLGHUHG WR VXSSRUW -HQQLQJV¶ PRWLRQ IRU VXPPDU\
MXGJPHQW 2Q D PRWLRQ IRU VXPPDU\ MXGJPHQW ³>D@ SDUW\ PD\ REMHFW WKDW WKH PDWHULDO FLWHG WR
VXSSRUW RU GLVSXWH D IDFW FDQQRW EH SUHVHQWHG LQ D IRUP WKDW ZRXOG EH DGPLVVLEOH LQ HYLGHQFH´
)HG 5 &LY 3  +RZHYHU ³WKH VWDQGDUG LV QRW ZKHWKHU WKH HYLGHQFH DW WKH VXPPDU\
MXGJPHQW VWDJH ZRXOG EH DGPLVVLEOH DW WULDO²LW LV ZKHWKHU LW could EH SUHVHQWHG DW WULDO LQ DQ
DGPLVVLEOH IRUP´ Gannon Int'l, Ltd. v. Blocker  )G   WK &LU  HPSKDVLV LQ
RULJLQDO  7KRXJK 5DFNOH\ FODLPV :LOVRQ¶V VWDWHPHQWV FRXOG QRW EH RIIHUHG LQ DGPLVVLEOH IRUP
DW WULDO KH GRHV QRW H[SODLQ ZK\ IRU H[DPSOH :LOVRQ FRXOG QRW EH FDOOHG WR WHVWLI\ DW WULDO
)XUWKHU 0DGGX[ PDGH WKHVH VWDWHPHQWV LQ D GHSRVLWLRQ VXEPLWWHG WR WKH &RXUW E\ 5DFNOH\ See
'RF  Walker v. Wayne Cty.  )G   WK &LU  ³>$@OWKRXJK WKH '&,
UHSRUW FRQWDLQHG LQDGPLVVLEOH GRXEOH KHDUVD\ WKH UHSRUW ZDV VXEPLWWHG E\ WKH GHIHQGDQWV
ZLWKRXW UHVHUYDWLRQ RI DQ\ SDUW &RQVHTXHQWO\ WKH GHIHQGDQWV FDQQRW FRPSODLQ EHFDXVH WKH
GLVWULFW FRXUW FRQVLGHUHG WKH FRQWHQWV RI WKDW UHSRUW´ 7KHUHIRUH WKH &RXUW ZLOO FRQVLGHU
0DGGX[¶V VWDWHPHQWV IRU WKH SXUSRVH RI VXPPDU\ MXGJPHQW
                                                  
Id. 2Q 1RYHPEHU   5LFH ZURWH D OHWWHU WR 5DFNOH\ UHVSRQGLQJ WR HDFK RI WKH WHQ EDVHV IRU

GLVFLSOLQH Id DW $*2± 5LFH UHLWHUDWHG KLV EHOLHIV WKDW WKH LQYHVWLJDWLRQ LQWR KLP

EDVHG RQ WKH UXPRUHG DIIDLU ZDV XQMXVW DQG WKDW 5DFNOH\¶V WUXH PRWLYDWLRQ ZDV WR HOLPLQDWH D

SROLWLFDO RSSRQHQW Id 5LFH UHVSRQGHG WR 5DFNOH\¶V SRLQWV   DQG  E\ VWDWLQJ

       ³,VVXH  9LRODWLRQ RI D 'LUHFW 2UGHU
       , DP XQFHUWDLQ KRZ \RX FDQ FODLP WKDW , YLRODWH D GLUHFW RUGHU E\ FRQIURQWLQJ %ULJLWWH
       0DGGX[ %RWK P\VHOI DQG %ULJLWWH 0DGGX[ KDYH WROG \RX WKDW , GLG QRW FRQIURQW KHU 0UV
       0DGGX[ FRQWDFWHG PH DIWHU JDLQLQJ P\ FHOO SKRQH QXPEHU IURP P\ VRQ 0UV 0DGGX[
       KDV PDGH LW SHUIHFWO\ FOHDU LQ VWDWHPHQWV WR \RX 5HSUHVHQWDWLYH :LOVRQ 'DQ 1DVK DQG
       PDQ\ RWKHUV WKDW WKLV LVVXH KDV EHHQ JURVVO\ PLVUHSUHVHQWHG

       ,VVXH  ,QVXERUGLQDWLRQ
       ,I LW DSSHDUHG WKDW , ZDV EHLQJ LQVXERUGLQDWH LQ P\ VSHHFK DWWLWXGH DQG DFWLRQV WKDW ZDV
       QRW P\ LQWHQWLRQ 0\ REMHFWLRQ ZDV QRW LQ RSSRVLWLRQ RI WKH +LJKZD\ 3DWURO LQYHVWLJDWLQJ
       WKH -HQQLQJV FDVH EXW IRU \RX WR DOORZ DQ LQYHVWLJDWLRQ RYHU DQ DQRQ\PRXV OHWWHU EDVHG
       RQ D UXPRU    \RX PHQWLRQ WKDW , KDYH QRW FRRSHUDWHG ZLWK WKH 3DWURO 7KLV LV LQDFFXUDWH
       , KDYH IXOO\ FRRSHUDWHG HDFK DQG HYHU\ WLPH WKDW , KDYH EHHQ LQ FRQWDFW ZLWK WKHP   

       ,VVXH  'DPDJLQJ 0RUDOH
       , KDYH 1(9(5 PDGH DQ\ SURFODPDWLRQ WKDW , ZRXOG RQO\ WHVWLI\ WKDW /LVD -HQQLQJV
       FRPPLWWHG VXLFLGH , WROG \RX WKDW EDVHG RQ IDFWV IURP WKH LQLWLDO LQYHVWLJDWLRQ DQG P\
       UHSRUW , ZRXOG KDYH WR WHVWLI\ WKDW , EHOLHYHG LW WR EH VXLFLGH 0\VHOI \RX WKH 0HGLFDO
       ([DPLQHU WKH &RURQHU DQG WKH 3URVHFXWRU DOO EHOLHYHG LW WR EH VXLFLGH $W QR SRLQW GXULQJ
       \RXU LQYHVWLJDWLRQ GLG \RX VKDUH DGGLWLRQDO HYLGHQFH ZLWK PH WKDW ZRXOG VXJJHVW DQ\WKLQJ
       RWKHU WKDQ VXLFLGH 7KHUHIRUH , GLG QRW KDYH NQRZOHGJH WKDW ZRXOG MXVWLI\ FKDQJLQJ P\
       WHVWLPRQ\   

Id 5LFH UHMHFWHG 5DFNOH\¶V RIIHU IRU D GLVFLSOLQDU\ KHDULQJ RQ WKH PDWWHU DQG QRWLILHG 5DFNOH\

WKDW KH ZRXOG EH WUDQVIHUULQJ WR DQRWKHU GLYLVLRQ ZLWKLQ 'DOODV &RXQW\ Id ,Q DQRWKHU OHWWHU

IURP 5LFH WR 5DFNOH\ RQ 1RYHPEHU   5LFH UHLWHUDWHG WKDW KLV EHOLHI WKDW WKH LQYHVWLJDWLRQ

LQWR KLP ZDV SROLWLFDOO\ PRWLYDWHG Id. DW $*2 7KHUH ZDV QR IXUWKHU LQYHVWLJDWLRQ LQWR

RU GLVFLSOLQDU\ DFWLRQ WDNHQ DJDLQVW 5LFH 7KHVH GRFXPHQWV ZHUH ILOHG LQ 5LFH¶V SHUVRQQHO ILOH

DQG ZHUH QRW GLVFORVHG WR -HQQLQJV SULRU WR KLV FULPLQDO WULDO




                                                 
                           ³0LVVLQJ WKH EORRG HYLGHQFH´ 0HPRUDQGXP

       ,Q 5DFNOH\¶V PHPRUDQGXP GRFXPHQWLQJ D FRQYHUVDWLRQ ZLWK 5LFH RQ 2FWREHU  

5DFNOH\ VWDWHG WKDW ³6FRWW WROG PH WKDW KH IHOW KH KDG OHW GRZQ KLV IULHQG UHIHUULQJ WR /LVD

-HQQLQJV FDVH E\ PLVVLQJ WKH EORRG HYLGHQFH DW WKDW FULPH VFHQH , H[SODLQHG WR 6FRWW WKDW KH ZDV

QRW WKH RQO\ RIILFHU WKHUH DQG ZH DOO PLVVHG WKH EORRG HYLGHQFH DW WKH VFHQH´ 'RF 

$*2± 7KLV PHPRUDQGXP ZDV ILOHG LQ 6FRWW 5LFH¶V SHUVRQQHO ILOH DQG ZDV QRW

GLVFORVHG WR -HQQLQJV SULRU WR KLV FULPLQDO WULDO


           I 'HIHQGDQW *HRUJH .QRZOHV

       'XULQJ WKH -HQQLQJV LQYHVWLJDWLRQ 1DVK ZDV D 6HUJHDQW ZLWK WKH 06+3 &ULPLQDO

,QYHVWLJDWLRQ 8QLW DQG ZDV VWDWLRQHG DW 7URRS ' WKH 06+3 GLYLVLRQ FRYHULQJ WKH HLJKWHHQ

FRXQWLHV LQ WKH VRXWKZHVW 0LVVRXUL 'RF  S  1DVK KDG EHHQ DQ RIILFHU LQ WKH

&ULPLQDO ,QYHVWLJDWLRQ 8QLW VLQFH  ZKHQ KH WUDQVIHUUHG IURP WKH 1DUFRWLFV 8QLW Id DW 

'XULQJ WKH LQLWLDO PRQWKV RI WKH -HQQLQJV LQYHVWLJDWLRQ 1DVK¶V GLUHFW VXSHUYLVRU DW 06+3 ZDV

'HIHQGDQW *HRUJH .QRZOHV XQWLO .QRZOHV ZDV SURPRWHG WR OLHXWHQDQW DQG WUDQVIHUUHG WR

-HIIHUVRQ &LW\ RQ 2FWREHU   'RF  .QRZOHV  GHSRVLWLRQ  S 

       'XULQJ WKH -HQQLQJV LQYHVWLJDWLRQ 1DVK FRQWHQGV WKDW .QRZOHV UHDG DOO WKH UHSRUWV

DWWHQGHG ³SUREDEO\ KDOI´ RI WKH LQYHVWLJDWLRQ WHDP¶V PHHWLQJV DQG ZDV DZDUH WKDW 1DVK KDG

VXEPLWWHG -HQQLQJV¶ UREH WR WKH IRUHQVLF ODE EHFDXVH 1DVK IRUZDUGHG KLV ODE DQDO\VLV UHTXHVW WR

.QRZOHV DIWHU VXEPLWWLQJ LW 'RF  SS ± 'RF  SS   .QRZOHV GHQLHV

UHDGLQJ DOO RI 1DVK¶V UHSRUWV EXW DFNQRZOHGJHV WKDW KH ZDV SUHVHQW IRU VRPH RI WKH LQYHVWLJDWLRQ

WHDP¶V FRQYHUVDWLRQV DQG WKDW KH ZDV DZDUH -HQQLQJV¶ FORWKHV ZHUH VXEPLWWHG IRU VRPH IRUHQVLF

WHVWLQJ WKRXJK KH GRHV QRW NQRZ ZKDW ODE WHVWV KH UHTXHVWHG 'RF  SS ±  




                                                     
$W WKH WLPH .QRZOHV GLG QRW IROORZ XS ZLWK LQYHVWLJDWRUV WR HQVXUH WKH\ UHFHLYHG WKH UHVXOWV RI

DQ\ ODE WHVWLQJ Id DW S ± 

       .QRZOHV DGPLWV WKDW 1DVK KDG DQ ³DEUDVLYH´ SHUVRQDOLW\ 'RF  S  7KURXJKRXW

.QRZOHV¶ WLPH DV 1DVK¶V VXSHUYLVRU RWKHU ODZ HQIRUFHPHQW RIILFHUV H[SUHVVHG FRQFHUQV DERXW

1DVK¶V GHPHDQRU 7KH 6KHULII RI D QHDUE\ FRXQW\ FRQWDFWHG .QRZOHV DERXW 1DVK¶V DWWLWXGH

EHFDXVH 1DVK KDG KLV IHHW RQ WKH GHVN GXULQJ D PDMRU KRPLFLGH LQYHVWLJDWLRQ 'RF  S 

$QRWKHU 6KHULII H[SUHVVHG WR .QRZOHV WKDW KH GLG QRW OLNH 1DVK WKRXJK WKDW 6KHULII QHYHU

H[SUHVVHG D UHDVRQ Id DW  $ WKLUG 6KHULII FRQWDFWHG .QRZOHV DIWHU 1DVK LQYHVWLJDWHG DQ

RIILFHULQYROYHG VKRRWLQJ EHFDXVH DFFRUGLQJ WR .QRZOHV WKH 6KHULII ³GLGQ¶W WKLQN WKDW DOO WKH

HYLGHQFH RQ WKH FLYLO FDVH ZDV JDWKHUHG WKDW VKRXOG KDYH EHHQ JDWKHUHG´ Id DW  :KHQ

.QRZOHV DVNHG WKH 6KHULII LI KH ZRXOG OLNH WR ILOH D FRPSODLQW WKH 6KHULII GHFOLQHG Id




                                                
       .QRZOHV GLG KRZHYHU GLVFXVV 1DVK ZLWK &RRSHU RQ RFFDVLRQ LQFOXGLQJ LVVXHV .QRZOHV

KDG ZLWK 1DVK 'RF   LQYHVWLJDWRU FRQYHUVDWLRQ ZLWK 0LNH &RRSHU  &RRSHU VDLG

KH ³KDG WR SRNH >.QRZOHV@ RFFDVLRQDOO\ DQG VD\ µ+H\ KH¶V \RXU JX\ QRZ 1RW PLQH¶´ Id DW

 .QRZOHV FRQWHQGV WKHVH GLVFXVVLRQV ZHUH DERXW 1DVK¶V DEUDVLYH SHUVRQDOLW\ 'RF  S




,,,   6800$5< -8'*0(17 67$1'$5'

       ³6XPPDU\ MXGJPHQW LV SURSHU LI DIWHU YLHZLQJ WKH HYLGHQFH DQG GUDZLQJ DOO UHDVRQDEOH

LQIHUHQFHV LQ WKH OLJKW PRVW IDYRUDEOH WR WKH QRQPRYDQW QR JHQXLQH LVVXH RI PDWHULDO IDFW H[LVWV

DQG WKH PRYDQW LV HQWLWOHG WR MXGJPHQW DV D PDWWHU RI ODZ´ Higgins v. Union Pac. R.R. Co. 

)G   WK &LU  TXRWDWLRQ PDUNV DQG FLWDWLRQ RPLWWHG  )HG 5 &LY 3  D  :KLOH

WKH PRYLQJ SDUW\ EHDUV WKH EXUGHQ RI HVWDEOLVKLQJ D ODFN RI DQ\ JHQXLQH LVVXHV RI PDWHULDO IDFW

Brunsting v. Lutsen Mountains Corp.  )G   WK &LU   WKH SDUW\ RSSRVLQJ

VXPPDU\ MXGJPHQW ³PXVW VHW IRUWK VSHFLILF IDFWV VKRZLQJ WKDW WKHUH LV D JHQXLQH LVVXH RI PDWHULDO

IDFW IRU WULDO´ Thomas v. Corwin  )G   WK &LU   ³0HUH DOOHJDWLRQV

XQVXSSRUWHG E\ VSHFLILF IDFWV RU HYLGHQFH EH\RQG WKH QRQPRYLQJ SDUW\¶V RZQ FRQFOXVLRQV DUH


                                               
LQVXIILFLHQW WR ZLWKVWDQG D PRWLRQ IRU VXPPDU\ MXGJPHQW´ Id 7KH &RXUW PXVW HQWHU VXPPDU\

MXGJPHQW ³DJDLQVW D SDUW\ ZKR IDLOV WR PDNH D VKRZLQJ VXIILFLHQW WR HVWDEOLVK WKH H[LVWHQFH RI DQ

HOHPHQW HVVHQWLDO WR WKDW SDUW\¶V FDVH DQG RQ ZKLFK WKDW SDUW\ ZLOO EHDU WKH EXUGHQ RI SURRI DW WULDO´

Robert Johnson Grain Co. v. Chemical Interchange Co.  )G   WK &LU  

Celotex Corp. v. Catrett  86    


,9     ',6&866,21

        5DFNOH\ DQG .QRZOHV DVVHUW WKDW WKH\ DUH HQWLWOHG WR VXPPDU\ MXGJPHQW RQ -HQQLQJV¶

&RXQWV , ,,, DQG ,9 RQ WKH EDVLV RI TXDOLILHG LPPXQLW\ 1DVK GRHV QRW UDLVH WKH GHIHQVH RI

TXDOLILHG LPPXQLW\ EXW UDWKHU DUJXHV WKDW QR PDWHULDO GLVSXWH RI IDFW H[LVWV DQG WKDW KH LV HQWLWOHG

WR MXGJPHQW DV D PDWWHU RI ODZ DV WR &RXQWV ,,,, 9, DQG 9,, 5DFNOH\ DQG 'DOODV &RXQW\ DVVHUW

WKH\ FDQQRW EH VXEMHFW WR Monell OLDELOLW\ XQGHU &RXQW 9 EHFDXVH -HQQLQJV FDQQRW VKRZ WKH

H[LVWHQFH RI DQ XQFRQVWLWXWLRQDO SROLF\

        ³4XDOLILHG LPPXQLW\ VKLHOGV JRYHUQPHQW RIILFLDOV IURP >SHUVRQDO@ OLDELOLW\ LQ D  

DFWLRQ XQOHVV WKH RIILFLDO V FRQGXFW YLRODWHV D FOHDUO\ HVWDEOLVKHG FRQVWLWXWLRQDO RU VWDWXWRU\ ULJKW

RI ZKLFK D UHDVRQDEOH SHUVRQ ZRXOG KDYH NQRZQ´ Brown v. City of Golden Valley  )G

  WK &LU   ³(YDOXDWLQJ D FODLP RI TXDOLILHG LPPXQLW\ UHTXLUHV D WZRVWHS LQTXLU\

 ZKHWKHU WKH IDFWV VKRZQ E\ WKH SODLQWLII PDNH RXW D YLRODWLRQ RI D FRQVWLWXWLRQDO RU VWDWXWRU\

ULJKW DQG  ZKHWKHU WKDW ULJKW ZDV FOHDUO\ HVWDEOLVKHG DW WKH WLPH RI WKH GHIHQGDQW V DOOHJHG

PLVFRQGXFW´ Winslow v. Smith  )G  ± WK &LU  LQWHUQDO TXRWDWLRQV

RPLWWHG  ³4XDOLILHG LPPXQLW\ LV DSSOLFDEOH XQOHVV WKH RIILFLDO¶V FRQGXFW YLRODWHG D FOHDUO\

HVWDEOLVKHG FRQVWLWXWLRQDO ULJKW´ Pearson v. Callahan  86     ³7KH µFOHDUO\

HVWDEOLVKHG¶ VWDQGDUG    UHTXLUHV WKDW WKH OHJDO SULQFLSOH    EH VR ZHOO GHILQHG WKDW LW LV µFOHDU WR




                                                    
D UHDVRQDEOH RIILFHU WKDW KLV FRQGXFW ZDV XQODZIXO LQ WKH VLWXDWLRQ KH FRQIURQWHG´ Dist. of

Columbia v. Wesby  6 &W    / (G G   FLWDWLRQV RPLWWHG 


           D &2817 , ± 3URFHGXUDO 'XH 3URFHVV FODLP DJDLQVW 'HIHQGDQWV 1DVK DQG
              5DFNOH\ IRU VXSSUHVVLRQ RI HYLGHQFH

       -HQQLQJV DVVHUWV WKDW ERWK 1DVK DQG 5DFNOH\ VXSSUHVVHG YDULRXV SLHFHV RI HYLGHQFH WKDW

ZRXOG KDYH EHHQ PDWHULDO WR KLV JXLOW RU SXQLVKPHQW LQ YLRODWLRQ RI Brady v. Maryland  86

   7KLV HYLGHQFH LQFOXGHV  WKH QHJDWLYH *65 ODE UHVXOWV RQ -HQQLQJV¶ UREH  /LVD

-HQQLQJV¶ SULRU VXLFLGH DWWHPSW DV ZHOO DV KHU KLJK OHYHO RI LQWR[LFDWLRQ DW GHDWK  PDWHULDOV RU

LQIRUPDWLRQ VKRZLQJ RQH RI 1DVK¶V UHSRUWV GRFXPHQWLQJ D FRQYHUVDWLRQ ZLWK %ULGJHWWH 0DGGX[

ZDV IDOVH  PDWHULDOV GRFXPHQWLQJ WKH LQYHVWLJDWLRQ LQWR 6FRWW 5LFH  D PHPRUDQGXP

ZKHUHLQ 5DFNOH\ VWDWHV ³ZH DOO PLVVHG WKH EORRG HYLGHQFH DW WKH VFHQH´ DQG  HYLGHQFH IURP

WKH -HQQLQJV¶ FRPSXWHU KDUG GULYHV DQG WKXPE GULYH 5DFNOH\ DUJXHV WKDW KH LV HQWLWOHG WR

TXDOLILHG LPPXQLW\ RQ WKHVH FODLPV EHFDXVH -HQQLQJV KDV QRW SURYLGHG VXIILFLHQW HYLGHQFH WKDW

WKHVH RIILFHUV YLRODWHG D FOHDUO\ HVWDEOLVKHG FRQVWLWXWLRQDO ULJKW

       7KH 6XSUHPH &RXUW KHOG LQ Brady v. Maryland  86   WKDW GXH SURFHVV

UHTXLUHV ³WKH JRYHUQPHQW WR GLVFORVH WR WKH DFFXVHG IDYRUDEOH HYLGHQFH WKDW LV PDWHULDO WR JXLOW RU




  -HQQLQJV FODLPV WKDW 1DVK KDV IDLOHG WR FRPSO\ ZLWK )HGHUDO 5XOH RI &LYLO 3URFHGXUH  F DQG
/RFDO 5XOH  ZKLFK VHW IRUWK SOHDGLQJ UHTXLUHPHQWV IRU VXPPDU\ MXGJPHQW PRWLRQV
-HQQLQJV DUJXHV WKDW 1DVK KDV ³QRW SURSHUO\ VHW IRUWK DQ\ IDFWV ZKLFK ZRXOG VXSSRUW KLV
FRQWHQWLRQ WKDW WKH Brady YLRODWLRQV ZHUH QRW LQWHQWLRQDO´ 'RF  3ODLQWLII¶V VXJJHVWLRQV LQ
RSSRVLWLRQ WR 1DVK¶V PRWLRQ IRU VXPPDU\ MXGJPHQW  S  +RZHYHU ³>L@W LV ZHOOHVWDEOLVKHG
WKDW ZKHQ D PRYDQW IRU VXPPDU\ MXGJPHQW SRLQWV RXW WR WKH FRXUW DQ DEVHQFH RI HYLGHQFH WR
VXSSRUW DQ HVVHQWLDO HOHPHQW IRU ZKLFK WKH QRQPRYDQW ZLOO KDYH WKH EXUGHQ RI SURRI DW WULDO WKH
QRQPRYDQW PXVW PDNH D VXIILFLHQW VKRZLQJ WKDW WKHUH LV D JHQXLQH LVVXH RI IDFW DV WR WKDW
HOHPHQW´ Barnwell v. Watson  )G   WK &LU   1DVK SRLQWV WR DQ DEVHQFH RI
HYLGHQFH WR VXSSRUW -HQQLQJV¶ FODLP WKDW WKH IDLOXUH WR GLVFORVH WKH *65 HYLGHQFH RQ WKH UREH ZDV
LQWHQWLRQDO 7KHUHIRUH -HQQLQJV DV WKH QRQPRYDQW ZLWK WKH EXUGHQ RI SURRI DW WULDO PXVW PDNH D
VXIILFLHQW VKRZLQJ WKDW WKHUH LV D JHQXLQH LVVXH RI IDFW DV WR WKLV HOHPHQW 1DVK KDV PHW KLV
EXUGHQ XQGHU )HGHUDO 5XOH  F DQG /RFDO 5XOH 
                                                  
SXQLVKPHQW´ United States v. Dones-Vargas  )G   WK &LU  FLWLQJ Brady v.

Maryland  86    ,Q RUGHU WR UHFRYHU   GDPDJHV DJDLQVW D ODZ HQIRUFHPHQW

RIILFHU IRU D Brady YLRODWLRQ D SODLQWLII PXVW VKRZ WKDW LQ IDLOLQJ WR GLVFORVH WKH HYLGHQFH WKH

RIILFHU LQ EDG IDLWK ³LQWHQGHG WR GHSULYH WKH GHIHQGDQW RI D IDLU WULDO´ Villasana v. Wilhoit 

)G   WK &LU   )DYRUDEOH HYLGHQFH LQFOXGHV ERWK H[FXOSDWRU\ DQG LPSHDFKPHQW

HYLGHQFH DQG VXFK HYLGHQFH ULVHV WR WKH OHYHO RI EHLQJ PDWHULDO ³LI WKHUH LV D UHDVRQDEOH

SUREDELOLW\ WKDW KDG WKH HYLGHQFH EHHQ GLVFORVHG WR WKH GHIHQVH WKH UHVXOW RI WKH SURFHHGLQJ

ZRXOG KDYH EHHQ GLIIHUHQW´ U.S. v. Bagley  86     $ UHDVRQDEOH SUREDELOLW\

RI D GLIIHUHQW UHVXOW LV VKRZQ ³ZKHQ WKH JRYHUQPHQW V HYLGHQWLDU\ VXSSUHVVLRQ XQGHUPLQHV

FRQILGHQFH LQ WKH RXWFRPH RI WKH WULDO´ Kyles v. Whitley  86    LQWHUQDO

TXRWDWLRQV RPLWWHG 


                       *XQVKRW 5HVLGXH (YLGHQFH RQ -HQQLQJV¶ 5REH

        -HQQLQJV FODLPV WKDW 1DVK GHOLEHUDWHO\ FRQFHDOHG WKH QHJDWLYH *65 UHVXOWV :KLOH 1DVK

FRQFHGHV WKDW WKH *65 UHVXOWV ZHUH QRW GLVFORVHG WR -HQQLQJV DW WULDO KH FRQWHQGV WKDW -HQQLQJV

KDV QRW SUHVHQWHG VXIILFLHQW HYLGHQFH WKDW 1DVK LQWHQWLRQDOO\ ZLWKKHOG WKH UHVXOWV LQ DQ HIIRUW WR

GHSULYH -HQQLQJV RI D IDLU WULDO

        ,Q -HQQLQJV¶ SRVWFRQYLFWLRQ SURFHHGLQJV WKH &LUFXLW &RXUW RI 7H[DV &RXQW\ IRXQG WKDW

WKH SURVHFXWRU¶V IDLOXUH WR GLVFORVH WKH QHJDWLYH *65 UHVXOWV RQ WKH UREH ZDV D Brady YLRODWLRQ

DV LW ZDV H[FXOSDWRU\ LPSHDFKLQJ DQG PDWHULDO 'RF  7KLV &RXUW DJUHHV 7KH

SURVHFXWLRQ¶V WKHRU\ DW WULDO ZDV WKDW WKH ODFN RI *65 GHWHFWHG RQ -HQQLQJV¶ KDQGV FRXOG EH

H[SODLQHG E\ -HQQLQJV¶ KDYLQJ ZDVKHG KLV KDQGV EXW WKH EORRG VWDLQV RQ WKH UREH LQGLFDWHG KH

QRQHWKHOHVV ZDV SUHVHQW ZKHQ WKH JXQ ZDV ILUHG Id DW SS ± 7KHUHIRUH ³WKH DEVHQFH RI

JXQVKRW UHVLGXH RQ 0U -HQQLQJV¶ UREH ZRXOG QRW RQO\ KDYH VXEVWDQWLDOO\ FRUURERUDWHG WKH


                                                 
LQIHUHQFH RI KLV LQQRFHQFH IURP WKH QHJDWLYH JXQVKRW UHVLGXH UHVXOWV RQ KLV KDQGV EXW DOVR ZRXOG

KDYH VXSSRUWHG D FRQFOXVLRQ RI VXLFLGH 7KH XQGLVFORVHG JXQVKRW UHVLGXH UHSRUW ZRXOG KDYH

VLJQLILFDQWO\ XQGHUPLQHG WKH VWUHQJWK RI WKH 6WDWH¶V DUJXPHQW WKDW QR JXQVKRW UHVLGXH ZDV IRXQG

RQ 0U -HQQLQJV¶ KDQGV EHFDXVH KH PLJKW KDYH VKRZHUHG´ Id DW SS ± 7KH SUHVHQFH RI EORRG

VWDLQV RQ WKH UREH LQGLFDWHG WKH UREH KDG QRW EHHQ ZDVKHG PDNLQJ WKH ODFN RI *65 RQ WKH UREH

VLJQLILFDQW LQ VXSSRUWLQJ WKH LQIHUHQFH WKDW -HQQLQJV ZDV QRW SUHVHQW IRU WKH VKRRWLQJ DQG WKDW WKH

EORRG VWDLQV ZHUH IURP KROGLQJ /LVD XSRQ ILQGLQJ KHU ERG\ 7KH VLJQLILFDQFH RI WKLV *65

HYLGHQFH LV VXFK WKDW LW ³XQGHUPLQHV FRQILGHQFH LQ WKH RXWFRPH RI WKH WULDO´ Kyles  86 DW

 7KXV WKH *65 HYLGHQFH ZDV ERWK H[FXOSDWRU\ DQG PDWHULDO 7KH RQO\ UHPDLQLQJ LVVXH LV

ZKHWKHU WKHUH LV VXIILFLHQW HYLGHQFH IURP ZKLFK D MXU\ FRXOG ILQG WKDW 1DVK ZLWKKHOG WKH

HYLGHQFH ZLWK DQ LQWHQW WR GHSULYH -HQQLQJV RI D IDLU WULDO

       9LHZLQJ DOO IDFWV DQG GUDZLQJ DOO UHDVRQDEOH LQIHUHQFHV LQ WKH OLJKW PRVW IDYRUDEOH WR

-HQQLQJV WKHUH LV VXIILFLHQW HYLGHQFH WR FUHDWH D JHQXLQH GLVSXWH RI IDFW DV WR ZKHWKHU 1DVK DFWHG

ZLWK DQ LQWHQW WR GHSULYH -HQQLQJV RI D IDLU WULDO LQ IDLOLQJ WR GLVFORVH WKH *65 HYLGHQFH 1DVK

DGPLWV KH UHTXHVWHG ERWK D EORRG DQDO\VLV DQG D *65 DQDO\VLV RQ -HQQLQJV¶ UREH 'RF  S

 DQG WKH ODE UHFRUGV UHIOHFW KH FRQILUPHG E\ SKRQH WKH *65 WHVW UHTXHVW 'RF  S 

-HQQLQJV KDV DOVR SUHVHQWHG HYLGHQFH WKDW WKH ODE PDLOHG WKH *65 UHVXOWV E\ 86 PDLO WR 7URRS

' KHDGTXDUWHUV 'RF  SS ± WKDW XSRQ 1DVK¶V UHTXHVW D FRS\ RI WKH UHVXOWV ZDV ID[HG

WR WKH 7URRS ' KHDGTXDUWHUV ID[ QXPEHU 'RF  'RF  'RF  S  'RF

 SS ± DQG WKDW DQ 06+3 ODERUDWRU\ WHFKQLFLDQ FDOOHG 1DVK WR LQIRUP KLP WKH UHVXOWV

ZHUH ID[HG DQG FRQYH\HG WKH UHVXOWV WR 1DVK RYHU WKH SKRQH 'RF  'RF  'RF

 $Q LQWHUQDO 06+3 LQYHVWLJDWLRQ UHYHDOHG 1DVK ZDV RQ GXW\ RQ -XO\   WKH GD\

WKHVH UHVXOWV ZHUH ID[HG DQG WKH SKRQH FDOO ZDV PDGH 'RF  06+3 3URIHVVLRQDO



                                                 
6WDQGDUGV 'LYLVLRQ ,QYHVWLJDWLYH 6XPPDU\  S  9LHZHG WRJHWKHU D UHDVRQDEOH MXU\ FRXOG

FRQFOXGH WKLV HYLGHQFH VXJJHVWV WKDW 1DVK GLG UHFHLYH LQ RQH IRUP RU DQRWKHU WKH QHJDWLYH *65

UHVXOWV \HW IDLOHG WR GLVFORVH WKHP WR WKH SURVHFXWLRQ RU WKH GHIHQVH

        7KLV LV HVSHFLDOO\ VR JLYHQ KLV DJJUHVVLYH LQYHVWLJDWLRQ RI WKH FDVH 1DVK RQ PXOWLSOH

RFFDVLRQV UHTXHVWHG WKDW WKH *65 WHVWV EH SHUIRUPHG DQG UHTXHVWHG WKDW DOO ODERUDWRU\ UHVXOWV EH

ID[HG WR 7URRS ' \HW DFFRUGLQJ WR KLP KH QHYHU IROORZHG XS ZLWK WKH ODERUDWRU\ XSRQ QRW

UHFHLYLQJ WKH *65 UHVXOWV ,Q UXOLQJ RQ -HQQLQJV¶ SRVWFRQYLFWLRQ UHOLHI SHWLWLRQ WKH &LUFXLW

&RXUW UHPDUNHG WKDW ³6JW 1DVK ZDV WKH NH\ ZLWQHVV DW WKH WULDO RI WKLV FDVH DQG WKLV &RXUW LV

XQDEOH WR H[SODLQ KRZ 6JW 1DVK GLG QRW PHQWLRQ WR >WKH SURVHFXWRU@ WKDW LQ DGGLWLRQ WR EORRG

DQG '1$ WHVWLQJ WKH UREH ZDV VXEPLWWHG IRU JXQVKRW UHVLGXH´ 'RF  S  HPSKDVLV LQ

RULJLQDO 

        %DVHG RQ WKLV HYLGHQFH D UHDVRQDEOH MXU\ FRXOG ILQG WKDW 1DVK NQHZ RI WKH UHVXOWV RI WKH

*65 WHVW \HW LQWHQWLRQDOO\ ZLWKKHOG WKH UHVXOWV LQ RUGHU WR EROVWHU WKH 6WDWH¶V FDVH DJDLQVW

-HQQLQJV DQG GHSULYH -HQQLQJV RI D IDLU WULDO

        :LWK UHVSHFW WR 5DFNOH\ KRZHYHU -HQQLQJV KDV SUHVHQWHG LQVXIILFLHQW HYLGHQFH IRU D MXU\

WR FRQFOXGH WKDW 5DFNOH\ VXSSUHVVHG WKH *65 UHVXOWV -HQQLQJV DUJXHV WKH HYLGHQFH VKRZLQJ WKDW

5DFNOH\ NQHZ RI DQG LQWHQWLRQDOO\ VXSSUHVVHG WKLV H[FXOSDWRU\ HYLGHQFH LQFOXGHV WKDW KH ZDV

SUHVHQW IRU LQYHVWLJDWLYH PHHWLQJV WKDW KH ZDV HQWLWOHG WR DFFHVV ODE UHVXOWV IURP WKH 06+3

FULPH ODE WKDW KH H[SHFWHG 1DVK WR VKDUH DQ\ ODE UHVXOWV ZLWK KLP WKDW KH DQG 1DVK GLVFXVVHG

VHQGLQJ WKH EODFN UREH WR WKH 06+3 FULPH ODE DQG WKDW EHIRUH WULDO 5DFNOH\ UHFHLYHG DQ

LQYHVWLJDWLYH ILOH IURP 06+3 ZKLFK LQFOXGHG ³VRPH´ ODE UHVXOWV 7KHVH IDFWV DUH LQVXIILFLHQW WR

SHUPLW WKH LQIHUHQFH WKDW 5DFNOH\ ZDV DZDUH WKDW WKH UREH ZDV VXEPLWWHG IRU *65 WHVWV NQHZ

WKDW WKH UHVXOWV RI WKH WHVWV FDPH EDFN QHJDWLYH DQG GHOLEHUDWHO\ ZLWKKHOG WKRVH UHVXOWV 7KDW



                                                 
5DFNOH\ ZDV D SDUW RI WKH LQYHVWLJDWLYH WHDP DQG FRXOG KDYH PDGH D VSHFLILF UHTXHVW WR VHH *65

UHVXOWV LI KH KDG NQRZQ VXFK D WHVW KDG EHHQ SHUIRUPHG GRHV QRW SURYLGH D UHDVRQDEOH EDVLV WR

ILQG 5DFNOH\ HQJDJHG LQ D FRQVFLRXV HIIRUW WR VXSSUHVV H[FXOSDWRU\ HYLGHQFH´ Villasana 

)G DW  See also Guy v. Parkman 1R &96::  :/  DW 

(' $UN -XQH    UHSRUW DQG UHFRPPHQGDWLRQ DGRSWHG 1R &96::

 :/  (' $UN -XO\   ILQGLQJ WKDW ZKHUH XQGLVFORVHG '1$ UHVXOWV KDG

EHHQ UHTXHVWHG E\ DQG UHWXUQHG WR RQH FRXQW\¶V VKHULII¶V GHSDUWPHQW WKHUH ZDV QR HYLGHQFH

HVWDEOLVKLQJ WKDW DQ LQYHVWLJDWLQJ RIILFHU IURP DQRWKHU FRXQW\¶V VKHULII¶V GHSDUWPHQW ZKR

SDUWLFLSDWHG LQ LQYHVWLJDWLRQ \HW WHVWLILHG KH KDG QHYHU VHHQ WKH UHVXOWV PDGH D FRQVFLRXV HIIRUW WR

ZLWKKROG H[FXOSDWRU\ HYLGHQFH  7KHUHIRUH 5DFNOH\ LV HQWLWOHG WR TXDOLILHG LPPXQLW\ EHFDXVH

WKHUH LV LQVXIILFLHQW HYLGHQFH WR VKRZ KH YLRODWHG -HQQLQJV¶ FRQVWLWXWLRQDO ULJKWV E\ LQWHQWLRQDOO\

ZLWKKROGLQJ H[FXOSDWRU\ HYLGHQFH +LV PRWLRQ IRU VXPPDU\ MXGJPHQW RQ &RXQW , DV LW SHUWDLQV

WR WKH QHJDWLYH *65 UHVXOWV LV JUDQWHG 1DVK¶V PRWLRQ IRU VXPPDU\ MXGJPHQW LV GHQLHG EHFDXVH

WKHUH LV VXIILFLHQW HYLGHQFH WKDW 1DVK ZLWKKHOG WKH H[FXOSDWRU\ HYLGHQFH LQ DQ HIIRUW WR GHSULYH

-HQQLQJV RI D IDLU WULDO


                       3ROLFH UHSRUW RPLWWLQJ HYLGHQFH DERXW /LVD -HQQLQJV¶ SHUVRQDO DQG
                        IDPLO\ KLVWRU\ RI VXLFLGH DQG LQWR[LFDWLRQ DW GHDWK

        -HQQLQJV DOVR FODLPV WKDW 1DVK DQG 5DFNOH\ GHOLEHUDWHO\ ZLWKKHOG LQIRUPDWLRQ DERXW /LVD

-HQQLQJV¶ SULRU VXLFLGH DWWHPSWV KHU IDPLO\ KLVWRU\ RI VXLFLGH DQG KHU VLJQLILFDQW DOFRKRO

LQWR[LFDWLRQ DW WKH WLPH RI KHU GHDWK ZKHQ WKH\ RPLWWHG WKLV LQIRUPDWLRQ IURP 1DVK¶V SROLFH

UHSRUW 'RF    1DVK DQG 5DFNOH\ DUJXH WKDW WKLV LQIRUPDWLRQ ZDV DOUHDG\ NQRZQ WR RU

RWKHUZLVH DYDLODEOH WR -HQQLQJV

        ³:KHQ LQIRUPDWLRQ LV UHDGLO\ DYDLODEOH WR WKH GHIHQGDQW LW LV QRW Brady PDWHULDO DQG WKH

SURVHFXWLRQ GRHV QRW YLRODWH Brady E\ QRW GLVFRYHULQJ DQG GLVFORVLQJ WKH LQIRUPDWLRQ´ U.S. v.
                                                 
Jones  )G   WK &LU   7KH LQIRUPDWLRQ DERXW /LVD -HQQLQJV¶ KLVWRU\ DQG KHU

LQWR[LFDWLRQ DW GHDWK ZDV UHDGLO\ DYDLODEOH WR -HQQLQJV -HQQLQJV¶ FULPLQDO WULDO DWWRUQH\ 'DUUHOO

'HSXW\ VWDWHG KH KDG NQRZOHGJH SULRU WR WULDO RI /LVD¶V SDVW VXLFLGH DWWHPSW DQG ZLWQHVVHV ZKR

FRXOG DWWHVW WR WKLV IDFW 'RF  -HQQLQJV  KDEHDV SURFHHGLQJV WUDQVFULSW  S 

)XUWKHU WKH GRFXPHQWV GLVFORVHG WR -HQQLQJV SULRU WR KLV FULPLQDO WULDO LQFOXGH DQ LQWHUYLHZ ZLWK

'DOH 3RWWHU ZKR VWDWHG ³>/LVD¶V@ PRWKHU KDV WULHG WKUHH WLPHV WR NLOO KHUVHOI   ´ 'RF 

$*2 $V WR /LVD¶V LQWR[LFDWLRQ DW GHDWK WKH DXWRSV\ UHSRUW FRQWDLQLQJ WKLV LQIRUPDWLRQ

ZDV SURYLGHG WR -HQQLQJV DQG KHU LQWR[LFDWLRQ ZDV GLVFXVVHG E\ WKH IRUHQVLF SDWKRORJLVW DW WULDO

'RF  $*2± 'RF  SS ± 7KHUHIRUH WKLV LQIRUPDWLRQ ZDV DOUHDG\

DYDLODEOH WR -HQQLQJV SULRU WR WULDO DQG LW LV QRW Brady PDWHULDO See Helmig v. Fowler  )G

  WK &LU  ILQGLQJ QR Brady YLRODWLRQ ZKHUH GHIHQGDQW¶V DWWRUQH\ ZDV DZDUH SUH

WULDO RI WKH DOOHJHG Brady PDWHULDO HYLGHQFH  United States v. Kime  )G   WK &LU

 ILQGLQJ ZKHUH H[FXOSDWRU\ LQIRUPDWLRQ ZDV GLVFORVHG RQ FURVVH[DPLQDWLRQ RI D ZLWQHVV

GXULQJ WULDO WKLV ZDV QRW D Brady YLRODWLRQ EHFDXVH ³Brady GRHV QRW UHTXLUH SUHWULDO GLVFORVXUH DV

ORQJ DV XOWLPDWH GLVFORVXUH LV PDGH EHIRUH LW LV WRR ODWH IRU WKH GHIHQGDQW WR PDNH XVH RI DQ\

EHQHILWV RI WKH HYLGHQFH 'XH SURFHVV LV VDWLVILHG´  %HFDXVH WKHUH LV QR JHQXLQH GLVSXWH DV WR

WKHVH PDWHULDO IDFWV 1DVK¶V DQG 5DFNOH\¶V PRWLRQV IRU VXPPDU\ MXGJPHQW RQ &RXQW , DV WKH\

SHUWDLQ WR /LVD¶V SHUVRQDO DQG IDPLO\ KLVWRU\ RI VXLFLGH DQG LQWR[LFDWLRQ DW GHDWK DUH JUDQWHG


                      )DOVH 6WDWHPHQWV $WWULEXWHG WR %ULGJHWWH 0DGGX[

       0DGGX[ WKH VFKRROWHDFKHU RI %UDG DQG /LVD¶V VRQ ZDV LQWHUYLHZHG RQ 0D\   E\

1DVK DQG 06+3 2IILFHU &UDLQ GXULQJ WKH KRPLFLGH LQYHVWLJDWLRQ 7KH VWDWHPHQWV 1DVK FODLPHG

VKH PDGH GXULQJ WKH LQWHUYLHZ LQFOXGLQJ WKDW 5LFH DQG /LVD -HQQLQJV ZHUH KDYLQJ DQ DIIDLU DQG

WKDW /LVD ZDV SODQQLQJ RQ OHDYLQJ %UDG ZHUH QRW XVHG GXULQJ WULDO DQG 0DGGX[ ZDV QRW FDOOHG


                                                 
DV D ZLWQHVV 8SRQ VHHLQJ WKLV LQWHUYLHZ UHSRUW IRU WKH ILUVW WLPH LQ  0DGGX[ GHQLHV KDYLQJ

PDGH WKH VWDWHPHQWV UHJDUGLQJ %UDG DQG /LVD¶V PDUULDJH DQG KDYLQJ UDLVHG WKH DIIDLU UXPRU

DOWKRXJK VKH DGPLWV WKDW VKH FRQILUPHG KDYLQJ KHDUG WKH UXPRU ZKHQ 1DVK UDLVHG LW 1DVK¶V

0D\   LQWHUYLHZ UHSRUW²WKH ILUVW DOOHJHGO\ IDOVH GRFXPHQW²ZDV GLVFORVHG WR -HQQLQJV

SULRU WR KLV FULPLQDO WULDO DQG WKHUH LV QR HYLGHQFH IURP WKLV SHULRG LQGLFDWLQJ WKDW 5DFNOH\ RU

1DVK ZDV DZDUH WKDW 0DGGX[ FRQWHVWHG LWV FRQWHQWV 7KHUHIRUH EHFDXVH WKHUH ZDV QR HYLGHQFH

VXSSUHVVHG LQ DQ HIIRUW WR GHSULYH -HQQLQJV RI D IDLU WULDO WKH 0D\   LQWHUYLHZ UHSRUW

FDQQRW IRUP WKH EDVLV IRU D Brady YLRODWLRQ

       +RZHYHU WKH VHFRQG DOOHJHGO\ IDOVH GRFXPHQW² 1DVK¶V 2FWREHU   LQWHURIILFH

FRPPXQLFDWLRQ ZKHUHLQ KH VWDWHV 0DGGX[ FRPSODLQHG WKDW 5LFH FRQIURQWHG KHU²DV ZHOO DV WKH

GRFXPHQWV LQGLFDWLQJ 5DFNOH\ ZDV DZDUH WKDW 0DGGX[ FRQWHVWHG DQ\ DOOHJHG FRQIURQWDWLRQ ZHUH

QRW GLVFORVHG XQWLO 2FWREHU   WZR ZHHNV SULRU WR -HQQLQJV¶ KDEHDV FRUSXV SURFHHGLQJV

0DGGX[ KDV FRQWLQXDOO\ PDLQWDLQHG WKDW VKH QHYHU FRPSODLQHG WR 1DVK WKDW 5LFH FRQIURQWHG KHU

WKDW LQ IDFW 5DFNOH\ UHSHDWHGO\ FRQWDFWHG 0DGGX[ WR WU\ WR ³FRQYLQFH´ KHU WKDW 5LFH ZDV

KDUDVVLQJ KHU DQG WKDW VKH UHOD\HG KHU GLVDYRZDO RI DQ\ FRQIURQWDWLRQ PXOWLSOH WLPHV WR 1DVK

DQG 5DFNOH\ LQFOXGLQJ UHTXHVWLQJ KHU WKDW VWDWH UHSUHVHQWDWLYH REWDLQ D FRS\ RI WKH FRPSODLQW

EHLQJ DWWULEXWHG WR KHU DQG KDYLQJ KHU KXVEDQG FRQWDFW WKH ORFDO SURVHFXWRU WR GHPDQG WKDW

5DFNOH\ WR VWRS ³KDUDVVLQJ´ KHU 'RF  SS ± 'RF  SS ± 'RF 

$*2 $*2

       -HQQLQJV FODLPV WKDW ERWK 1DVK DQG 5DFNOH\ VXSSUHVVHG HYLGHQFH UHJDUGLQJ WKLV IDOVH

LQWHURIILFH FRPPXQLFDWLRQ WKDW ³FRXOG KDYH IRUPHG WKH EDVLV IRU D VXFFHVVIXO DWWDFN RQ WKH

FUHGLELOLW\ RI 1DVK DQG 5DFNOH\ DQG WKH FUHGLELOLW\ DQG LQWHJULW\ RI WKHLU LQYHVWLJDWLYH PHWKRGV´

'RF  3ODLQWLII¶V VXJJHVWLRQV LQ RSSRVLWLRQ WR 'DOODV &RXQW\ DQG 5DFNOH\¶V PRWLRQ IRU



                                                 
VXPPDU\ MXGJPHQW  SS ± -HQQLQJV DUJXHV WKDW ³0DGGX[ FRXOG KDYH WHVWLILHG WKDW WKHVH

ZHUH IDOVH VWDWHPHQWV E\ 1DVK´ DQG DV WR ³1DVK DQG 5DFNOH\¶V GLVKRQHVW PLVFRQGXFW DQG

SUHSDULQJ IDOVH UHSRUWV´ Id DW 

       1DVK FODLPV WKHVH PDWHULDOV GR QRW FRQVWLWXWH Brady PDWHULDO EHFDXVH WKH LQIRUPDWLRQ LV

QHLWKHU H[FXOSDWRU\ QRU LPSHDFKPHQW HYLGHQFH RI DQ DGYHUVH ZLWQHVV 5DWKHU ³>D@W EHVW LW ZRXOG

EH LPSHDFKPHQW HYLGHQFH RI D IDYRUDEOH ZLWQHVV´ EHFDXVH WKH VXEVWDQFH RI WKH 0DGGX[

FRQYHUVDWLRQ LQFOXGHV QHJDWLYH VWDWHPHQWV DERXW 5LFH 'RF  S  %XW -HQQLQJV GRHV QRW

DVVHUW WKDW WKH PDWHULDOV ZRXOG KDYH EHHQ HIIHFWLYH LQ LPSHDFKLQJ 5LFH UDWKHU -HQQLQJV DUJXHV

WKH HYLGHQFH ZRXOG KDYH EHHQ LPSHDFKLQJ RI 5DFNOH\ DQG 1DVK ZKR ERWK did WHVWLI\ DW WULDO IRU

WKH SURVHFXWLRQ

       8QGHU Brady ³>L@PSHDFKPHQW HYLGHQFH LV HYLGHQFH IDYRUDEOH WR DQ DFFXVHG VR WKDW LI

GLVFORVHG DQG XVHG HIIHFWLYHO\ LW PD\ PDNH WKH GLIIHUHQFH EHWZHHQ FRQYLFWLRQ DQG DFTXLWWDO´

United States v. Conroy  )G   WK &LU  TXRWLQJ Bagley  86 DW  

³'HWHUPLQLQJ ZKHWKHU D IDLOXUH WR GLVFORVH LPSHDFKPHQW HYLGHQFH LV µPDWHULDO¶ UHTXLUHV

FRQVLGHUDWLRQ RI WKH UHFRUG DV D ZKROH 7KH UHODWLYH VWUHQJWKV RI WKH SURVHFXWLRQ¶V FDVH DQG WKH

LPSHDFKPHQW YDOXH RI WKH XQGLVFORVHG HYLGHQFH EHDU RQ ZKHWKHU GLVFORVXUH LQ WLPH IRU XVH DW

WULDO ZRXOG KDYH PDGH D GLIIHUHQFH´ United States v. Dones-VargDV  )G   WK &LU

  See also Evenstad v. Carlson  )G   WK &LU  ³,Q GHWHUPLQLQJ WKH

PDWHULDOLW\ RI LPSHDFKPHQW HYLGHQFH WKLV FRXUW FRQVLGHUV ERWK WKH VWUHQJWK RI WKH HYLGHQFH DW

LVVXH DQG WKH LPSRUWDQFH RI WKH ZLWQHVV LQ HVWDEOLVKLQJ WKH GHIHQGDQW V JXLOW´ 

       $V DQ LQLWLDO PDWWHU WKHUH LV D TXHVWLRQ DV WR ZKHWKHU WKH LQWHURIILFH PHPR DQG HYLGHQFH

WKDW 0DGGX[ FRQWHVWHG LWV FRQWHQWV ZRXOG KDYH EHHQ DGPLVVLEOH DW -HQQLQJV¶ FULPLQDO WULDO DV




                                                 
LPSHDFKPHQW PDWHULDO +RZHYHU HYHQ DVVXPLQJ WKH HYLGHQFH FRXOG EH DGPLWWHG LW LV RI

PLQLPDO LPSHDFKPHQW YDOXH

       $V WR 5DFNOH\ DW WULDO KH DOPRVW H[FOXVLYHO\ WHVWLILHG WR 'DOODV &RXQW\¶V SURFHVVLQJ RI WKH

VFHQH DQG LQLWLDO GHWHUPLQDWLRQ WKDW WKH FDXVH RI GHDWK ZDV VXLFLGH FRQFOXVLRQV WKDW -HQQLQJV

XQGRXEWHGO\ VRXJKW WR EROVWHU DW KLV WULDO See 'RF  SS ± +H GLG QRW WHVWLI\ DV WR

WKH FRQFOXVLRQV RI WKH 06+3'DOODV &RXQW\ KRPLFLGH LQYHVWLJDWLRQ 7KHUHIRUH WKH

LPSHDFKPHQW YDOXH RI WKH 0DGGX[ VWDWHPHQWV DV WR 5DFNOH\ LV QHJOLJLEOH See Evenstad 

)G DW  ILQGLQJ WKDW ZKHUH DQ RIILFHU¶V ³UROH >DW WULDO@ ZDV VHFRQGDU\´ DQG WKH GHIHQGDQW¶V

³FRQYLFWLRQ ZDV QRW EDVHG VROHO\ RQ >WKH RIILFHU¶V@ WHVWLPRQ\´ LPSHDFKPHQW YDOXH RI HYLGHQFH

WKDW WKH RIILFHU¶V DOOHJHG LPSURSHU SURPSWLQJ RI D ZLWQHVV GXULQJ DQ LGHQWLILFDWLRQ ZDV ZHDN ZLWK

RQO\ D ³OLPLWHG´ LPSDFW RQ WKH UHVXOW 

       1DVK KRZHYHU GLG SOD\ D ODUJHU UROH LQ WKH WULDO +LV WHVWLPRQ\ UHJDUGLQJ WKH EORRGVWDLQ

SDWWHUQ HYLGHQFH DW WKH FULPH VFHQH RQ /LVD -HQQLQJV¶ KDQG DQG RQ %UDG¶V UREH ZHUH FULWLFDO WR





  8QGHU 0LVVRXUL ODZ ³>L@PSHDFKPHQW SURYLGHV D WRRO WR WHVW D ZLWQHVV V SHUFHSWLRQ FUHGLELOLW\
DQG WUXWKIXOQHVV´ Mitchell v. Kardesch  6:G   0R EDQF   7KLV LQFOXGHV
WKH SRWHQWLDO IRU FURVVH[DPLQDWLRQ DQG H[WULQVLF HYLGHQFH UHODWHG WR WKH ZLWQHVV¶ SHUFHSWLRQ
PHPRU\ ELDV LQFRQVLVWHQW VWDWHPHQWV RU FKDUDFWHU IRU WUXWKIXOQHVV DQG YHUDFLW\ Id +RZHYHU
³D ZLWQHVV PD\ QRW EH LPSHDFKHG E\ HYLGHQFH WKDW KLV RU KHU JHQHUDO PRUDO FKDUDFWHU LV EDG RU
WKDW KLV RU KHU JHQHUDO UHSXWDWLRQ IRU PRUDOLW\ LV EDG´ Id DW  7KH PRVW OLNHO\ FDWHJRU\ WKH
DOOHJHGO\ IDOVH VWDWHPHQWV ZRXOG ILW LQWR ZRXOG EH LPSHDFKPHQW RI D ZLWQHVV¶ FKDUDFWHU IRU
WUXWKIXOQHVV DQG YHUDFLW\ DQG 0LVVRXUL ODZ GRHV SHUPLW ZLWQHVVHV WR ³EH DVNHG DERXW VSHFLILF
LQVWDQFHV RI KLV RU KHU RZQ FRQGXFW WKDW VSHDN WR KLV RU KHU RZQ FKDUDFWHU IRU WUXWK RU YHUDFLW\
HYHQ ZKHUH WKH LVVXH LQTXLUHG DERXW LV QRW PDWHULDO WR WKH VXEVWDQWLYH LVVXHV LQ WKH FDVH´ Id
+RZHYHU H[WULQVLF HYLGHQFH UHODWHG WR WKRVH VSHFLILF DFWV JHQHUDOO\ LV QRW SHUPLWWHG ZKHUH WKH
³H[WULQVLF HYLGHQFH LV µFROODWHUDO¶ WR WKH VXEVWDQWLYH LVVXHV DW WULDO´ Id DW  %RWK IRUPV RI
LPSHDFKPHQW DUH VXEMHFW WR WKH WULDO FRXUW¶V EDODQFLQJ RI WKH SUREDWLYH YDOXH RI WKH LPSHDFKPHQW
TXHVWLRQLQJ RU H[WULQVLF HYLGHQFH DJDLQVW WKH SRWHQWLDO IRU SUHMXGLFH +HUH ZKLOH WKH IDOVH
VWDWHPHQW ZDV WDQJHQWLDOO\ UHODWHG WR WKH -HQQLQJV LQYHVWLJDWLRQ LW LV FROODWHUDO WR WKH VXEVWDQFH
SUHVHQWHG DW WKH FULPLQDO WULDO DV ZHOO DV 1DVK¶V DQG 5DFNOH\¶V WHVWLPRQ\ DQG WKHUHIRUH WKH &RXUW
FDQQRW VD\ ZKHWKHU -HQQLQJV ZRXOG KDYH EHHQ SHUPLWWHG E\ WKH FULPLQDO WULDO FRXUW WR LPSHDFK
1DVK RU 5DFNOH\ RQ WKHVH JURXQGV
                                                
WKH SURVHFXWLRQ¶V FDVH )XUWKHU WKH RYHUDOO HYLGHQFH SUHVHQWHG DJDLQVW -HQQLQJV ZDV OHVV WKDQ

RYHUZKHOPLQJ +RZHYHU WKH H[WHQW WR ZKLFK HYLGHQFH WKDW 1DVK KDG UHSRUWHG WKDW 0DGGX[ KDG

PDGH D FRPSODLQW DERXW DQ RIILFHU ZKLFK 0DGGX[ ODWHU UHIXWHG ZRXOG KDYH LPSDFWHG D MXU\¶V

FRQVLGHUDWLRQ RI 1DVK¶V EORRGVWDLQ SDWWHUQ DQDO\VLV VXFK WKDW LW ZRXOG KDYH FUHDWHG D UHDVRQDEOH

SUREDELOLW\ RI D GLIIHUHQW RXWFRPH LV GRXEWIXO

       7KH (LJKWK &LUFXLW¶V RSLQLRQ LQ United States v. Conroy  )G   WK &LU

 LV LQVWUXFWLYH ,Q Conroy D GHIHQGDQW ZDV LQGLFWHG RQ VH[XDO DEXVH FKDUJHV DQG RQH RI

WKH YLFWLPV VWDWHG WR SROLFH WKDW VKH KDG QRW LPPHGLDWHO\ UHSRUWHG WKH UDSHV EHFDXVH WKH

GHIHQGDQW¶V IDWKHU ZDV D SROLFH RIILFHU Conroy  )G DW  $W WULDO WKH YLFWLP WHVWLILHG

IXUWKHU WKDW WKH GHIHQGDQW KDG EUDJJHG WR KHU WKDW KH KDG SUHYLRXVO\ EHHQ VWRSSHG E\ WKH SROLFH

EXW ZKHQ WKH SROLFH GLVFRYHUHG ZKR KLV IDWKHU ZDV WKH\ VHW KLP IUHH Id 7KH YLFWLP KDG

SUHYLRXVO\ LQIRUPHG WKH JRYHUQPHQW DERXW WKLV LQFLGHQW EXW WKH VWDWHPHQW ZDV QRW GLVFORVHG WR

'HIHQGDQW Id 2Q DSSHDO WKH GHIHQGDQW DUJXHG WKDW IDLOXUH WR GLVFORVH WKH VWDWHPHQW DERXW

UHFHLYLQJ IDYRUDEOH WUHDWPHQW DW WKH WUDIILF VWRS FRQVWLWXWHG LPSHDFKPHQW PDWHULDO EHFDXVH KH

FRXOG KDYH XVHG WKH IDFWV VXUURXQGLQJ WKH VWRS WR LPSHDFK WKH YLFWLP¶V FUHGLELOLW\ Id DW 

7KH (LJKWK &LUFXLW IRXQG WKDW JLYHQ WKH WDQJHQWLDO QDWXUH RI WKH LVVXH ³HYHQ LI WKH VWDWHPHQW ZDV

LPSHDFKPHQW HYLGHQFH LW ZDV QRW PDWHULDO´ Id 7KH LVVXH DW WULDO ZDV WKH YLFWLP¶V JHQHUDO

UHDVRQ IRU QRW LPPHGLDWHO\ UHSRUWLQJ WKH UDSHV QRW WKH WUXH IDFWV VXUURXQGLQJ WKH WUDIILF VWRS Id

7KH (LJKWK &LUFXLW H[SODLQHG WKDW

       KDG WKH VWDWHPHQW EHHQ GLVFORVHG LW PLJKW KDYH DIIHFWHG WKH WULDO V RXWFRPH RQO\
       LQGLUHFWO\ LI  WKH WUDIILF VWRS GLG QRW RFFXU DV >WKH YLFWLP@ WHVWLILHG  LI >WKH
       GHIHQGDQW@ VRPHKRZ SUHVHQWHG HYLGHQFH FRQWUDGLFWLQJ >WKH YLFWLP¶V@ DFFRXQW RI
       WKH WUDIILF VWRS  LI WKH MXU\ EHOLHYHG >WKH GHIHQGDQW¶V@ HYLGHQFH UHJDUGLQJ WKH
       VWRS RYHU >WKH YLFWLP¶V@ WHVWLPRQ\  LI WKLV LQFRQVLVWHQF\ DIIHFWHG WKH MXU\ V
       FUHGLELOLW\ GHWHUPLQDWLRQ RI >WKH YLFWLP@ RQ WKH VH[XDO DEXVH FKDUJH DQG  LI WKH
       MXU\ EDVHG D QRW JXLOW\ YHUGLFW RQ >WKH YLFWLP¶V@ GLPLQLVKHG FUHGLELOLW\ 7KHVH
       PDQ\ ³LI V´ GR QRW FUHDWH D UHDVRQDEOH SUREDELOLW\ RI D GLIIHUHQW RXWFRPH

                                                  
Id DW ±

       6LPLODUO\ KHUH HYHQ LI WKH HYLGHQFH LQGLFDWLQJ 1DVK KDG FUHDWHG D IDOVH ZLWQHVV VWDWHPHQW

KDG EHHQ GLVFORVHG WKH RXWFRPH FRXOG RQO\ KDYH EHHQ DIIHFWHG  LI WKH FULPLQDO WULDO FRXUW KDG

SHUPLWWHG -HQQLQJV¶ WULDO FRXQVHO WR FURVV H[DPLQH 1DVK DERXW WKH FRQWHVWHG VWDWHPHQW DQG LQ

OLJKW RI 1DVK¶V GHQLDOV KDG SHUPLWWHG -HQQLQJV WR SUHVHQW H[WULQVLF HYLGHQFH RQ WKH FROODWHUDO

PDWWHU  LI WKH MXU\ WKHQ EHOLHYHG WKDW 1DVK KDG FUHDWHG D IDOVH UHSRUW GHWDLOLQJ 0DGGX[¶V

FRPSODLQW DJDLQVW 5LFH  LI WKH MXU\ LQIHUUHG WKDW 1DVK¶V FUHDWLQJ D IDOVH ZLWQHVV VWDWHPHQW

XQUHODWHG WR WKH VXEVWDQFH RI WKH LVVXHV SUHVHQWHG DW WULDO LQGLFDWHG WKDW KLV EORRGVWDLQ SDWWHUQ

DQDO\VLV ZDV IDOVH DQG  LI WKH MXU\ EDVHG D QRW JXLOW\ YHUGLFW RQ 1DVK¶V GLPLQLVKHG FUHGLELOLW\

$V LQ Conroy ³>W@KHVH PDQ\ µLIV¶ GR QRW FUHDWH D UHDVRQDEOH SUREDELOLW\ RI D GLIIHUHQW RXWFRPH´

Id DW  See also Burton v. St. Louis Bd. of Police Comm'rs  )G   WK &LU 

ILQGLQJ WKDW ZKHUH RIILFHUV KDG IDLOHG WR GLVFORVH D ZLWQHVV¶V VWDWHPHQW WKDW MXVW EHIRUH D

VKRRWLQJ WKH ZLWQHVV KDG VHHQ DQ LQGLYLGXDO ZKR ZDV QRW WKH VXVSHFW ³>W@R FRQFOXGH WKDW >WKH

RIILFHUV@ SXUSRVHIXOO\ ZLWKKHOG >WKH ZLWQHVV¶V@ VWDWHPHQW WKDW WKH PDQ KH VDZ ZDV QRW >WKH

FULPLQDO GHIHQGDQW@ ZRXOG UHTXLUH XV WR GUDZ LQIHUHQFH XSRQ LQIHUHQFH LQ RUGHU WR FRQFOXGH WKHUH

PLJKW EH D PDWHULDO IDFW LVVXH OXUNLQJ VRPHZKHUH :H GHFOLQH WR GR VR´ LQWHUQDO TXRWDWLRQ DQG

DOWHUDWLRQ RPLWWHG 

       :KHUH FRXUWV KDYH IRXQG LPSHDFKPHQW HYLGHQFH WR EH PDWHULDO XQGHU Brady WKH

HYLGHQFH PRUH GLUHFWO\ LPSXJQHG WKH VXEVWDQFH RI RU PRWLYDWLRQ EHKLQG WKH ZLWQHVV¶ WHVWLPRQ\

RU WKH HYLGHQFH SUHVHQWHG DW WULDO )RU H[DPSOH LQ United States v. O’Connor WKUHH PHPEHUV RI

D FRQVSLUDF\ WHVWLILHG DW WKH FULPLQDO WULDOV RI WKHLU FRFRQVSLUDWRUV United States v. O'Conner

 )G   WK &LU   /HDGLQJ XS WR DQG GXULQJ WKH WULDO WZR RI WKH FRFRQVSLUDWRU

ZLWQHVVHV KDG WKUHDWHQHG D WKLUG FRFRQVSLUDWRU ZLWQHVV LQ DQ DWWHPSW WR SUHYHQW KLP IURP

                                                 
GLVFORVLQJ FHUWDLQ IDFWV DQG GXULQJ WULDO KDG LQVWUXFWHG WKH WKLUG ZLWQHVV RQ ZKDW WR VD\ Id DW

 2WKHUV LQYROYHG ZLWK WKH FRQVSLUDF\ LQGLFDWHG WKDW WKRVH WKUHH FRFRQVSLUDWRU ZLWQHVVHV

ZHUH ³JHWWLQJ WKHLU VWRULHV VWUDLJKW´ Id DW  7KH JRYHUQPHQW ZDV DZDUH RI WKHVH DWWHPSWV WR

LQIOXHQFH WHVWLPRQ\ RI WHVWLI\LQJ ZLWQHVVHV EXW GLG QRW GLVFORVH WKLV WR WKH GHIHQGDQWV Id 7KH

(LJKWK &LUFXLW IRXQG WKDW WKLV LPSHDFKPHQW HYLGHQFH ³FRXOG KDYH WLSSHG WKH EDODQFH DQG FDXVHG

WKH MXU\ WR GLVEHOLHYH >WKH WKUHH ZLWQHVVHV@ ZKR SURYLGHG WKH RQO\ HYLGHQFH DJDLQVW >WKH

GHIHQGDQW@´ +HUH HYLGHQFH WKDW 1DVK UHSRUWHG D ZLWQHVV FRPSODLQW WKDW ZDV VXEVHTXHQWO\

UHSXGLDWHG EXW ZDV XQUHODWHG WR WKH VXEVWDQFH DW WULDO E\ D ZLWQHVV ZKR GLG QRW WHVWLI\ DW WULDO

IDOOV IDU VKRUW RI WKH LPSHDFKPHQW HYLGHQFH LQ O’Connor See also Reutter v. Solem  )G

  WK &LU  HYLGHQFH WKDW D SULQFLSDO ZLWQHVV ZKR GLUHFWO\ LPSOLFDWHG WKH FULPLQDO

GHIHQGDQW LQ WKH FULPH KDG EHHQ VFKHGXOHG WR DSSHDU EHIRUH WKH SDUROH ERDUG MXVW GD\V DIWHU

JLYLQJ KLV WHVWLPRQ\ DQG D FULPLQDO SURVHFXWRU LQ GHIHQGDQW¶V WULDO ZDV RQ WKH SDUROH ERDUG ZDV

PDWHULDO LPSHDFKPHQW HYLGHQFH  cf. Jones v. Slay  ) 6XSS G   (' 0R 

    ILQGLQJ ZKHUH WKHUH ZDV D IDLOXUH WR GLVFORVH WZR XQVXVWDLQHG LQWHUQDO DIIDLUV FRPSODLQWV DJDLQVW

D WHVWLI\LQJ RIILFHU WKLV ZDV QRW PDWHULDO HYLGHQFH WKDW FRXOG KDYH LPSHDFKHG WKH RIILFHU¶V

FUHGLELOLW\ EHFDXVH ³>D@VVXPLQJ WKH H[LVWHQFH RI D GXW\ WR GLVFORVH HYLGHQFH RI FRUUXSWLRQ WKH

&RXUW FRQFOXGHV VXFK D GXW\ ZRXOG QRW H[WHQG WR XQVXVWDLQHG FRPSODLQWV´

          7KHUHIRUH WKH &RXUW ILQGV WKH LQWHURIILFH FRPPXQLFDWLRQ DQG WKH HYLGHQFH LQGLFDWLQJ LWV

IDOVLW\ LV QRW PDWHULDO LPSHDFKPHQW HYLGHQFH VXFK WKDW LWV IDLOXUH WR EH GLVFORVHG ³XQGHUPLQHV

FRQILGHQFH LQ WKH RXWFRPH RI WKH WULDO´ Kyles  86 DW  %RWK 5DFNOH\¶V DQG 1DVK¶V

PRWLRQV IRU VXPPDU\ MXGJPHQW DV WR WKLV HYLGHQFH DUH JUDQWHG




  $OWKRXJK WKH &RXUW ILQGV WKDW WKLV DQG RWKHU HYLGHQFH LV LQVXIILFLHQW WR VXSSRUW D ILQGLQJ RI D
GXH SURFHVV YLRODWLRQ WKH &RXUW WDNHV QR SRVLWLRQ DV WR WKH DGPLVVLELOLW\ RI WKLV HYLGHQFH DW WULDO
IRU VRPH RWKHU SXUSRVH
                                                   
                      6FRWW 5LFH 3HUVRQQHO (YLGHQFH

       5HODWHG WR WKH %ULGJHWWH 0DGGX[ HYLGHQFH LV WKH VHULHV RI GRFXPHQWV IURP 5LFH¶V

SHUVRQQHO ILOH WKDW ZHUH RQO\ GLVFORVHG WR -HQQLQJV RQ 2FWREHU   WZR ZHHNV SULRU WR KLV

KDEHDV FRUSXV SURFHHGLQJV 7KH XQGLVFORVHG HYLGHQFH GRFXPHQWV 5DFNOH\¶V SURPSWLQJ RI DQ

LQYHVWLJDWLRQ LQWR DQG LQLWLDWLRQ RI GLVFLSOLQH DJDLQVW 6FRWW 5LFH VWHPPLQJ LQ SDUW IURP 1DVK¶V

DOOHJHGO\ IDOVH 0DGGX[ UHSRUWV -HQQLQJV DUJXHV WKDW WKLV LQYHVWLJDWLRQ DQG WKH VXEVHTXHQW

GLVFLSOLQH RI 5LFH ZDV 1DVK DQG 5DFNOH\¶V DWWHPSW WR GLVFUHGLW 5LFH DV D SRWHQWLDO GHIHQVH

ZLWQHVV EHFDXVH 5LFH GLVDJUHHG ZLWK MRLQW LQYHVWLJDWLRQ¶V GHWHUPLQDWLRQ WKDW LW ZDV D KRPLFLGH

-HQQLQJV FODLPV WKDW WKH SHUVRQQHO GRFXPHQWV ZHUH ³KLJKO\ LPSHDFKLQJ RI 5DFNOH\ 1DVK DQG WKH

LQWHJULW\ RI WKHLU LQYHVWLJDWLRQ´ 'RF  S 

       $V DQ LQLWLDO PDWWHU 1DVK DQG 5DFNOH\ DJDLQ PLVFRQVWUXH -HQQLQJV¶ DUJXPHQW ZLWK

UHVSHFW WR WKH 5LFH PDWHULDOV 7KH VXSSUHVVLRQ -HQQLQJV¶ FODLP UHOLHV RQ LV QRW WKH VXSSUHVVLRQ RI

5LFH RU KLV WHVWLPRQ\ UHJDUGLQJ /LVD¶V GHDWK EXW UDWKHU WKH VXSSUHVVLRQ RI ³HYLGHQFH ZKLFK

ZRXOG KDYH SURYHG 5DFNOH\ DQG 1DVK¶V LPSURSHU DWWHPSWV WR GLVVXDGH 5LFH IURP WHVWLI\LQJ

SHUVXDGH KLP WR FKDQJH KLV WHVWLPRQ\ DQGRU QXOOLI\ KLV SRWHQWLDO HIIHFWLYHQHVV DV D GHIHQVH

ZLWQHVV´ 'RF  S 

       7KH 5LFH GRFXPHQWV DOPRVW HQWLUHO\ SHUWDLQ WR 5DFNOH\ DQG 5LFH DQG GR QRW PHQWLRQ

1DVK 7KHUHIRUH WR WKH H[WHQW WKDW -HQQLQJV FODLPV WKH 5LFH SHUVRQQHO GRFXPHQWV FRXOG KDYH

LPSHDFKHG 1DVK¶V WULDO WHVWLPRQ\ WKLV DUJXPHQW LV UHMHFWHG 7KH LPSHDFKPHQW YDOXH RI WKHVH

GRFXPHQWV DV WR 1DVK LV RQO\ LPSOLFDWHG LQVRIDU DV LW UHODWHV WR WKH DOOHJHGO\ IDOVH 2FWREHU 

 0DGGX[ LQWHURIILFH FRPPXQLFDWLRQ ZKLFK WKH &RXUW DGGUHVVHG DERYH )XUWKHU DV

GLVFXVVHG DW WULDO 5DFNOH\ DOPRVW H[FOXVLYHO\ WHVWLILHG WR 'DOODV &RXQW\¶V SURFHVVLQJ RI WKH VFHQH

DQG LQLWLDO GHWHUPLQDWLRQ WKDW WKH FDXVH RI GHDWK ZDV VXLFLGH FRQFOXVLRQV WKDW -HQQLQJV ZRXOG



                                                 
KDYH VRXJKW WR EROVWHU 7KHUHIRUH WKH 5LFH GRFXPHQWV SUHVHQW QHJOLJLEOH LPSHDFKPHQW YDOXH

ZLWK UHVSHFW WR 5DFNOH\¶V WULDO WHVWLPRQ\ See Evenstad  )G DW  ILQGLQJ WKDW ZKHUH DQ

RIILFHU¶V ³UROH >DW WULDO@ ZDV VHFRQGDU\´ DQG WKH GHIHQGDQW¶V ³FRQYLFWLRQ ZDV QRW EDVHG VROHO\ RQ

>WKH RIILFHU¶V@ WHVWLPRQ\´ LPSHDFKPHQW YDOXH RI HYLGHQFH WKDW WKH RIILFHU¶V DOOHJHG LPSURSHU

SURPSWLQJ RI D ZLWQHVV GXULQJ DQ LGHQWLILFDWLRQ ZDV ZHDN ZLWK RQO\ D ³OLPLWHG´ LPSDFW RQ WKH

UHVXOW 

           -HQQLQJV¶ SULPDU\ DUJXPHQW LV WKDW WKH 5LFH GRFXPHQWV ZHUH PDWHULDO DV WKH\ FRXOG KDYH

SURYLGHG D EDVLV WR DWWDFN ³WKH FUHGLELOLW\ DQG LQWHJULW\ RI >1DVK DQG 5DFNOH\¶V@ LQYHVWLJDWLYH

PHWKRGV´ FLWLQJ Kyles v. Whitley  86   DQG Lindsey v. King  )G  WK

&LU   ,Q Kyles DQ LQIRUPDQW ZKR OHG WKH SROLFH WR VXVSHFW WKH 'HIHQGDQW LQ D KRPLFLGH

DQG ZKR WKH SURVHFXWLRQ DGPLWWHG ZDV ³HVVHQWLDO WR LWV LQYHVWLJDWLRQ´ DQG ³PDGH WKH FDVH´

DJDLQVW WKH 'HIHQGDQW KDG DOVR SURYLGHG LQFRQVLVWHQW VWDWHPHQWV DERXW WKH FLUFXPVWDQFHV RI WKH

PXUGHU DQG VHOILQFULPLQDWLQJ DVVHUWLRQV UHJDUGLQJ KLV LQWHUHVW LQ VHHLQJ WKH 'HIHQGDQW FRQYLFWHG

Kyles  86 DW  7KH VWDWHPHQWV ZHUH QHYHU SURGXFHG WR WKH GHIHQVH DQG WKH ZLWQHVV ZDV

QRW FDOOHG DW WULDO Id DW ± 7KH 6XSUHPH &RXUW UHDVRQHG WKDW WKH SROLFH¶V ZLOOLQJQHVV WR

XQFULWLFDOO\ DFFHSW WKH ZLWQHVV¶V REYLRXVO\ FRQWUDGLFWRU\ DQG VXVSLFLRXV VWDWHPHQWV LPSOLFDWLQJ

WKH 'HIHQGDQW SUHVHQWHG HYLGHQFH ZLWK ZKLFK WKH GHIHQVH FRXOG KDYH ³H[DPLQHG WKH SROLFH WR

JRRG HIIHFW RQ WKHLU NQRZOHGJH RI >WKH LQIRUPDQW¶V@ VWDWHPHQWV DQG VR KDYH DWWDFNHG WKH

UHOLDELOLW\ RI WKH LQYHVWLJDWLRQ LQ IDLOLQJ HYHQ WR FRQVLGHU >WKH LQIRUPDQW¶V@ SRVVLEOH JXLOW LQ

WROHUDWLQJ LI QRW FRXQWHQDQFLQJ VHULRXV SRVVLELOLWLHV WKDW LQFULPLQDWLQJ HYLGHQFH KDG EHHQ

SODQWHG´ Id DW  7KH 6XSUHPH &RXUW FRQFOXGHG WKDW ³>E@\ GHPRQVWUDWLQJ WKH GHWHFWLYHV

NQRZOHGJH RI >WKH LQIRUPDQW¶V@ DIILUPDWLYHO\ VHOILQFULPLQDWLQJ VWDWHPHQWV DQG IDLOXUH WR WUHDW

KLP DV D VXVSHFW WKH GHIHQVH FRXOG KDYH ODLG WKH IRXQGDWLRQ IRU D YLJRURXV DUJXPHQW WKDW WKH



                                                  
SROLFH KDG EHHQ JXLOW\ RI QHJOLJHQFH´ DQG ZRXOG KDYH ³WKURZ>Q@ WKH UHOLDELOLW\ RI WKH

LQYHVWLJDWLRQ LQWR GRXEW´ Id DW  7KLV LQ FRQMXQFWLRQ ZLWK HYLGHQFH LPSHDFKLQJ H\H

ZLWQHVVHV ZDV VXIILFLHQW WR XQGHUPLQH FRQILGHQFH LQ WKH YHUGLFW Id DW 

       6LPLODUO\ LQ Lindsey WKH )LIWK &LUFXLW IRXQG WKDW D ZLWKKHOG VWDWHPHQW E\ RQH RI WZR

LGHQWLI\LQJ H\HZLWQHVVHV ZKR RULJLQDOO\ VWDWHG WR RIILFHUV WKDW KH KDG QHYHU VHHQ WKH DVVDLODQWV

\HW DW WULDO WHVWLILHG WKDW KH KDG VHHQ WKH DVVDLODQW¶V IDFH ZDV Brady PDWHULDO Lindsey  )G DW

 7KH )LIWK &LUFXLW IRXQG LW ³FDUULHG ZLWKLQ LW WKH SRWHQWLDO ERWK IRU WKH GHVWUXFWLRQ RI >WKH

ZLWQHVV¶V@ LGHQWLILFDWLRQ RI >WKH VXVSHFW@ DQG WKH GLVFUHGLWLQJ LQ VRPH GHJUHH RI WKH SROLFH

PHWKRGV HPSOR\HG LQ DVVHPEOLQJ WKH FDVH DJDLQVW KLP´ Id DW 

       7KH IDFWV KHUH DUH GLVWLQJXLVKDEOH ,Q Kyles DQG Lindsey WKH TXHVWLRQDEOH LQYHVWLJDWRU\

PHWKRGV ZHUH GLUHFWO\ UHODWHG WR WKH HYLGHQFH WKDW OHG WR WKH FRQYLFWLRQ ,Q Kyles WKH RIILFHUV¶

XQFULWLFDO DFFHSWDQFH RI D NH\ LQIRUPDQW¶V LQFRQVLVWHQW DQG LQFULPLQDWLQJ VWDWHPHQWV UHODWHG WR

WKH KRPLFLGH ZHUH H[FXOSDWRU\ EHFDXVH WKDW NH\ LQIRUPDQW KDG EHHQ WKH GULYLQJ IRUFH EHKLQG

ORFDWLQJ WKH VXVSHFW ,Q Lindsey WKH SROLFH PHWKRGV TXHVWLRQHG ZHUH WKRVH WKDW OHG SROLFH

RIILFHUV WR LJQRUH RQH RI WZR NH\ H\HZLWQHVVHV¶ LQFRQVLVWHQW VWDWHPHQWV ,Q ERWK Kyles DQG

Lindsey WKH HYLGHQFH SUHVHQWHG DV HYLGHQFH RI JXLOW ZDV FORVHO\ WLHG WR DQ LQYHVWLJDWRU\ PHWKRG

RU FKRLFH PDGH E\ RIILFHUV VXFK WKDW WKH XQVRXQGQHVV RI WKRVH SDUWLFXODU PHWKRGV GLUHFWO\

LPSOLFDWHG WKH HYLGHQFH SUHVHQWHG DW WULDO See also Bowen v. Maynard  )G   WK

&LU  FRQFOXGLQJ WKDW ³>D@ FRPPRQ WULDO WDFWLF RI GHIHQVH ODZ\HUV LV WR GLVFUHGLW WKH FDOLEHU

RI WKH LQYHVWLJDWLRQ RU WKH GHFLVLRQ WR FKDUJH WKH GHIHQGDQW DQG ZH PD\ FRQVLGHU VXFK XVH LQ

DVVHVVLQJ D SRVVLEOH Brady YLRODWLRQ´ DQG ILQGLQJ WKDW ZLWKKHOG HYLGHQFH VWURQJO\ LPSOLFDWLQJ

DQRWKHU VXVSHFW ZKR ZDV HOLPLQDWHG DV D VXVSHFW EDVHG RQ D KHDUVD\ VWDWHPHQW WKDW SROLFH GLG QRW

VXEVWDQWLDWH RU FRUURERUDWH DQG ZKR WKH SROLFH NQHZ KDG DPSOH PRWLYH WR NLOO WKH YLFWLP



                                                 
³UDLV>HG@ VHULRXV TXHVWLRQV DERXW WKH PDQQHU TXDOLW\ DQG WKRURXJKQHVV RI WKH LQYHVWLJDWLRQ WKDW

OHG WR >WKH SODLQWLII¶V@ DUUHVW DQG WULDO´ DQG FRQVWLWXWHG Brady PDWHULDO 

        +HUH WKHUH LV LQVXIILFLHQW HYLGHQFH IURP ZKLFK D MXU\ FRXOG UHDVRQDEO\ GUDZ VXFK D

FRQQHFWLRQ EHWZHHQ WKH LQYHVWLJDWLRQ LQWR DQG GLVFLSOLQH RI 5LFH DQG WKH LQYHVWLJDWRU\ PHWKRGV

XVHG LQ FRPSLOLQJ WKH FDVH DJDLQVW -HQQLQJV 7KH 5LFH GRFXPHQWV HYHQ ZKHQ YLHZHG LQ WKH OLJKW

PRVW IDYRUDEOH WR -HQQLQJV GHPRQVWUDWH WKDW 5DFNOH\ XVHG D SUHH[LVWLQJ DIIDLU UXPRU WR

DJJUHVVLYHO\ SXUVXH DQ LQYHVWLJDWLRQ LQWR 5LFH¶V LQYROYHPHQW ZLWK /LVD -HQQLQJV 5DFNOH\ WKHQ

WKUHDWHQHG GLVFLSOLQH DJDLQVW 5LFH EDVHG RQ ERWK 5LFH¶V DOOHJHG UHVLVWDQFH WR WKH LQYHVWLJDWLRQ DV

ZHOO DV WKH 0DGGX[ FRPSODLQW ZKLFK KH NQHZ WR EH LQDFFXUDWH +RZHYHU ZKLOH 5DFNOH\ PD\

KDYH SXUVXHG GLVFLSOLQH DJDLQVW 5LFH EDVHG RQ PLQLPDO FRQWHVWHG HYLGHQFH DQG KLV FRQWHQWLRQ

WKDW 5LFH ZDV EHLQJ LQVXERUGLQDWH E\ UHIXVLQJ WR DJUHH ZLWK WKH GHWHUPLQDWLRQ RI WKH KRPLFLGH

LQYHVWLJDWLRQ -HQQLQJV KDV QRW SUHVHQWHG VXIILFLHQW HYLGHQFH WR FRQQHFW WKLV WR WKH VXEVWDQFH RI

WKH DFWXDO FULPLQDO LQYHVWLJDWLRQ VXFK WKDW LW ZRXOG ³UDLV>H@ VHULRXV TXHVWLRQV DERXW WKH PDQQHU

TXDOLW\ DQG WKRURXJKQHVV RI WKH LQYHVWLJDWLRQ WKDW OHG WR >WKH SODLQWLII¶V@ DUUHVW DQG WULDO´

Bowen,  )G DW  5LFH KLPVHOI UHSHDWHGO\ UHLWHUDWHG KLV EHOLHI WKDW 5DFNOH\¶V DFWLRQV ZHUH

PRWLYDWHG E\ 5LFH¶V SURMHFWHG FDPSDLJQ IRU 'DOODV &RXQW\ 6KHULII 7KH FRQQHFWLRQ EHWZHHQ WKH

HYLGHQFH WKDW -HQQLQJV FODLPV ZRXOG GLVFUHGLW WKH FDOLEHU RI WKH KRPLFLGH LQYHVWLJDWLRQ LWVHOI LV

WRR WDQJHQWLDO DQG WKHUHIRUH WKH &RXUW FDQQRW VD\ LW LV H[FXOSDWRU\ RU LPSHDFKPHQW HYLGHQFH WKDW

³XQGHUPLQHV FRQILGHQFH LQ WKH RXWFRPH RI WKH WULDO´ Kyles  86 DW  7KHUHIRUH DV WR

WKH 5LFH GRFXPHQWV 1DVK¶V DQG 5DFNOH\¶V PRWLRQV IRU VXPPDU\ MXGJPHQW DUH JUDQWHG


                       &RPSXWHU (YLGHQFH

        ,Q KLV VXJJHVWLRQV LQ RSSRVLWLRQ WR 1DVK¶V PRWLRQ IRU VXPPDU\ MXGJPHQW -HQQLQJV IRU

WKH ILUVW WLPH SRLQWV WR HYLGHQFH WKDW 1DVK SRWHQWLDOO\ WDPSHUHG ZLWK FRPSXWHU HYLGHQFH VHL]HG


                                                  
IURP /LVD -HQQLQJV¶ KRPH 7KH KDUG GULYHV ZHUH LQLWLDOO\ VHL]HG SXUVXDQW WR D VHDUFK ZDUUDQW

UHTXHVWHG E\ 5LFH 'RF  $*2 DQG WKH\ ZHUH ODWHU WXUQHG RYHU E\ 'DOODV

&RXQW\ 'HSXW\ 6HDQ )LHOGV WR WKH 06+3 &RPSXWHU )RUHQVLFV 8QLW 'RF  $*2

06+3 SHUIRUPHG DQ LPDJLQJ RI WKH GDWD FRQWDLQHG RQ RQH RI WKH KDUG GULYHV WKRXJK WKH VHFRQG

KDUG GULYH ZDV XQDEOH WR EH LPDJHG Id 2Q $SULO   1DVK VHL]HG WZR WKXPE GULYHV IURP

WKH -HQQLQJV¶ UHVLGHQFH DQG WKHUH LV QR UHFRUG RI 1DVK VXEPLWWLQJ WKHVH IRU IRUHQVLF

H[DPLQDWLRQ 'RF  $*2 'RF  S 

       2Q -DQXDU\   3ODLQWLII¶V IRUHQVLF H[DPLQHU H[DPLQHG RQH WKXPE GULYH DQG WKH

WZR KDUG GULYHV VHL]HG 7KH H[DPLQHU¶V UHSRUW VWDWHV WKDW LQ WKH SHULRG EHWZHHQ WKH 06+3¶V

 DQDO\VLV DQG WKH H[SHUW¶V  DQDO\VLV WKH KDUG GULYHV ZHUH ³FRQWDPLQDWHG´ EHFDXVH

³WKRXVDQGV RI ILOHV ZHUH IRXQG RQ WKH 06+3 LPDJH ZKLFK ZHUH QRW IRXQG RQ P\ LPDJH 7KH

VDPH LV WUXH IRU P\ LPDJH ZKHUH WKRXVDQGV RI ILOHV ZHUH IRXQG WKDW GR QRW DSSHDU LQ WKH 06+3

LPDJH´ 'RF  S  $V WR WKH WKXPE GULYH ILOH WKH H[SHUW VWDWHV WKHUH ZDV D PRWLRQ

SLFWXUH PHGLD ILOH WKDW ZDV ³PRGLILHG´ RQH KRXU DQG ILIWHHQ PLQXWHV DIWHU 1DVK VHL]HG WKH

HYLGHQFH IURP WKH -HQQLQJV¶ KRPH RQ $SULO   Id DW  -HQQLQJV GRHV QRW GHVFULEH ZKDW

WKH PRGLILHG PHGLD ILOH LV RU ZKDW WKH UHPDLQGHU RI WKH KDUG GULYH FRQWHQWV DQDO\]HG E\ WKHLU

H[SHUW UHYHDO

       ,W LV XQFOHDU IURP -HQQLQJV¶ EULHILQJ ZKHWKHU KH LQWHQGV WR UDLVH WKLV DV D VHSDUDWH GXH

SURFHVV YLRODWLRQ RU ZKHWKHU KH PHUHO\ LQWHQGV WR RIIHU LW DV HYLGHQFH RI 1DVK¶V DOOHJHG SDWWHUQ RI

HYLGHQFH PDQLSXODWLRQ +RZHYHU 3ODLQWLII KDV QHLWKHU DOOHJHG QRU SUHVHQWHG DQ\ HYLGHQFH

VXJJHVWLQJ WKDW DQ\ PDWHULDO RQ WKH KDUG GULYHV RU WKXPE GULYH ZDV H[FXOSDWRU\ See United

States v. Rouse  )G   WK &LU  KROGLQJ WKDW GHIHQGDQWV FRXOG QRW HVWDEOLVK

D Brady YLRODWLRQ ZKHQ ³GHIHQGDQWV FDQ RQO\ VSHFXODWH WKDW WKH >VXSSUHVVHG HYLGHQFH@ PLJKW



                                                
KDYH FRQWDLQHG PDWHULDO H[FXOSDWRU\ LQIRUPDWLRQ´  Brown v. Chiappetta  ) 6XSS G 

 ' 0LQQ  UHMHFWLQJ D Brady FODLP LQ SDUW EHFDXVH WKHUH ZDV QR HYLGHQFH WKDW WKH

XQGLVFORVHG XQUHFRUGHG FRQYHUVDWLRQV FRQWDLQHG DQ\ H[FXOSDWRU\ HYLGHQFH  7KHUHIRUH WR WKH

H[WHQW WKDW -HQQLQJV LQWHQGV WR DVVHUW WKLV DV D VHSDUDWH Brady YLRODWLRQ 5DFNOH\¶V DQG 1DVK¶V

PRWLRQV IRU VXPPDU\ MXGJPHQW DUH JUDQWHG DV WR WKH FRPSXWHU HYLGHQFH


                      ³0LVVHG WKH EORRG HYLGHQFH´ 0HPRUDQGXP

       ,Q D PHPRUDQGXP ZULWWHQ E\ 5DFNOH\ GRFXPHQWLQJ WKH 2FWREHU   PHHWLQJ

EHWZHHQ 5DFNOH\ DQG 5LFH 5DFNOH\ ZULWHV ³6FRWW WROG PH WKDW KH IHOW KH KDG OHW GRZQ KLV IULHQG

UHIHUULQJ WR /LVD -HQQLQJV FDVH E\ PLVVLQJ WKH EORRG HYLGHQFH DW WKDW FULPH VFHQH , H[SODLQHG WR

6FRWW WKDW KH ZDV QRW WKH RQO\ RIILFHU WKHUH DQG ZH DOO PLVVHG WKH EORRG HYLGHQFH DW WKH VFHQH´

'RF  $*2 -HQQLQJV FRQWHQGV WKDW WKLV VWDWHPHQW LV ³KLJKO\ H[FXOSDWRU\´ EHFDXVH

LW UHSUHVHQWV 5DFNOH\¶V DFNQRZOHGJPHQW WKDW WRR IHZ SKRWRJUDSKV RI WKH EORRG HYLGHQFH ZHUH

WDNHQ DW WKH VFHQH 7R VXSSRUW WKLV WKHRU\ -HQQLQJV FRQWHQGV EORRGVWDLQ SDWWHUQ H[SHUW -RVHSK

6OHPNR WHVWLILHG DW WKH  KDEHDV SURFHHGLQJV WKDW WKHUH ZHUH WRR IHZ SKRWRJUDSKV WDNHQ DW WKH

VFHQH ZKLFK FRPSURPLVHG WKH RIILFHUV¶ DELOLW\ WR DQDO\]H LW DIWHU WKH IDFW -HQQLQJV DUJXHV WKDW

³>W@KHUH LV D UHDVRQDEOH LQIHUHQFH IURP WKH PHPR E\ 5DFNOH\ DQG WKH WHVWLPRQ\ RI 6OHPNR WKDW

5DFNOH\ ZDV UHIHUULQJ WR EORRG VWDLQV WKDW VKRXOG KDYH EHHQ SKRWRJUDSKHG WKDW ZHUHQ¶W´ 'RF

 SS ±

       -HQQLQJV KDV QRW SRLQWHG WR HYLGHQFH LQ WKH UHFRUG WKDW WKH H[SHUW 6OHPNR GLG WHVWLI\ WKDW

WKHUH ZDV EORRG HYLGHQFH WKDW VKRXOG KDYH EHHQ EXW ZDV QRW SKRWRJUDSKHG DW WKH FULPH VFHQH




  -HQQLQJV FLWHV WR 5DFNOH\¶V ([KLELW  SDJHV    DQG  5DFNOH\¶V ([KLELW  LV WKH
WUDQVFULSW RI WKH  KDEHDV SURFHHGLQJV DQG WKH WUDQVFULSW LQGH[ LQGLFDWHV -RVHSK 6OHPNR GLG
WHVWLI\ +RZHYHU WKH H[FHUSW RI WKH H[KLELW SURYLGHG E\ 5DFNOH\ EHJLQV ZLWK 6FRWW 5LFH¶V
WHVWLPRQ\ RQ SDJH  DQG GRHV QRW LQFOXGH -RVHSK 6OHPNR¶V WHVWLPRQ\ 6OHPNR¶V H[SHUW UHSRUW
                                                
+RZHYHU HYHQ LI 6OHPNR GLG WHVWLI\ WR WKLV HIIHFW -HQQLQJV SURYLGHV QR HYLGHQFH WKDW 5DFNOH\

VXVSHFWHG DGGLWLRQDO SKRWRJUDSKV VKRXOG KDYH EHHQ WDNHQ LQ RUGHU WR PRUH IXOO\ DVVHVV WKH

EORRGVWDLQ SDWWHUQ HYLGHQFH 'HIHQGDQWV SURYLGH HYLGHQFH H[SODLQLQJ WKH FRPPHQW E\ SRLQWLQJ

WR RWKHU LQVWDQFHV LQ ZKLFK 5DFNOH\ GHVFULEHV WKH 'DOODV &RXQW\ LQYHVWLJDWLRQ DV KDYLQJ

³PLVVHG´ WKH HYLGHQFH ZKHQ LW IDLOHG WR DWWULEXWH DQ\ VLJQLILFDQFH WR WKH ODFN RI EORRG RQ /LVD¶V

KDQG See, e.g. 'RF  -HQQLQJV  FULPLQDO WULDO WUDQVFULSW  SS ± ³3URVHFXWRU

2WKHU WKDQ >WKH VLQJOH GURS@ ZDV WKHUH DQ\ RWKHU EORRG RQ KHU KDQG" 5DFNOH\ 1RQH WKDW ,

REVHUYHG VLU    3URVHFXWRU 'LG \RX VHH DQ\ VNXOO SDUWLFOHV RU EUDLQ PDWWHU RQ WKDW KDQG DW DOO"

5DFNOH\ 1R 3URVHFXWRU $QG GLG \RX ILQG WKDW XQXVXDO RU GLG WKDW SLTXH \RXU FXULRVLW\ LQ WHUPV

RI \RXU LQYHVWLJDWLRQ RI WKLV FDVH" 5DFNOH\ 7KDW ZDV WKH RQH SLHFH ZKHQ WKH EORRG ZDV

UHFRQVWUXFWHG WKDW ZH KDG PLVVHG WKDW NLQG RI VWDUWHG W\LQJ WKLQJV WRJHWKHU´ )XUWKHU -HQQLQJV¶

WKHRU\ LV FRQWUDGLFWHG E\ KLV RZQ FRQWHQWLRQ WKDW WKH SKRWRJUDSKV ZHUH VXIILFLHQW VXFK WKDW

6OHPNR ZDV DEOH WR FRQFOXGH ³WKDW WKH SKRWRJUDSKLF HYLGHQFH FOHDUO\ SURYHG WKDW WKH JXQVKRW

ZRXQG ZDV VHOILQIOLFWHG´ 'RF  3ODLQWLII¶V VXJJHVWLRQV LQ RSSRVLWLRQ WR 1DVK¶V PRWLRQ IRU

VXPPDU\ MXGJPHQW  S   

       %H\RQG VSHFXODWLQJ DW WKH PHDQLQJ RI WKLV VHQWHQFH -HQQLQJV KDV SUHVHQWHG QR HYLGHQFH

IURP ZKLFK D MXU\ FRXOG LQIHU WKDW LQ  5DFNOH\ EHOLHYHG WKHUH ZDV LQVXIILFLHQW SKRWRJUDSKLF

GRFXPHQWDWLRQ RI WKH EORRG HYLGHQFH DW WKH VFHQH 7KHUH LV DPSOH HYLGHQFH LQ WKH UHFRUG

LQFOXGLQJ WKH WUDMHFWRU\ RI WKH -HQQLQJV LQYHVWLJDWLRQ RYHUDOO WR VXJJHVW 5DFNOH\¶V VWDWHPHQW ZDV

LQ UHIHUHQFH WR 'DOODV &RXQW\¶V LQLWLDO GHWHUPLQDWLRQ WKDW /LVD¶V GHDWK ZDV D VXLFLGH IROORZHG E\

06+3¶V XVH RI EORRGVWDLQ SDWWHUQ HYLGHQFH WR GHWHUPLQH LW ZDV D KRPLFLGH See P.H. v. School




'RF  GRHV QRW LQFOXGH WKLV FRQFOXVLRQ 7KHUHIRUH WKH &RXUW LV XQDEOH WR ILQG VXSSRUW LQ
WKH UHFRUG IRU -HQQLQJV¶ DVVHUWLRQ
                                                 
Dist. of Kansas City  )G  WK &LU  7KH QRQPRYLQJ SDUW\ ³LV HQWLWOHG WR DOO

UHDVRQDEOH LQIHUHQFHV²WKRVH WKDW FDQ EH GUDZQ IURP WKH HYLGHQFH ZLWKRXW UHVRUW WR

VSHFXODWLRQ´  -HQQLQJV¶ FODLP WKDW WKLV TXRWH IURP WKH 5DFNOH\ PHPRUDQGXP UHQGHUV LW ³KLJKO\

H[FXOSDWRU\´ LV UHMHFWHG DQG 1DVK¶V DQG 5DFNOH\¶V PRWLRQV IRU VXPPDU\ MXGJPHQW ZLWK UHVSHFW

WR WKLV HYLGHQFH DUH JUDQWHG


           E &2817 ,, ± 6XEVWDQWLYH 'XH 3URFHVV FODLP DJDLQVW 'HIHQGDQW 1DVK IRU
              )DEULFDWLRQ RI (YLGHQFH

       8QGHU WKH )RXUWHHQWK $PHQGPHQW WKH JXDUDQWHH RI VXEVWDQWLYH GXH SURFHVV ³SUHYHQWV WKH

JRYHUQPHQW IURP HQJDJLQJ LQ FRQGXFW WKDW VKRFNV WKH FRQVFLHQFH RU LQWHUIHUHV ZLWK ULJKWV

LPSOLFLW LQ WKH FRQFHSW RI RUGHUHG OLEHUW\´ Weiler v. Purkett  )G   WK &LU

 HQ EDQF  7KLV SURWHFWLRQ ³SURKLELWV FRQGXFW WKDW LV VR RXWUDJHRXV WKDW LW VKRFNV WKH

FRQVFLHQFH RU RWKHUZLVH RIIHQGV MXGLFLDO QRWLRQV RI IDLUQHVV RU LV RIIHQVLYH WR KXPDQ GLJQLW\´

Id TXRWDWLRQV RPLWWHG  7KH (LJKWK &LUFXLW KDV IRXQG WKDW WKH IDEULFDWLRQ RI HYLGHQFH PD\ EH

³FRQVFLHQFHVKRFNLQJ´ VR DV WR ULVH WR WKH OHYHO RI D )RXUWHHQWK $PHQGPHQW YLRODWLRQ See

Winslow  )G DW  UHFRJQL]LQJ D FODLP WKDW RIILFHUV ³PDQXIDFWXUHG IDOVH HYLGHQFH´ DV

IDOOLQJ XQGHU WKH )RXUWHHQWK $PHQGPHQW  Livers v. Schenk  )G  WK &LU 

VDPH  +RZHYHU ³D PDQXIDFWXUHG IDOVH HYLGHQFH FODLP UHTXLUHV SURRI WKDW LQYHVWLJDWRUV

GHOLEHUDWHO\ IDEULFDWHG HYLGHQFH LQ RUGHU WR IUDPH D FULPLQDO GHIHQGDQW´ Winslow  )G DW

 WK &LU   6XFK IDEULFDWLRQ RI HYLGHQFH PXVW EH ³XVHG WR GHSULYH WKH GHIHQGDQW RI K>LV@

OLEHUW\ LQ VRPH ZD\´ Id DW  see also Wilson v. Lawrence Cty.  )G   WK &LU

 ³,I RIILFHUV XVH IDOVH HYLGHQFH LQFOXGLQJ IDOVH WHVWLPRQ\ WR VHFXUH D FRQYLFWLRQ WKH

GHIHQGDQW V GXH SURFHVV LV YLRODWHG´

       ,Q KLV &RPSODLQW -HQQLQJV DOOHJHV WKDW 1DVK IDEULFDWHG D VHULHV RI SLHFHV RI HYLGHQFH 

WKH SUREDEOH FDXVH VWDWHPHQW RPLWWLQJ /LVD -HQQLQJV¶ SULRU VXLFLGH DWWHPSW DQG LQWR[LFDWLRQ DW
                                                
GHDWK  1DVK¶V UHSRUW GRFXPHQWLQJ WKH 0D\   LQWHUYLHZ RI 0DGGX[ ZKHUHLQ 1DVK

FODLPHG 0DGGX[ UDLVHG WKH UXPRUHG DIIDLU EHWZHHQ /LVD -HQQLQJV DQG 5LFH DV ZHOO DV DWWHVWHG WR

/LVD -HQQLQJV¶ JRRG FKDUDFWHU DQG %UDG -HQQLQJV¶ DEXVLYH EHKDYLRU DOO RI ZKLFK 0DGGX[ GHQLHV

 1DVK¶V 2FWREHU   LQWHURIILFH FRPPXQLFDWLRQ GRFXPHQWLQJ DQ $XJXVW  

FRQYHUVDWLRQ 1DVK KDG ZLWK 0DGGX[ ZKHUHLQ KH FODLPV VKH UHSRUWHG 5LFH KDG FRQIURQWHG KHU

DERXW KHU VWDWHPHQWV LQ WKH 0D\  LQWHUYLHZ ZKLFK 0DGGX[ DOVR GHQLHV DQG  1DVK¶V

0DUFK   FULPH VFHQH UHFRQVWUXFWLRQ ZKHUHLQ QH[W WR WKH ILHOG ³3DVW VXLFLGH DWWHPSW´

1DVK LQGLFDWHG LW ZDV ³1RW &RQVLVWHQW ZLWK 6XLFLGH´

       $V WR GRFXPHQW   -HQQLQJV¶ &RPSODLQW FODLPV WKDW 1DVK ³IDEULFDWHG D >SUREDEOH FDXVH@

VWDWHPHQW LQ IXUWKHUDQFH RI KLV SODQ WR HQKDQFH WKH PHULWV RI WKH SURVHFXWLRQ FDVH E\ RPLWWLQJ

UHIHUHQFHV WR /LVD -HQQLQJV¶ SULRU KLVWRU\ RI VXLFLGH DWWHPSW DQG VWDWH RI LQWR[LFDWLRQ DW WKH WLPH

RI KHU GHDWK IDFWV ZKLFK KH ZDV VSHFLILFDOO\ DZDUH RI´ 'RF    -HQQLQJV GRHV QRW DVVHUW

WKDW WKHUH ZDV IDEULFDWHG HYLGHQFH WKDW ZDV GHWDLOHG LQ WKH SUREDEOH FDXVH VWDWHPHQW WKDW IRUPHG

WKH EDVLV IRU KLV DUUHVW EXW UDWKHU WKDW WKH SUREDEOH FDXVH VWDWHPHQW LWVHOI ZDV IDEULFDWHG HYLGHQFH

GXH WR WKHVH RPLVVLRQV 7KHVH DOOHJDWLRQV DSSHDU WR EH D UHFDVWLQJ RI -HQQLQJV¶ SURFHGXUDO GXH

SURFHVV FODLP DV WR WKH VXSSUHVVLRQ RI /LVD¶V KLVWRU\ RI VXLFLGH DQG VWDWH RI LQWR[LFDWLRQ DW GHDWK

DQG WKH &RXUW KDV DOUHDG\ DGGUHVVHG WKHVH IDFWV DERYH LQ &RXQW , See Jones  ) 6XSS G DW

 ³>3@ODLQWLII DWWHPSWV WR UHO\ RQ FRQGXFW WKDW KH DOOHJHV YLRODWHG KLV SURFHGXUDO GXH SURFHVV

ULJKWV WKH DOOHJHG VXSSUHVVLRQ RI SKRWRJUDSKV IDLOXUH WR GLVFORVH >DQ DOWHUQDWLYH VXVSHFW¶V@

DUUHVW IDLOXUH WR GLVFORVH FRUUXSW SUDFWLFHV LQ DUJXLQJ WKDW KLV VXEVWDQWLYH GXH SURFHVV FODLPV

VKRXOG VXUYLYH VXPPDU\ MXGJPHQW 7KH &RXUW ZLOO IRFXV RQ WKH DFWLRQV WKDW DUH DOOHJHG WR

FRQVWLWXWH WKH PDQXIDFWXUH RI IDOVH HYLGHQFH´ 




                                                   
       7R WKH H[WHQW WKDW -HQQLQJV FRQWHQGV WKH ILQGLQJ RI SUREDEOH FDXVH ZDV GXH RQO\ WR

1DVK¶V SXUSRVHIXO RPLVVLRQV IURP WKH SUREDEOH FDXVH VWDWHPHQW WKLV ³LQYRNHV SODLQWLII¶V ULJKWV

XQGHU WKH )RXUWK DQG )RXUWHHQWK $PHQGPHQWV UDWKHU WKDQ 'XH 3URFHVV &ODXVH´ Jones  )

6XSS G DW  FLWLQJ Franks v. Delaware  86  ±   Livers  )G DW

 ILQGLQJ WKDW ZKHUH SODLQWLII DOOHJHG GHIHQGDQW RIILFHU VXEPLWWHG D IDOVH DIILGDYLW LQ RUGHU WR

REWDLQ D VHDUFK ZDUUDQW LQ WKH DEVHQFH RI SUREDEOH FDXVH WKLV ZDV QRW D FRJQL]DEOH VXEVWDQWLYH

GXH SURFHVV FODLP  See also Stewart v. Wagner  )G   WK &LU  ILQGLQJ D

GLVWULFW FRXUW LPSURSHUO\ DQDO\]HG D SODLQWLII¶V FODLP WKDW JRYHUQPHQW DFWRUV ³SURFXUHG >D

ZLWQHVV¶@ IDEULFDWHG VWDWHPHQWV WR FUHDWH SUREDEOH FDXVH ZKHQ QRQH H[LVWHG´ DV D VXEVWDQWLYH GXH

SURFHVV LVVXH EHFDXVH ³WKH 6XSUHPH &RXUW LV UHOXFWDQW WR H[SDQG WKH FRQFHSW RI VXEVWDQWLYH GXH

SURFHVV´ DQG ³KDV KHOG WKDW ZKHUH D SDUWLFXODU $PHQGPHQW SURYLGHV DQ H[SOLFLW WH[WXDO VRXUFH RI

FRQVWLWXWLRQDO SURWHFWLRQV DJDLQVW D SDUWLFXODU VRUW RI JRYHUQPHQW EHKDYLRU WKDW $PHQGPHQW QRW

WKH PRUH JHQHUDOL]HG QRWLRQ RI VXEVWDQWLYH GXH SURFHVV PXVW EH WKH JXLGH IRU DQDO\]LQJ WKRVH

FODLPV´  3ODLQWLII KDV QRW DOOHJHG D )RXUWK DQG )RXUWHHQWK $PHQGPHQW IDOVH DUUHVW FODLP XQGHU

  EXW UDWKHU DOOHJHV D FRPPRQ ODZ IDOVH DUUHVW FODLP DQG WKH &RXUW ILQGV -HQQLQJV¶

DOOHJDWLRQ LV DGGUHVVHG WKURXJK WKLV FODLP LQ &RXQW 9,

       :LWK UHVSHFW WR GRFXPHQWV  DQG   DOWKRXJK WKHUH DSSHDUV WR EH D JHQXLQH GLVSXWH RI

IDFW DV WR ZKHWKHU 1DVK IDEULFDWHG WKHVH GRFXPHQWV WKHUH LV QR LQGLFDWLRQ WKDW WKH IDEULFDWHG

GRFXPHQWV ZHUH XVHG WR FRQYLFW -HQQLQJV 7KH WZR GRFXPHQWV ZHUH QRW LQWURGXFHG DW WULDO DQG

QHLWKHU 0DGGX[ QRU 5LFH ZHUH FDOOHG DV ZLWQHVVHV 7KHUH LV DOVR QR HYLGHQFH WKDW WKH GRFXPHQWV

LQIOXHQFHG RWKHU HYLGHQFH SUHVHQWHG DW WULDO 7KH DOOHJHGO\ IDOVH 0DGGX[ VWDWHPHQWV LQ 1DVK¶V

0D\   UHSRUW GHVFULELQJ WKH -HQQLQJV¶ YRODWLOH PDUULDJH ZHUH QRW UDLVHG DQG ZHUH

GXSOLFDWLYH RI RWKHU WHVWLPRQ\ DW WULDO See 'RF  SS ± ± ± 7KHUH LV



                                                
DOVR QR HYLGHQFH WKDW WKH IDEULFDWHG GRFXPHQWV VXFFHHGHG LQ GLVVXDGLQJ -HQQLQJV¶ FULPLQDO WULDO

DWWRUQH\ 'DUUHOO 'HSXW\ IURP FDOOLQJ 5LFH WR WHVWLI\ 'HSXW\ WHVWLILHG WKDW SULRU WR WULDO KH VSRNH

WR 5LFH WZLFH GHWHUPLQHG 5LFH GLG QRW KDYH DQ\ LQIRUPDWLRQ KHOSIXO WR WKH FDVH DQG VDLG WKDW KH

ZRXOG QRW KDYH FDOOHG 5LFH DV D ZLWQHVV DW WULDO HYHQ DEVHQW WKH DIIDLU UXPRU 'RF  SS

± Cf. Ferguson v. Short 1R &91./  :/  DW  :' 0R

$XJ   ILQGLQJ WKDW HYHQ ZKHUH DOOHJHGO\ IDEULFDWHG ZLWQHVV VWDWHPHQWV ZHUH QRW

LQWURGXFHG DW WULDO D TXHVWLRQ RI IDFW UHPDLQHG DV WR ZKHWKHU WKRVH VWDWHPHQWV LQIOXHQFHG DQRWKHU

ZLWQHVV¶V WHVWLPRQ\ DW WULDO  Jones  ) 6XSS G DW  ILQGLQJ WKDW ZKLOH D IDOVH SROLFH

UHSRUW ZDV QRW VKRZQ WR WKH MXU\ EHFDXVH WKH SURVHFXWRU VWDWHG KH ³UHYLHZHG >WKH@ SROLFH UHSRUW 

  UHOLHG RQ WKH FRQWHQW RI WKH SROLFH UHSRUW    DQG ZRXOG QRW KDYH SURVHFXWHG SODLQWLII ZLWKRXW

WKH SROLFH UHSRUW´ WKHUH ZDV HYLGHQFH WKH IDOVH UHSRUW LQIOXHQFHG WKH WULDO DJDLQVW SODLQWLII VR DV WR

VXSSRUW D VXEVWDQWLYH GXH SURFHVV FODLP 

       7KRXJK FUHDWLRQ RI IDOVH ZLWQHVV VWDWHPHQWV LV FRQFHUQLQJ DFWLYLW\ ZLWKRXW D VKRZLQJ

WKDW WKH DOOHJHGO\ IDOVH VWDWHPHQWV KDG VRPH FDXVDO UHODWLRQVKLS WR -HQQLQJV¶ FRQYLFWLRQ WKH

&RXUW FDQQRW VD\ WKH VWDWHPHQWV YLRODWHG -HQQLQJV¶ VXEVWDQWLYH GXH SURFHVV ULJKWV See Winslow

 )G DW  ³>,@I DQ RIILFHU IDEULFDWHV HYLGHQFH DQG SXWV WKDW IDEULFDWHG HYLGHQFH LQ D

GUDZHU PDNLQJ QR IXUWKHU XVH RI LW WKHQ WKH RIILFHU KDV QRW YLRODWHG GXH SURFHVV WKH DFWLRQ GLG

QRW FDXVH DQ LQIULQJHPHQW RI DQ\RQH V OLEHUW\ LQWHUHVW´ LQWHUQDO DOWHUDWLRQV DQG TXRWDWLRQV

RPLWWHG  Halsey v. Pfeiffer  )G   G &LU  ILQGLQJ D GXH SURFHVV FODLP

H[LVWV ³LI WKHUH LV D UHDVRQDEOH OLNHOLKRRG WKDW ZLWKRXW WKH XVH RI WKDW >IDOVLILHG@ HYLGHQFH WKH

GHIHQGDQW ZRXOG QRW KDYH EHHQ FRQYLFWHG´ DQG QRWLQJ WKDW ³>Z@H XVH µUHDVRQDEOH OLNHOLKRRG¶ WR

HPSKDVL]H WKDW SODLQWLIIV EULQJLQJ IDEULFDWLRQ FODLPV PXVW GUDZ D PHDQLQJIXO FRQQHFWLRQ

EHWZHHQ WKHLU FRQYLFWLRQ DQG WKH XVH RI IDEULFDWHG HYLGHQFH DJDLQVW WKHP´  Whitlock v.



                                                  
Brueggemann  )G   WK &LU  ILQGLQJ IDOVLILFDWLRQ RI HYLGHQFH GXULQJ DQ

LQYHVWLJDWLRQ FDQ YLRODWH GXH SURFHVV ³VR ORQJ DV D SODLQWLII FDQ VKRZ WKH IDEULFDWLRQ DFWXDOO\

LQMXUHG KHU LQ VRPH ZD\´  Buckley v. Fitzsimmons  )G   WK &LU  ILQGLQJ

WKDW HYHQ LI D SURVHFXWRU WRUWXUHG D ZLWQHVV WR REWDLQ VWDWHPHQW LPSOLFDWLQJ GHIHQGDQW DQG SXW

VWDWHPHQW ³LQ D GUDZHU RU IUDPHG LW DQG KXQJ LW RQ WKH ZDOO EXW WRRN QR RWKHU VWHS RU EHJDQ

SURVHFXWLQJ EXW GLG QRW LQWURGXFH WKH VWDWHPHQW´ QR FRQVWLWXWLRQDO ULJKW RI WKH GHIHQGDQW ZRXOG

EH YLRODWHG 

       )LQDOO\ LQ GRFXPHQW   1DVK¶V 0DUFK   FULPH VFHQH UHFRQVWUXFWLRQ 1DVK

LQGLFDWHG WKDW WKH IDFWRU RI ZKHWKHU /LVD KDG D SDVW VXLFLGH DWWHPSW ZDV ³1RW &RQVLVWHQW ZLWK

6XLFLGH´ 'RF  $FFRUGLQJ WR 5LFH GXULQJ D PHHWLQJ ZLWK 1DVK DQG 5DFNOH\ 5LFH VDZ

WKLV IRUP DQG LQIRUPHG 1DVK WKDW KLV DVVHVVPHQW RI WKDW IDFWRU ZDV LQDFFXUDWH EHFDXVH

DSSUR[LPDWHO\ WZHQW\ \HDUV SULRU /LVD KDG DWWHPSWHG VXLFLGH DV D WHHQDJHU 'RF  S 

5DFNOH\ DOVR EHOLHYHV WKDW 1DVK NQHZ RI WKH VXLFLGH DWWHPSW 'RF  S  1DVK GHQLHV

KDYLQJ NQRZQ RI DQ\ SDVW VXLFLGH DWWHPSWV 'RF  SS ± 1DVK DUJXHV KRZHYHU WKDW

-HQQLQJV KDV IDLOHG WR SURYLGH HYLGHQFH WKDW WKH UHSRUW LV IDEULFDWHG EHFDXVH WKHUH LV QR HYLGHQFH

WR VKRZ WKDW WKLV RPLVVLRQ ZDV PDGH LQWHQWLRQDOO\ DV WKH SUR[LPLW\ LQ WLPH WR /LVD¶V GHDWK ZRXOG

KDYH PDGH LW LUUHOHYDQW WR WKH LQYHVWLJDWLRQ GHPRQVWUDWHG E\ WKH IDFW WKDW HYHQ 5LFH GLG QRW

LQFOXGH /LVD¶V VXLFLGH DWWHPSW LQ KLV LQLWLDO 'DOODV &RXQW\ ZULWWHQ UHSRUW -HQQLQJV GRHV QRW

GLUHFWO\ UHVSRQG WR WKLV DUJXPHQW LQ KLV VXJJHVWLRQV LQ RSSRVLWLRQ

       9LHZLQJ WKH IDFWV SUHVHQWHG LQ WKH OLJKW PRVW IDYRUDEOH WR -HQQLQJV WKH &RXUW FDQQRW VD\

D UHDVRQDEOH MXU\ FRXOG ILQG WKDW 1DVK¶V FRQGXFW KHUH ULVHV WR WKH OHYHO RI EHKDYLRU WKDW VKRFNV

WKH FRQVFLHQFH 7KH UHFRUG LV FOHDU WKDW 1DVK FRPSOHWHG WKH FULPH VFHQH UHFRQVWUXFWLRQ SULRU WR

5LFH¶V LQIRUPLQJ KLP RI WKH SULRU VXLFLGH DWWHPSW 7KRXJK 1DVK GLG QRW FRUUHFW WKH GHVLJQDWLRQ



                                                
RQ WKH IRUP KH DOVR GLG QRW XVH WKH IRUP DV D EDVLV WR DEDQGRQ DQ\ VXLFLGH LQTXLU\ 5DWKHU 1DVK

DQG WKH LQYHVWLJDWLYH WHDP FRQWLQXHG WR DVN ZLWQHVVHV ZKHWKHU /LVD DSSHDUHG GHSUHVVHG RU

VXLFLGDO See, e.g. 'RF  $*2 $*2 'RF  $*2

$*2 $*2 $*2 $*2 (YHQ LI 1DVK LQWHQWLRQDOO\

UHIUDLQHG IURP FKDQJLQJ KLV SULRU GHVLJQDWLRQ WKHUH LV QR HYLGHQFH WKDW WKLV ZDV GRQH LQ DQ HIIRUW

WR ³IUDPH´ -HQQLQJV JLYHQ 1DVK¶V VXEVHTXHQW HIIRUWV WR GHWHUPLQH LI /LVD ZDV VXLFLGDO RU

GHSUHVVHG )XUWKHU WKHUH LV QR LQGLFDWLRQ WKDW WKH FULPH VFHQH UHFRQVWUXFWLRQ UHSRUW RU D WKHRU\

WKDW /LVD KDG QHYHU DWWHPSWHG VXLFLGH SUHYLRXVO\ ZHUH SUHVHQWHG LQ VXSSRUW RI -HQQLQJV¶ DUUHVW RU

SURVHFXWLRQ See Winslow  )G DW  ³>,@I DQ RIILFHU IDEULFDWHV HYLGHQFH DQG SXWV WKDW

IDEULFDWHG HYLGHQFH LQ D GUDZHU PDNLQJ QR IXUWKHU XVH RI LW WKHQ WKH RIILFHU KDV QRW YLRODWHG GXH

SURFHVV WKH DFWLRQ GLG QRW FDXVH DQ LQIULQJHPHQW RI DQ\RQH V OLEHUW\ LQWHUHVW´ LQWHUQDO

DOWHUDWLRQV DQG TXRWDWLRQV RPLWWHG 

       7KH &RXUW FDQQRW VD\ WKDW 1DVK¶V IDLOXUH WR FKDQJH KLV LQFRUUHFW FRQFOXVLRQ RQ WKH FULPH

VFHQH UHFRQVWUXFWLRQ ULVHV WR WKH OHYHO RI FRQGXFW WKDW FRXUWV KDYH IRXQG WR EH VKRFNLQJ WR WKH

FRQVFLHQFH VR DV WR EH RI ³WKH PRVW VHYHUH YLRODWLRQV RI LQGLYLGXDO ULJKWV WKDW UHVXOW IURP WKH

EUXWDO DQG LQKXPDQH DEXVH RI RIILFLDO SRZHU´ White  )G DW  LQWHUQDO TXRWDWLRQV

RPLWWHG ILQGLQJ HYLGHQFH WKDW RIILFHUV ³V\VWHPDWLFDOO\ DQG LQWHQWLRQDOO\ FRDFKHG ZLWQHVVHV LQWR

SURYLGLQJ IDOVH WHVWLPRQ\ WKDW ILW 'HIHQGDQWV SDUWLFXODU QDUUDWLYH RI KRZ WKH FULPH ZDV

FRPPLWWHG´ FRXOG ³VKRFN WKH FRQVFLHQFH´ VR DV WR VXSSRUW D VXEVWDQWLYH GXH SURFHVV FODLP  See

also Winslow  )G DW  ³'HIHQGDQWV PD\ EH KHOG OLDEOH LI WKH\    V\VWHPDWLFDOO\

SUHVVXUHG ZLWQHVVHV WR PDQXIDFWXUH IDOVH WHVWLPRQ\ WR ILOO JDSV LQ DQ LQYHVWLJDWLRQ´  Livers 

)G DW  HYLGHQFH WKDW RIILFHUV SODQWHG EORRG HYLGHQFH FRHUFHG FRQIHVVLRQV DQG SUHVVXUHG

ZLWQHVVHV WR LPSOLFDWH GHIHQGDQW ZDV FRQGXFW WKDW FRXOG VXSSRUW D IDEULFDWLRQ RI HYLGHQFH FODLP 



                                                 
Jones  ) 6XSS G DW  ZKHUH 3ODLQWLII SURGXFHG HYLGHQFH WKDW GHIHQGDQW RIILFHU IDOVHO\

WROG D IHGHUDO SURVHFXWRU WKDW KH VDZ 3ODLQWLII KROGLQJ D EDJ RI FUDFN FRFDLQH DQG WKH VWDWHPHQWV

GLUHFWO\ LQIOXHQFHG WKH WULDO WKLV FRXOG VXSSRUW WKH LQIHUHQFH WKDW 'HIHQGDQW RIILFHUV

PDQXIDFWXUHG IDOVH HYLGHQFH LQ RUGHU WR FRQYLFW SODLQWLII  -HQQLQJV KDV QRW FLWHG DQ\ DXWKRULW\

LQGLFDWLQJ RWKHUZLVH 7KHUHIRUH DV WR WKH FULPH VFHQH UHFRQVWUXFWLRQ UHSRUW 1DVK¶V PRWLRQ IRU

VXPPDU\ MXGJPHQW LV JUDQWHG

       (YHQ ZKHQ YLHZLQJ DOO HYLGHQFH LQ WKH OLJKW PRVW IDYRUDEOH WR -HQQLQJV QR UHDVRQDEOH

MXU\ FRXOG ILQG WKDW WKH IDFWV KHUH VXSSRUW D VXEVWDQWLYH GXH SURFHVV FODLP DQG WKHUHIRUH 1DVK¶V

PRWLRQ IRU VXPPDU\ MXGJPHQW DV WR &RXQW ,, LV JUDQWHG


           F &2817 ,,, ± &RQVSLUDF\ WR 'HSULYH -HQQLQJV RI KLV &RQVWLWXWLRQDO 5LJKWV
              DJDLQVW 'HIHQGDQWV 1DVK DQG 5DFNOH\

       ³7R SURYH D   FRQVSLUDF\ FODLP WKH SODLQWLII PXVW VKRZ WKDW WKH GHIHQGDQW 

FRQVSLUHG ZLWK RWKHUV WR GHSULYH KLP RU KHU RI D FRQVWLWXWLRQDO ULJKW  DW OHDVW RQH RI WKH

DOOHJHG FRFRQVSLUDWRUV HQJDJHG LQ DQ RYHUW DFW LQ IXUWKHUDQFH RI WKH FRQVSLUDF\ DQG  WKH RYHUW

DFW LQMXUHG WKH SODLQWLII´ Helmig v. Fowler  )G   WK &LU   ³7KH SODLQWLII LV

DGGLWLRQDOO\ UHTXLUHG WR SURYH D GHSULYDWLRQ RI D FRQVWLWXWLRQDO ULJKW RU SULYLOHJH LQ RUGHU WR

SUHYDLO RQ D   FLYLO FRQVSLUDF\ FODLP´ White  )G DW  ³>7@KH SODLQWLII QHHG QRW

VKRZ WKDW HDFK SDUWLFLSDQW NQHZ WKH H[DFW OLPLWV RI WKH LOOHJDO SODQ EXW WKH SODLQWLII PXVW VKRZ

HYLGHQFH VXIILFLHQW WR VXSSRUW WKH FRQFOXVLRQ WKDW WKH GHIHQGDQWV UHDFKHG DQ DJUHHPHQW WR GHSULYH

WKH SODLQWLII RI FRQVWLWXWLRQDOO\ JXDUDQWHHG ULJKWV 7KH TXHVWLRQ RI WKH H[LVWHQFH RI D FRQVSLUDF\

WR GHSULYH WKH SODLQWLIIV RI WKHLU FRQVWLWXWLRQDO ULJKWV VKRXOG QRW EH WDNHQ IURP WKH MXU\ LI WKHUH LV

D SRVVLELOLW\ WKH MXU\ FRXOG LQIHU IURP WKH FLUFXPVWDQFHV D µPHHWLQJ RI WKH PLQGV RU

XQGHUVWDQGLQJ DPRQJ WKH FRQVSLUDWRUV WR DFKLHYH WKH FRQVSLUDF\ V DLPV´ Id DW  ³$

FRPPRQO\ KHOG EHOLHI LV QRW D FRQVSLUDF\´ QRU LV D FRQVSLUDF\ VKRZQ E\ WKH PHUH IDFW WKDW
                                                  
³>Y@DULRXV SHRSOH HQJDJHG LQ LQYHVWLJDWLQJ DQG UHSRUWLQJ VXVSHFWHG FULPLQDO DFWLYLW\´ Meyers v.

Morris  )G   WK &LU  

       -HQQLQJV¶ &RPSODLQW VWDWHV WKDW 5DFNOH\ DQG 1DVK FRQVSLUHG WR ERWK VXSSUHVV H[FXOSDWRU\

DQG LPSHDFKLQJ HYLGHQFH DQG WR IDEULFDWH HYLGHQFH HQVXULQJ -HQQLQJV ZRXOG EH FKDUJHG DQG

FRQYLFWHG 'RF    +RZHYHU WKH RQO\ XQGHUO\LQJ GHSULYDWLRQ RI D FRQVWLWXWLRQDO ULJKW WKDW

WKH &RXUW KDV IRXQG VXIILFLHQW HYLGHQFH WR VXSSRUW LV 1DVK¶V VXSSUHVVLRQ RI WKH H[FXOSDWRU\ *65

UHVXOWV %H\RQG WKH XQGLVSXWHG IDFWV WKDW 5DFNOH\ SDUWLFLSDWHG LQ WKH MRLQW KRPLFLGH LQYHVWLJDWLRQ

DQG WKH H[HFXWLRQ RI WKH VHDUFK ZDUUDQW ZKLFK FROOHFWHG -HQQLQJV¶ UREH WKHUH LV QR HYLGHQFH WKDW

5DFNOH\ NQHZ RI OHW DORQH FRQVSLUHG WR VXSSUHVV WKH H[FXOSDWRU\ *65 UHVXOWV See Myers 

)G DW  ³9DULRXV SHRSOH HQJDJHG LQ LQYHVWLJDWLQJ DQG UHSRUWLQJ VXVSHFWHG FULPLQDO DFWLYLW\

GRHV QRW DPRXQW WR FRQVSLUDF\ :H ORRN IRU D JHQXLQH IDFWXDO LVVXH RI FRQFHUWHG DFWLYLW\ WRZDUG

DQ XQODZIXO REMHFWLYH´ 7KHUHIRUH EHFDXVH WKHUH LV LQVXIILFLHQW HYLGHQFH IURP ZKLFK D MXU\

FRXOG FRQFOXGH 5DFNOH\ DQG 1DVK FRQVSLUHG WR VXSSUHVV WKH H[FXOSDWRU\ *65 HYLGHQFH 5DFNOH\

DQG 1DVK DUH HQWLWOHG WR VXPPDU\ MXGJPHQW DV WR &RXQW ,,,


           G &2817 9  Monell OLDELOLW\ FODLP DJDLQVW 'HIHQGDQW 5DFNOH\ LQ KLV RIILFLDO
              FDSDFLW\ DQG 'HIHQGDQW 'DOODV &RXQW\

       $ PXQLFLSDOLW\ RU ORFDO JRYHUQPHQW FDQ EH VXHG GLUHFWO\ XQGHU   ZKHQ WKDW ORFDO

JRYHUQPHQW LPSOHPHQWV DQ XQFRQVWLWXWLRQDO SROLF\ RU FXVWRP Monell v. Dep't of Soc. Servs. of

City of New York  86  ±   $ PXQLFLSDOLW\ PD\ DOVR EH KHOG OLDEOH IRU WKH




  ³>$@V D VXLW DJDLQVW D JRYHUQPHQW RIILFHU LQ KLV RIILFLDO FDSDFLW\ LV IXQFWLRQDOO\ HTXLYDOHQW WR D
VXLW DJDLQVW WKH HPSOR\LQJ JRYHUQPHQWDO HQWLW\ D VXLW DJDLQVW D JRYHUQPHQW RIILFLDO LQ RQO\ KLV
RIILFLDO FDSDFLW\ VKRXOG EH GLVPLVVHG DV UHGXQGDQW LI WKH HPSOR\LQJ HQWLW\ LV DOVR QDPHG´ King
v. City of Crestwood  )G   WK &LU  TXRWDWLRQ RPLWWHG  %HFDXVH &RXQW 9 LV
DOOHJHG DJDLQVW ERWK 'DOODV &RXQW\ DQG 5DFNOH\ LQ KLV RIILFLDO FDSDFLW\ 5DFNOH\¶V PRWLRQ IRU
VXPPDU\ MXGJPHQW RQ &RXQW 9 LV JUDQWHG

                                                
XQFRQVWLWXWLRQDO DFWV RI LWV HPSOR\HHV ZKHQ WKRVH DFWV LPSOHPHQW RU H[HFXWH DQ XQFRQVWLWXWLRQDO

PXQLFLSDO SROLF\ RU FXVWRP Id :KLOH ³>S@URRI RI D VLQJOH LQFLGHQW RI XQFRQVWLWXWLRQDO DFWLYLW\

LV QRW VXIILFLHQW WR LPSRVH OLDELOLW\ XQGHU Monell´ Oklahoma City v. Tuttle  86  ±

   ³DQ XQFRQVWLWXWLRQDO JRYHUQPHQW SROLF\ FRXOG EH LQIHUUHG IURP D VLQJOH GHFLVLRQ WDNHQ

E\ WKH KLJKHVW RIILFLDOV UHVSRQVLEOH IRU VHWWLQJ SROLF\ LQ WKDW DUHD RI WKH JRYHUQPHQW V EXVLQHVV´

City of St. Louis v. Praprotnik  86     ,Q WKLV VFHQDULR ³>P@XQLFLSDO OLDELOLW\

DWWDFKHV RQO\ ZKHUH WKH GHFLVLRQPDNHU SRVVHVVHV ILQDO DXWKRULW\ WR HVWDEOLVK PXQLFLSDO SROLF\

ZLWK UHVSHFW WR WKH DFWLRQ RUGHUHG´ Pembaur v. City of Cincinnati  86    

³,Q RUGHU IRU PXQLFLSDO OLDELOLW\ WR DWWDFK LQGLYLGXDO OLDELOLW\ PXVW ILUVW EH IRXQG RQ DQ

XQGHUO\LQJ VXEVWDQWLYH FODLP´ Cooper v. Martin  )G  ± WK &LU  LQWHUQDO

TXRWDWLRQ DQG DOWHUDWLRQ RPLWWHG 

       -HQQLQJV FODLPV WKDW 'DOODV &RXQW\ LV VXEMHFW WR OLDELOLW\ ERWK EHFDXVH ³>W@KHUH ZDV D

GHOLEHUDWHO\ LQGLIIHUHQW IDLOXUH WR WUDLQ RU VXSHUYLVH E\ 'DOODV &RXQW\´ DQG WKURXJK WKH

XQFRQVWLWXWLRQDO DFWLRQV RI LWV ILQDO SROLF\PDNHU 5DFNOH\ +RZHYHU EHFDXVH WKH &RXUW FRQFOXGHV

WKDW 5DFNOH\ GLG QRW YLRODWH -HQQLQJV¶ FRQVWLWXWLRQDO ULJKWV WKHUH LV QR XQGHUO\LQJ FRQVWLWXWLRQDO

YLRODWLRQ RQWR ZKLFK PXQLFLSDO OLDELOLW\ FRXOG DWWDFK DQG WKHUHIRUH 'DOODV &RXQW\ FDQQRW EH

VXEMHFW WR Monell OLDELOLW\ See City of Los Angeles v. Heller  86    ILQGLQJ

WKDW WKH ODZ GRHV QRW DXWKRUL]H ³WKH DZDUG RI GDPDJHV DJDLQVW D PXQLFLSDO FRUSRUDWLRQ EDVHG RQ

WKH DFWLRQV RI RQH RI LWV RIILFHUV ZKHQ LQ IDFW WKH MXU\ KDV FRQFOXGHG WKDW WKH RIILFHU LQIOLFWHG QR

FRQVWLWXWLRQDO KDUP´  Monell  86 DW  ³&RQJUHVV GLG QRW LQWHQG PXQLFLSDOLWLHV WR EH

KHOG OLDEOH XQOHVV DFWLRQ SXUVXDQW WR RIILFLDO PXQLFLSDO SROLF\ RI VRPH QDWXUH FDXVHG D

FRQVWLWXWLRQDO WRUW´  7KHUHIRUH 'DOODV &RXQW\¶V PRWLRQ IRU VXPPDU\ MXGJPHQW LV JUDQWHG




                                                  
            H &2817 ,9 ± )DLOXUH WR VXSHUYLVH FODLP DJDLQVW 'HIHQGDQW .QRZOHV

        -HQQLQJV DVVHUWV WKDW DV 1DVK¶V VXSHUYLVRU DW 06+3 .QRZOHV IDLOHG WR DGHTXDWHO\

VXSHUYLVH 1DVK EHFDXVH KH ³NQHZ RI RU VKRXOG KDYH NQRZQ RI 1DVK¶V FRPPRQ VFKHPH RU SODQ

RI LQWHU DOLD RPLWWLQJ UHOHYDQW IDFWV WR VXLW KLV RZQ SXUSRVHV´ 'RF  3ODLQWLII¶V VXJJHVWLRQV

LQ RSSRVLWLRQ WR .QRZOHV¶ PRWLRQ IRU VXPPDU\ MXGJPHQW  S  .QRZOHV DVVHUWV KH LV HQWLWOHG WR

TXDOLILHG LPPXQLW\ EHFDXVH -HQQLQJV KDV QRW VHW IRUWK VXIILFLHQW HYLGHQFH WR VXSSRUW D ILQGLQJ

WKDW .QRZOHV YLRODWHG -HQQLQJV¶ FRQVWLWXWLRQDO ULJKWV

        $ VXSHUYLVRU FDQQRW EH KHOG YLFDULRXVO\ OLDEOH XQGHU   IRU DQ HPSOR\HH V

XQFRQVWLWXWLRQDO DFWLRQV Boyd v. Knox  )G   WK &LU   +RZHYHU D VXSHUYLVRU

³PD\ EH KHOG OLDEOH LI D IDLOXUH WR SURSHUO\ VXSHUYLVH DQG WUDLQ WKH RIIHQGLQJ HPSOR\HH FDXVHG D

GHSULYDWLRQ RI FRQVWLWXWLRQDO ULJKWV´ Perkins v. Hastings  )G   WK &LU  

³:KHQ D VXSHUYLVLQJ RIILFLDO ZKR KDG QR GLUHFW SDUWLFLSDWLRQ LQ DQ DOOHJHG FRQVWLWXWLRQDO

YLRODWLRQ LV VXHG IRU IDLOXUH WR WUDLQ RU VXSHUYLVH WKH RIIHQGLQJ DFWRU WKH VXSHUYLVRU LV HQWLWOHG WR

TXDOLILHG LPPXQLW\ XQOHVV SODLQWLII SURYHV WKDW WKH VXSHUYLVRU  UHFHLYHG QRWLFH RI D SDWWHUQ RI

XQFRQVWLWXWLRQDO DFWV FRPPLWWHG E\ D VXERUGLQDWH DQG  ZDV GHOLEHUDWHO\ LQGLIIHUHQW WR RU

DXWKRUL]HG WKRVH DFWV´ Marsh v. Phelps Cty.  )G   WK &LU  LQWHUQDO

TXRWDWLRQV RPLWWHG 

        ,Q RUGHU WR GHPRQVWUDWH WKH VXSHUYLVRU KDG QRWLFH RI D SDWWHUQ RI XQFRQVWLWXWLRQDO DFWV

FRPPLWWHG E\ VXERUGLQDWHV D SODLQWLII PXVW SURYLGH ³SURRI WKDW WKH VXSHUYLVRU KDG QRWLFH RI D

SDWWHUQ RI FRQGXFW E\ WKH VXERUGLQDWH WKDW YLRODWHG D FOHDUO\ HVWDEOLVKHG FRQVWLWXWLRQDO ULJKW

$OOHJDWLRQV RI JHQHUDOL]HG QRWLFH DUH LQVXIILFLHQW´ S.M. v. Krigbaum  )G   WK

&LU   7KH SDWWHUQ RI FRQGXFW ³PXVW EH YHU\ VLPLODU WR WKH FRQGXFW JLYLQJ ULVH WR OLDELOLW\´

Livers  )G DW  WK &LU   .QRZOHV ZLOO EH HQWLWOHG WR TXDOLILHG LPPXQLW\ ³XQOHVV



                                                  
KH KDG QRWLFH RI D SDWWHUQ RI FRQGXFW WKDW ZDV VXIILFLHQWO\ HJUHJLRXV LQ QDWXUH´ S.M.  )G DW



        7KH UHFRUG LV FOHDU WKDW .QRZOHV ZDV DZDUH RI 1DVK¶V GLIILFXOW SHUVRQDOLW\ DQG WKH

LQWHUSHUVRQDO FKDOOHQJHV LW SRVHG DPRQJ FROODERUDWLQJ ODZ HQIRUFHPHQW RIILFHV .QRZOHV DGPLWV

WKDW 1DVK KDG DQ DEUDVLYH SHUVRQDOLW\ DQG WKDW .QRZOHV UHFHLYHG FRPSODLQWV DERXW 1DVK¶V

DWWLWXGH 'RF  S ± +RZHYHU QRQH RI WKHVH FRPSODLQWV UHODWHG WR 1DVK¶V

LQYHVWLJDWRU\ DELOLW\ OHW DORQH D SDWWHUQ RI HYLGHQFH VXSSUHVVLRQ RU IDEULFDWLRQ




                                                                 See Livers  )G DW  ILQGLQJ

WKDW ZKHUH DQ RIILFHU LV DFFXVHG RI IDEULFDWLQJ HYLGHQFH LQ D PXUGHU LQYHVWLJDWLRQ ³>Q@RWLFH RI

DOOHJDWLRQV >WKDW WKH RIILFHU@ FRPPLWWHG GLVKRQHVW DFWV XQUHODWHG WR KDQGOLQJ HYLGHQFH LV QRW

VXIILFLHQW WR VXSSRUW >WKH 6KHULII¶V@ OLDELOLW\ IRU D IDLOXUH WR VXSHUYLVH´ 

        :KLOH 1DVK¶V IRUPHU VXSHUYLVRU &RRSHU DQG .QRZOHV RQ RFFDVLRQ GLVFXVVHG WKHLU

GLIILFXOWLHV ZLWK 1DVK &RRSHU¶V DQG .QRZOHV¶ UHFROOHFWLRQ RI WKHVH FRQYHUVDWLRQV LQGLFDWH WKDW

WKH\ SHUWDLQHG WR 1DVK¶V GLIILFXOW SHUVRQDOLW\ DV D VXSHUYLVHH QRW GRXEWV DERXW WKH TXDOLW\ RI KLV

SROLFHZRUN 5DWKHU                                  DQG KLV VXEVHTXHQW VWDWHPHQWV &RRSHU

UHLWHUDWHG WKDW



                                                                                                 DQG



                                                   
³>K@LV FDVHV LQ QDUFRWLFV ZHUH DOZD\V LURQFODG , GLGQ¶W KDYH DQ\ LVVXHV ZLWK WKH FDVHV WKDW KH

PDGH´ 'RF  7KH HYLGHQFH SUHVHQWHG LV LQVXIILFLHQW WR SHUPLW WKH LQIHUHQFH WKDW .QRZOHV

UHFHLYHG QRWLFH RI D SDWWHUQ RI XQFRQVWLWXWLRQDO DFWV See Perkins  )G DW  KROGLQJ WKDW

ZKLOH WKH VXSHUYLVRU ZDV RQ QRWLFH WKDW WKH RIILFHU ZDV ³D OD]\ DQG FDUHOHVV SROLFH RIILFHU´ ZKR

HQJDJHG LQ ³XQEHFRPLQJ FRQGXFW DQG XVHG LQDSSURSULDWH ODQJXDJH >LQ YLRODWLRQ RI@ WKH SROLFH

GHSDUWPHQW¶V JHQHUDO RUGHUV RU UXOHV DQG UHJXODWLRQV´ WKLV GLG QRW HVWDEOLVK D SDWWHUQ RI

FRQVWLWXWLRQDO YLRODWLRQV HYHQ LI LW ³>VSRNH@ YROXPHV DERXW >WKH RIILFHU¶V@ JHQHUDO XQILWQHVV IRU

SROLFH ZRUN´ 

       7KH RQO\ SLHFH RI HYLGHQFH -HQQLQJV RIIHUV WKDW LV VRPHZKDW ³VLPLODU WR WKH FRQGXFW

JLYLQJ ULVH WR OLDELOLW\´ LV WKH FRQFHUQ H[SUHVVHG E\ D 7DQH\ &RXQW\ 6KHULII WKDW DIWHU 1DVK KDG

LQYHVWLJDWHG DQ RIILFHULQYROYHG VKRRWLQJ ³WKH VKHULII GLGQ¶W WKLQN WKDW DOO WKH HYLGHQFH RQ WKH

FLYLO FDVH ZDV JDWKHUHG WKDW VKRXOG KDYH EHHQ JDWKHUHG´ 'RF  S  7KRXJK .QRZOHV

GRHV QRW UHFDOO ZKDW HYLGHQFH WKH 7DQH\ &RXQW\ 6KHULII¶V FRQFHUQ ZDV UHIHUHQFLQJ WKLV GRHV

LQGLFDWH WKDW .QRZOHV UHFHLYHG QRWLFH WKDW 1DVK¶V KDQGOLQJ RI HYLGHQFH ZDV GHILFLHQW Cf. Livers

 )G DW  ³1RWLFH RI DOOHJDWLRQV >WKDW DQ RIILFHU@ FRPPLWWHG GLVKRQHVW DFWV XQUHODWHG WR

KDQGOLQJ HYLGHQFH LV QRW VXIILFLHQW WR VXSSRUW >WKH 6KHULII¶V@ OLDELOLW\ IRU D IDLOXUH WR VXSHUYLVH´

ZKHUH WKH RIILFHU DOOHJHGO\ IDEULFDWHG RI HYLGHQFH  +RZHYHU ZKHQ .QRZOHV DVNHG WKH 6KHULII LI

KH ZRXOG OLNH WR ILOH D FRPSODLQW WKH 6KHULII GHFOLQHG 7KRXJK LW LV D FORVH TXHVWLRQ WKH &RXUW

FDQQRW VD\ WKLV VLQJOH LQFLGHQW FUHDWHV D EDVLV RQ ZKLFK D UHDVRQDEOH MXU\ FRXOG ILQG .QRZOHV

³KDG QRWLFH RI D SDWWHUQ RI FRQGXFW E\ WKH VXERUGLQDWH WKDW YLRODWHG D FOHDUO\ HVWDEOLVKHG

FRQVWLWXWLRQDO ULJKW´ WKDW ZDV VXIILFLHQWO\ VLPLODU WR WKH DOOHJHG VXSSUHVVLRQ RI HYLGHQFH KHUH VR

DV WR PHHW WKLV ³ULJRURXV VWDQGDUG´ S.M.  )G DW  see also Perkins  )G DW 

ILQGLQJ WKDW HYHQ ZKHUH D VXSHUYLVRU KDG QRWLFH WKDW DQ RIILFHU ³ERG\VODPP>HG@ D PHQWDOO\LOO



                                                  
KRPHOHVV EODFN ZRPDQ´ EHFDXVH WKH RIILFHU FODLPHG WKH ZRPDQ VWUXFN KLP ILUVW ³WKH UHFRUG

GRHV QRW VXSSRUW DQ LQIHUHQFH WKDW >WKH RIILFHU¶V@ XVH RI IRUFH ZDV XQFRQVWLWXWLRQDO´ DQG WKHUHIRUH

WKH RIILFHU ZDV QRW RQ QRWLFH RI D SDWWHUQ RI XQFRQVWLWXWLRQDO FRQGXFW  Doe v. Gooden  )G

 WK &LU  ILQGLQJ ZKHUH VXSHUYLVRUV NQHZ RI D WHDFKHU¶V UHSHDWHG YHUEDO DEXVH RI

VWXGHQWV DQG WZR LQFLGHQWV RI SK\VLFDO DEXVH WKLV ZDV LQVXIILFLHQW WR HVWDEOLVK QRWLFH RI D SDWWHUQ

RI XQFRQVWLWXWLRQDO DFWV  Thelma D. v. Board of Education of City of St. Louis  )G  WK

&LU  ILYH FRPSODLQWV RI DEXVH RYHU VL[WHHQ\HDU SHULRG DJDLQVW WHDFKHU LQVXIILFLHQW WR

HVWDEOLVK SDWWHUQ RI PLVFRQGXFW  Jacob v. City of Osceola, Mo 1R &9:1./ 

:/  DW  :' 0R 0DU   ³7KH (LJKWK &LUFXLW KDV KHOG WKDW LVRODWHG

LQFLGHQWV DUH LQVXIILFLHQW WR HVWDEOLVK VXSHUYLVRU\ OLDELOLW\ IRU D FRQVWLWXWLRQDO YLRODWLRQ EHFDXVH

WKH\ GR QRW SURYLGH DGHTXDWH QRWLFH RI D SDWWHUQ RI PLVFRQGXFW´

        )XUWKHU 3ODLQWLII KDV QRW SUHVHQWHG VXIILFLHQW HYLGHQFH WKDW .QRZOHV DFWHG ZLWK GHOLEHUDWH

LQGLIIHUHQFH WR -HQQLQJV¶ ULJKWV ³:KHQ WKH LVVXH LV TXDOLILHG LPPXQLW\ IURP LQGLYLGXDO OLDELOLW\

IRU IDLOXUH WR WUDLQ RU VXSHUYLVH GHOLEHUDWH LQGLIIHUHQFH LV D VXEMHFWLYH VWDQGDUG WKDW HQWDLOV D OHYHO

RI FXOSDELOLW\ HTXDO WR WKH FULPLQDO ODZ GHILQLWLRQ RI UHFNOHVVQHVV´ S.M.  )G DW 

TXRWLQJ B.A.B., Jr. v. Bd. of Educ. of St. Louis  )G   WK &LU   ³7R EH

GHOLEHUDWHO\ LQGLIIHUHQW DQ RIILFLDO PXVW ERWK EH DZDUH RI IDFWV IURP ZKLFK WKH LQIHUHQFH FRXOG

EH GUDZQ WKDW D VXEVWDQWLDO ULVN RI XQFRQVWLWXWLRQDO KDUP H[LVWV DQG KH PXVW DOVR GUDZ WKH

LQIHUHQFH´ S.M.  )G DW  TXRWLQJ Farmer v. Brennan  86    

        -HQQLQJV FLWHV Winslow v. Smith  )G  WK &LU  DQG Kahle v. Leonard 

)G  WK &LU  WR VXSSRUW KLV VXSHUYLVRU\ OLDELOLW\ FODLP ,Q Winslow WKH (LJKWK

&LUFXLW UHYHUVHG D JUDQW RI TXDOLILHG LPPXQLW\ WR SROLFH GHIHQGDQWV ZKHUH LW GHWHUPLQHG D

UHDVRQDEOH MXU\ FRXOG FRQFOXGH WKH GHIHQGDQWV UHFNOHVVO\ LQYHVWLJDWHG D PXUGHU DQG



                                                  
PDQXIDFWXUHG IDOVH HYLGHQFH LQ RUGHU WR FRPSOHWH WKHLU LQYHVWLJDWLRQ Winslow  )G DW 

+RZHYHU WKH FODLPV LQ Winslow ZHUH RQO\ DJDLQVW WKH SHUSHWUDWLQJ RIILFHUV WKH 3ODLQWLII GLG QRW

DVVHUW D FODLP IRU VXSHUYLVRU\ OLDELOLW\ ,Q Kahle D IHPDOH LQPDWH ZDV VH[XDOO\ DVVDXOWHG E\ D

FRUUHFWLRQDO RIILFHU DQG FODLPHG WKH RIILFHU¶V VXSHUYLVRU ZDV OLDEOH IRU IDLOXUH WR VXSHUYLVH

Kahle  )G DW  7KH VXSHUYLVLQJ RIILFHU FRQFHGHG ³WKDW QR RQH LV VXSSRVHG WR JR LQWR DQ

LQPDWH¶V FHOO DIWHU ORFNGRZQ <HW KH NQHZ WKDW >DQ RIILFHU@ ZLWK EDUHO\ D PRQWK¶V H[SHULHQFH

ZRUNLQJ DW WKH -DLO DQG WKHUHIRUH QRW VRPHRQH ZKRP >WKH VXSHUYLVRU@ ZRXOG KDYH DQ\ UHDVRQ WR

WUXVW  ZHQW WR D IHPDOH GHWDLQHH¶V FHOO WKUHH WLPHV DIWHU ORFNGRZQ ZLWKLQ WKH VSDFH RI DQ KRXU

2Q DW OHDVW RQH RI WKRVH RFFDVLRQV >WKH RIILFHU@ VWD\HG LQ KHU FHOO IRU DW OHDVW ILYH PLQXWHV´ Id

DW  7KH (LJKWK &LUFXLW GHWHUPLQHG WKDW RQ WKRVH IDFWV ³D UHDVRQDEOH MXU\ FRXOG FRQFOXGH WKDW

>WKH VXSHUYLVRU@ ZDV DZDUH RI D VXEVWDQWLDO ULVN RI VHULRXV KDUP WR >WKH LQPDWH@ DQG WKDW KH

H[KLELWHG GHOLEHUDWH LQGLIIHUHQFH WR WKDW ULVN´ Id

       Kahle LV GLVWLQJXLVKDEOH 7KH HYLGHQFH -HQQLQJV FLWHV WR VXSSRUW KLV FRQWHQWLRQ WKDW

.QRZOHV ZDV GHOLEHUDWHO\ LQGLIIHUHQW WR 1DVK¶V VXSSUHVVLRQ DQG IDEULFDWLRQ KHUH LV WKDW 1DVK

FODLPV .QRZOHV UHYLHZHG 1DVK¶V UHSRUWV LQ WKH -HQQLQJV LQYHVWLJDWLRQ DQG DWWHQGHG LQYHVWLJDWRU\

PHHWLQJV .QRZOHV GLVSXWHV ZKHWKHU KH UHDG DOO RI 1DVK¶V UHSRUWV +RZHYHU HYHQ LI .QRZOHV

KDG UHDG 1DVK¶V UHSRUWV -HQQLQJV SRLQWV WR QR UHSRUW WKDW ZRXOG PDNH .QRZOHV DZDUH WKDW WKH

*65 WHVW KDG DFWXDOO\ EHHQ SHUIRUPHG WKDW LW KDG FRPH EDFN QHJDWLYH RU WKDW 1DVK KDG

VXSSUHVVHG WKH PDWHULDO 7KLV IDOOV IDU VKRUW RI WKH HYLGHQFH SURYLGHG LQ Kahle ZKHUH WKH

RIIHQGLQJ RIILFHU SHUVRQDOO\ LQIRUPHG WKH VXSHUYLVRU WKDW KH YLVLWHG DQ LQPDWH¶V FHOO WKUHH WLPHV

DIWHU KRXUV -HQQLQJV DOVR FRQWHQGV .QRZOHV ³FRXOG KDYH HDVLO\ XQFRYHUHG WKH QHIDULRXV VFKHPH

SHUSHWUDWHG E\ 1DVK DQG 5DFNOH\ LQ IDOVLI\LQJ UHSRUWV DERXW %ULGJHWWH 0DGGX[´ 'RF  S

 +RZHYHU .QRZOHV FHDVHG EHLQJ 1DVK¶V VXSHUYLVRU RQ 2FWREHU   DQG WKH ILUVW



                                                 
GRFXPHQWDWLRQ WKDW EHJLQV WR FRQQHFW WKH 0DGGX[ VWDWHPHQWV WR DOOHJHG HIIRUWV WR GLVFUHGLW 5LFH

ZDV DQ 2FWREHU  PHPRUDQGXP DQG WKH UHFRUG LV FOHDU WKDW 5DFNOH\ SODFHG WKLV

PHPRUDQGXP LQWR 5LFH¶V 'DOODV &RXQW\ SHUVRQQHO ILOH QRW WKH 06+3 LQYHVWLJDWLYH ILOH 7KRXJK

.QRZOHV PD\ KDYH UHDG WKH LQLWLDO 0D\   0DGGX[ LQWHUYLHZ UHSRUW LQ WKH 06+3

LQYHVWLJDWLYH ILOH WKHUH LV QR HYLGHQFH LQGLFDWLQJ .QRZOHV NQHZ RU FRXOG KDYH NQRZQ RI LWV

IDOVLW\

           (YHQ YLHZLQJ WKH IDFWV LQ WKH OLJKW PRVW IDYRUDEOH WR -HQQLQJV D UHDVRQDEOH MXU\ FRXOG

QRW GHWHUPLQH WKDW .QRZOHV UHFHLYHG QRWLFH RI D SDWWHUQ RI XQFRQVWLWXWLRQDO DFWV DQG WKDW KH ZDV

GHOLEHUDWHO\ LQGLIIHUHQW WR RU DXWKRUL]HG WKRVH DFWV .QRZOHV LV WKHUHIRUH HQWLWOHG WR TXDOLILHG

LPPXQLW\ DQG KLV PRWLRQ IRU VXPPDU\ MXGJPHQW LV JUDQWHG


              I &2817 9, ± &RPPRQ ODZ IDOVH DUUHVW FODLP DJDLQVW 'HIHQGDQW 1DVK

           8QGHU 0LVVRXUL ODZ ³IDOVH DUUHVW RFFXUV ZKHQ WKHUH LV D FRQILQHPHQW ZLWKRXW OHJDO

MXVWLILFDWLRQ´ Kurtz v. City of Shrewsbury  )G   WK &LU  FLWLQJ Desai v.

SSM Health Care  6:G   0R &W $SS   :KHUH ³DQ DUUHVW LV VXSSRUWHG E\

SUREDEOH FDXVH WKDW DUUHVW LV MXVWLILHG SHU VH XQGHU 0LVVRXUL ODZ DQG WKHUHIRUH FDQQRW IRUP WKH

EDVLV RI D IDOVHDUUHVW FODLP´ Zike v. Advance Am., Cash Advance Centers of Missouri, Inc. 

)G   WK &LU   ³3UREDEOH FDXVH H[LVWV ZKHQ WKH IDFWV DQG FLUFXPVWDQFHV ZDUUDQW

D SHUVRQ RI UHDVRQDEOH FDXWLRQ WR EHOLHYH WKDW DQ RIIHQVH KDV EHHQ RU LV EHLQJ FRPPLWWHG EDVHG

RQ WKH FLUFXPVWDQFHV DV WKH\ DSSHDU WR D SUXGHQW FDXWLRXV DQG WUDLQHG SROLFH RIILFHU´ Walker v.

Dir. of Revenue  6:G   0R EDQF   ³$OWKRXJK WKHUH PXVW EH D IDLU

SUREDELOLW\ WKDW D SDUWLFXODU RIIHQVH KDV EHHQ FRPPLWWHG SUREDEOH FDXVH GRHV QRW GHPDQG DQ\

VKRZLQJ WKDW VXFK D EHOLHI EH FRUUHFW RU PRUH OLNHO\ WUXH WKDQ IDOVH    WKH OHYHO RI SURRI

QHFHVVDU\ WR VKRZ SUREDEOH FDXVH LV VXEVWDQWLDOO\ OHVV WKDQ UHTXLUHG WR SURYH JXLOW EH\RQG D


                                                   
UHDVRQDEOH GRXEW´ Southards v. Dir. of Revenue  6:G   0R &W $SS 

LQWHUQDO FLWDWLRQV DQG TXRWDWLRQV RPLWWHG 

       -HQQLQJV DVVHUWV WKDW SUREDEOH FDXVH GLG QRW H[LVW IRU KLV DUUHVW UHO\LQJ RQ WKH 7H[DV

&RXQW\ &LUFXLW &RXUW¶V FRQFOXVLRQV GLVFUHGLWLQJ 1DVK¶V EORRGVWDLQ SDWWHUQ DQDO\VLV DQG ILQGLQJ

WKDW WKH UHPDLQLQJ HYLGHQFH SUHVHQWHG DW WULDO ZDV ³WKLQ´ -HQQLQJV IXUWKHU DVVHUWV WKDW ZKDWHYHU

SUREDEOH FDXVH PD\ KDYH H[LVWHG ZDV IDEULFDWHG E\ 1DVK

       -HQQLQJV LV FRUUHFW WKDW WKH HYLGHQFH FRQWDLQHG LQ 1DVK¶V SUREDEOH FDXVH VWDWHPHQW

VXEPLWWHG WR WKH 'DOODV &RXQW\ &LUFXLW &RXUW ZDV IDU IURP RYHUZKHOPLQJ +RZHYHU ³WKH OHYHO

RI SURRI QHFHVVDU\ WR VKRZ SUREDEOH FDXVH LV VXEVWDQWLDOO\ OHVV WKDQ UHTXLUHG WR SURYH JXLOW

EH\RQG D UHDVRQDEOH GRXEW´ Southards  6:G DW  1DVK¶V VWDWHPHQW GHWDLOHG WKH VFHQH

GLVFRYHUHG E\ 'DOODV &RXQW\ LQFOXGLQJ WKDW /LVD -HQQLQJV¶ ERG\ ZDV IRXQG LQ %UDG -HQQLQJV¶

FORVHW DQG WKDW %UDG¶V KDQGJXQ ZDV IRXQG XQGHU KHU OHIW OHJ 'RF  7KH VWDWHPHQW

IXUWKHU GHVFULEHV WKDW -HQQLQJV DGYLVHG WKDW KH DQG /LVD KDG EHHQ LQ DQ DUJXPHQW WKDW QLJKW DQG

WKDW ZKLOH -HQQLQJV VWDWHG /LVD KDG EHHQ GHSUHVVHG IRU VRPH WLPH /LVD¶V GDXJKWHU FRQWHQGHG WKDW

VWDWHPHQW ZDV QRW DFFXUDWH Id -HQQLQJV DOVR VWDWHG WKDW DIWHU WKH DUJXPHQW KH KDG ZDONHG RXW

RI WKH UHVLGHQFH ZLWK /LVD¶V GDXJKWHU DQG JRQH LQWR KLV JDUDJH IRU WKH HYHQLQJ WKRXJK /LVD¶V

GDXJKWHU VWDWHG WKLV ZDV QRW DFFXUDWH Id /LVD¶V GDXJKWHUV DOVR VWDWHG WKDW ZKHQ WKH\ VDZ %UDG

DIWHU WKH VKRRWLQJ KH ZDV ZHDULQJ GLIIHUHQW FORWKLQJ DQG ORRNHG DV WKRXJK KH KDG ³FOHDQHG XS´

DQG SRVVLEO\ WDNHQ D VKRZHU Id ,Q D ODWHU LQWHUYLHZ -HQQLQJV DGPLWWHG WKDW WKH FRXSOH ZDV

H[SHULHQFLQJ PDULWDO SUREOHPV DQG WKDW KH KDG VWUXFN /LVD LQ WKH SDVW Id +H DOVR DGPLWWHG WR

EHLQJ LQWR[LFDWHG WKH QLJKW RI /LVD¶V GHDWK DQG WKDW KH KDG PRYHG WKH ERG\ ZKLFK KH FODLPHG

³ORRNV EDG GRHVQ¶W LW´ Id 7KH SUREDEOH FDXVH VWDWHPHQW LQFOXGHG 1DVK DQG 5HQNHQ¶V

EORRGVWDLQ SDWWHUQ DQDO\VLV DV ZHOO DV WKH 06+3 &ULPH /DE¶V FRQFOXVLRQV WKDW -HQQLQJV¶ UREH



                                                
DQG VOLSSHUV FRQWDLQHG EORRGVWDLQ SDWWHUQ LQFOXGLQJ ³DWRPL]HG EORRG´ ZKLFK 1DVK VWDWHG

VXJJHVWHG UHVXOWHG IURP D ³PLVWLQJ HIIHFW´ FDXVHG E\ D JXQVKRW ZRXQG LQGLFDWLQJ -HQQLQJV ZDV

SUHVHQW ZKHQ WKH JXQ ZDV GLVFKDUJHG

       7KRXJK -HQQLQJV KDV SUHVHQWHG HYLGHQFH WKDW VHULRXVO\ FDOOV LQWR TXHVWLRQ WKH DFFXUDF\ RI

1DVK DQG 5HQNHQ¶V EORRGVWDLQ DQDO\VLV WKHUH LV QR HYLGHQFH WKDW WKLV DQDO\VLV ZDV NQRZLQJO\

IDOVH RU SHUIRUPHG LQ EDG IDLWK See Zike v. Advance Am., Cash Advance Centers of Missouri,

Inc.  )G   WK &LU  FRQFOXGLQJ 0LVVRXUL ODZ UHTXLUHG SODLQWLII WR SUHVHQW

HYLGHQFH WKDW D ZLWQHVV DW D SUHOLPLQDU\ KHDULQJ ZDV DZDUH WKDW KHU WHVWLPRQ\ ZDV IDOVH 

Kvasnicka v. Montgomery Ward & Co.  6:G   0R  ILQGLQJ WKDW ZKLOH

SODLQWLII KDG SUHVHQWHG HYLGHQFH WKDW KDQGZULWLQJ H[SHUWV ZHUH PLVWDNHQ LQ WKHLU RSLQLRQ WKDW LW

ZDV KHU ZKR KDG IRUJHG WKH FKHFN WKHUH ZDV QR HYLGHQFH WKDW WKH WHVWLPRQ\ ZDV ERWK ³IDOVH DQG

NQRZQ WR EH IDOVH´ DQG WKHUHIRUH GLG QRW VXSSRUW D FODLP RI ODFN RI SUREDEOH FDXVH  $OWKRXJK

IDFWRULQJ LQ WKH QHJDWLYH *65 UHVXOWV DQG /LVD¶V VXLFLGH DWWHPSW DV D WHHQDJHU GRHV UHGXFH WKH

OHYHO RI SUREDELOLW\ HYLGHQFHG E\ WKH IDFWV XQGHU 0LVVRXUL ODZ D UHDVRQDEOH RIILFHU FRXOG VWLOO

FRQFOXGH SUREDEOH FDXVH H[LVWHG WKDW -HQQLQJV PXUGHUHG KLV ZLIH See, e.g., State v. Parsons 

6:G   0R  ILQGLQJ SUREDEOH FDXVH WR DUUHVW GHIHQGDQW IRU KRPLFLGH RI KLV H[

ZLIH ZKHUH LW DSSHDUHG WKDW WKHUH ZDV D SHUVRQDO PRWLYH IRU WKH FULPH WKDW WKH GHIHQGDQW DQG

GHFHGHQW SUHYLRXVO\ KDG PDULWDO GLIILFXOWLHV DQG WKDW GHIHQGDQW DFWHG VXVSLFLRXVO\ SULRU WR DQG

DIWHU WKH GHFHGHQW¶V GHDWK E\ JLYLQJ LQFRQVLVWHQW VWDWHPHQWV DERXW KLV UHFHQW KDQGOLQJ RI

G\QDPLWH LQGLFDWLQJ KH KDG VRPHWKLQJ WR KLGH  State v. Vinzant  6:G   0R &W

$SS  ILQGLQJ WKDW ZKHUH WKH VROH LQIRUPDWLRQ LQFULPLQDWLQJ GHIHQGDQW ZDV WKDW KH KDG

SUHYLRXVO\ DUJXHG ZLWK KLV PRWKHU RYHU KLV XQDXWKRUL]HG DEVHQFH IURP PLOLWDU\ VHUYLFH DQG WKDW

RQ WKH QLJKW EHIRUH KLV PRWKHU¶V PXUGHU WKH WZR ZHUH RYHUKHDUG DUJXLQJ WKLV ZDV VXIILFLHQW WR



                                                
VXSSRUW WKH DUUHVW RI WKH GHIHQGDQW IRU WKH PXUGHU  State v. Love  6:G   0R &W

$SS  HYLGHQFH WKDW WKH GHIHQGDQW KDG VFUDWFKHV RQ KLV DUP WKDW KH ZDV SUHVHQW LQ WKH

DSDUWPHQW DGMDFHQW WR ZKHUH WKH KRPLFLGHV RFFXUUHG WKDW KH DSSHDUHG WR KDYH FKDQJHG KLV

FORWKHV WKDW KH DSSHDUHG QHUYRXV ZKLOH EHLQJ TXHVWLRQHG DQG WKDW D SHUVRQ PDWFKLQJ KLV

GHVFULSWLRQ ZDV VHHQ QHDU WKH GRRU WR WKH DSDUWPHQW ZKHUH WKH PXUGHUV KDG RFFXUUHG ZDV

VXIILFLHQW SUREDEOH FDXVH IRU KLV DUUHVW  %HFDXVH WKHUH ZDV SUREDEOH FDXVH IRU -HQQLQJV¶ DUUHVW

1DVK¶V PRWLRQ IRU VXPPDU\ MXGJPHQW RQ -HQQLQJV¶ IDOVH DUUHVW FODLP LV JUDQWHG


           J &2817 9,, ± 0LVVRXUL 0DOLFLRXV 3URVHFXWLRQ FODLP DJDLQVW 'HIHQGDQW 1DVK

       $ FODLP IRU PDOLFLRXV SURVHFXWLRQ LQ 0LVVRXUL UHTXLUHV SURRI RI ³  WKH FRPPHQFHPHQW

RI D SURVHFXWLRQ DJDLQVW WKH SODLQWLII  LQVWLJDWLRQ E\ WKH GHIHQGDQW  WHUPLQDWLRQ RI WKH

SURFHHGLQJ LQ IDYRU RI WKH SODLQWLII  WKH ZDQW RI SUREDEOH FDXVH IRU WKH SURVHFXWLRQ  >WKDW@

WKH GHIHQGDQW V FRQGXFW ZDV DFWXDWHG E\ PDOLFH >@ DQG  WKDW WKH SODLQWLII ZDV GDPDJHG´

Cassady v. Dillard Dept. Stores  )G   WK &LU  TXRWLQJ Bramon v. U–

Haul, Inc.  6:G   0R &W $SS  

       $V ZLWK WKH IDOVH DUUHVW FODLP 1DVK DQG -HQQLQJV RQO\ DUJXH ZKHWKHU WKH SURVHFXWLRQ

ODFNHG SUREDEOH FDXVH DQG WKH &RXUW KDV DOUHDG\ GHWHUPLQHG SUREDEOH FDXVH H[LVWHG ZKHQ

-HQQLQJV ZDV DUUHVWHG )XUWKHU IRU D PDOLFLRXV SURVHFXWLRQ FODLP ³DQ H[DPLQLQJ PDJLVWUDWH V

ILQGLQJ RI SUREDEOH FDXVH DW D SUHOLPLQDU\ KHDULQJ DQG VXEVHTXHQW µELQGLQJ RYHU¶ RI WKH

GHIHQGDQW IRU WULDO´ FRQVWLWXWHV SULPD IDFLH HYLGHQFH RI SUREDEOH FDXVH WR KDYH FRPPHQFHG

FULPLQDO SURFHHGLQJV DJDLQVW -HQQLQJV Zike  )G DW  +HUH LW LV XQGLVSXWHG WKDW WKH

'DOODV &RXQW\ &LUFXLW &RXUW IRXQG SUREDEOH FDXVH DQG ERXQG RYHU -HQQLQJV IRU WULDO 'RF 






                                                
         ³>7@KH 0LVVRXUL 6XSUHPH &RXUW KDV RQO\ UHFRJQL]HG RQH ZD\ >@ WR UHEXW WKLV SULPD IDFLH

HYLGHQFH ZKLFK >LV@ WR VKRZ WKDW WKH H[DPLQLQJ PDJLVWUDWH V ILQGLQJ DW WKH KHDULQJ ZDV SURFXUHG

WKURXJK IDOVH RU IUDXGXOHQW WHVWLPRQ\´ Zike  )G DW ± -HQQLQJV DVVHUWV WKDW 1DVK

³IDOVHO\ IRUPXODWH>G@ D SUHWHQVH RI SUREDEOH FDXVH´ E\ RPLWWLQJ IDFWV IURP KLV FULPH VFHQH UHSRUW

FRQWHQGLQJ KH ZDV XQDZDUH RI WKH *65 UHVXOWV DWWHPSWLQJ WR ³QXOOLI\ WKH DQWLFLSDWHG WULDO

WHVWLPRQ\ RI 6FRWW 5LFH´ DQG ³DOWHU>LQJ@ RI /LVD¶V FRPSXWHU DQGRU KDUG GULYHV´  'RF  SS

±

         :LWK UHVSHFW WR WKH FRPSXWHU DQG KDUG GULYHV DV GLVFXVVHG DERYH 3ODLQWLII KDV SURGXFHG

QR HYLGHQFH IURP ZKLFK WKH &RXUW FDQ DVVHVV ZKDW LQIRUPDWLRQ ZDV RQ WKH KDUG GULYHV DQG

ZKHWKHU LW ZRXOG DGG WR RU GHWUDFW IURP WKH SUREDEOH FDXVH ILQGLQJ $V WR WKH DOOHJHG DWWHPSWV WR

GLVFUHGLW 5LFH DV D GHIHQVH ZLWQHVV DOPRVW DOO RI WKHVH DFWLRQV WRRN SODFH DIWHU 1DVK VXEPLWWHG

KLV SUREDEOH FDXVH VWDWHPHQW RQ -XO\   DQG -HQQLQJV GRHV QRW H[SODLQ KRZ WKH DOOHJHGO\

IDOVH 0D\   0DGGX[ VWDWHPHQW FRQWULEXWHG WR ³IDOVHO\ IRUPXODWLQJ D SUHWHQVH RI SUREDEOH

FDXVH´ ZKHQ QRQH RI WKH LQIRUPDWLRQ FRQWDLQHG ZLWKLQ LW ZDV PHQWLRQHG LQ 1DVK¶V SUREDEOH

FDXVH VWDWHPHQW )LQDOO\ DV GLVFXVVHG DERYH DOWKRXJK -HQQLQJV GRHV SUHVHQW HYLGHQFH WKDW 1DVK





  1DVK DUJXHV WKDW ³E\ VWLSXODWLQJ WR WKH SUREDEOH FDXVH VWDWHPHQW 3ODLQWLII ZDLYHV DQ\ FODLPV RI
IDOVHQHVV RU IUDXG EHFDXVH KH LV DFFHSWLQJ WKH IDFWV RI WKH SUREDEOH FDXVH VWDWHPHQW DV WUXH´
'RF  1DVK¶V UHSO\ LQ VXSSRUW RI KLV PRWLRQ IRU VXPPDU\ MXGJPHQW  S  1DVK SRLQWV WR
-HQQLQJV¶ 'DOODV &RXQW\ &LUFXLW &RXUW GRFNHW ZKLFK SURYLGHV ³>S@UHOLPLQDU\ KHDULQJ KHOG RQ WKH
UHFRUG 6WDWH RIIHUV SUREDEOH FDXVH VWDWHPHQW DV 6WDWH¶V ([KLELW  'HIHQGDQW VWLSXODWHV WR WKH
DGPLVVLRQ RI VDLG VWDWHPHQW 6WDWH¶V ([KLELW ´ 'RF  1DVK FLWHV QR DXWKRULW\ WR VXSSRUW
KLV SURSRVLWLRQ WKDW VWLSXODWLQJ WR DGPLWWLQJ LQWR HYLGHQFH D SUREDEOH FDXVH VWDWHPHQW FRQVWLWXWHV
DQ DGPLVVLRQ WKDW DOO IDFWV ZLWKLQ WKH VWDWHPHQW DUH WUXH 0LVVRXUL ODZ LQGLFDWHV RWKHUZLVH See,
e.g., Monroe v. Lyons  6:G   0R  ILQGLQJ WKDW ZKHUH SDUWLHV VWLSXODWHG
³WKDW GHIHQGDQWV KDG ZLWQHVVHV ZKR ZRXOG WHVWLI\´ WR FHUWDLQ IDFWV LW GLG QRW IROORZ WKDW SODLQWLIIV
KDG VWLSXODWHG WR WKH WUXWK RI WKH IDFWV ZLWKLQ WKH WHVWLPRQ\  Howard v. Missouri State Bd. of
Educ.  6:G   0R &W $SS  ³$ VWLSXODWLRQ DV WR WKH WHVWLPRQ\ D ZLWQHVV
ZRXOG JLYH LI FDOOHG PD\ FRQVWLWXWH HYLGHQFH RI WKH IDFW LQYROYHG EXW LV QRW DQ DGPLVVLRQ RI WKH
WUXWK RI VXFK HYLGHQFH DQG GRHV QRW SUHYHQW D SDUW\ IURP DWWDFNLQJ LW´
                                                 
RPLWWHG FHUWDLQ IDFWV DQG WKH *65 UHVXOWV IURP KLV VWDWHPHQW 0LVVRXUL ODZ SURYLGHV WKDW WKLV

FDQQRW UHEXW D SULPD IDFLH VKRZLQJ RI SUREDEOH FDXVH VR ORQJ DV WKH EDVLV IRU SUREDEOH FDXVH ZDV

QRW IDOVH ³7KH IDLOXUH WR SURYLGH HYHU\ ODVW SLHFH RI LQIRUPDWLRQ LQ RQH V SRVVHVVLRQ GRHV QRW

FRQVWLWXWH SURYLGLQJ IDOVH LQIRUPDWLRQ´ Crow v. Crawford & Co.  6:G   0R &W

$SS  ILQGLQJ D 3ODLQWLII FRXOG QRW UHEXW WKH SULPD IDFLH VKRZLQJ RI SUREDEOH FDXVH ³HYHQ

DVVXPLQJ DUJXHQGR WKDW WKH 'HIHQGDQWV GLG QRW GLVFORVH VRPH SRWHQWLDOO\ H[FXOSDWRU\ HYLGHQFH

DV WKLV GRHV QRW VKRZ WKDW WKH\ SURYLGHG IDOVH LQIRUPDWLRQ´ 7KHUHIRUH EHFDXVH 1DVK KDV

SUHVHQWHG D SULPD IDFLH FDVH RI SUREDEOH FDXVH DQG -HQQLQJV KDV IDLOHG WR UHEXW WKLV VKRZLQJ

1DVK¶V PRWLRQ IRU VXPPDU\ MXGJPHQW DV WR -HQQLQJV¶ PDOLFLRXV SURVHFXWLRQ FODLP LV JUDQWHG


 9    &21&/86,21

       )RU WKH UHDVRQV GLVFXVVHG DERYH WKH PRWLRQV IRU VXPPDU\ MXGJPHQW E\ 'HIHQGDQWV

.QRZOHV 5DFNOH\ DQG 'DOODV &RXQW\ DUH JUDQWHG 'HIHQGDQW 1DVK¶V PRWLRQ IRU VXPPDU\

MXGJPHQW LV GHQLHG DV WR &RXQW , EXW JUDQWHG RQ &RXQWV ,, ,,, 9, DQG 9,,



                                                     V 1DQHWWH . /DXJKUH\BBBBBB
                                                     1$1(77( . /$8*+5(<
                                                     8QLWHG 6WDWHV 'LVWULFW -XGJH

'DWHG -DQXDU\  
-HIIHUVRQ &LW\ 0LVVRXUL




                                                
